 Exhibit 10.2

 

 

 

$25,000,000 Revolving Loan
$45,000,000 Term Loan
€14,000,000 Euro Term Loan
€7,000,000 Euro Revolving Loan

 


CREDIT AGREEMENT

 

dated as of

 

November 16, 2007

 

among

 

DYNAMIC MATERIALS CORPORATION,
DYNAMIC MATERIALS LUXEMBOURG 2 S. Â R.L.,

 

The Guarantors Party Hereto,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent
for the Revolving Credit Lenders and the Term Lenders

 

J.P.MORGAN EUROPE LIMITED,
as Administrative Agent for the Euro Revolving Credit Lenders
and the Euro Term Lenders

 

and

 

JPMORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

26

Section 1.03

Terms Generally

26

Section 1.04

Accounting Terms; GAAP

26

 

 

 

ARTICLE II The Credits

27

 

 

 

Section 2.01

Commitments

27

Section 2.02

Loans and Borrowings

27

Section 2.03

Requests for Borrowings

28

Section 2.04

Swingline Loans

29

Section 2.05

Letters of Credit; Existing Letters of Credit

32

Section 2.06

Euro Letters of Credit

36

Section 2.07

Funding of Borrowings

40

Section 2.08

Interest Elections

41

Section 2.09

Termination and Reduction of Commitments

43

Section 2.10

Repayment of Loans; Evidence of Debt

43

Section 2.11

Prepayment of Loans

45

Section 2.12

Fees

48

Section 2.13

Interest

50

Section 2.14

Alternate Rate of Interest

50

Section 2.15

Increased Costs

51

Section 2.16

Break Funding Payments

53

Section 2.17

Taxes

53

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Sharing of
Collateral Proceeds and Payments After Default

55

Section 2.19

Mitigation Obligations; Replacement of Lenders

58

 

 

 

ARTICLE III Representations and Warranties

59

 

 

 

Section 3.01

Organization

59

Section 3.02

Authority Relative to this Agreement

60

Section 3.03

No Violation

60

Section 3.04

Financial Statements

61

Section 3.05

No Undisclosed Liabilities

61

Section 3.06

Litigation

61

Section 3.07

Compliance with Law

61

Section 3.08

Material Contracts

62

Section 3.09

Properties

62

Section 3.10

Intellectual Property

62

Section 3.11

Taxes

63

Section 3.12

Environmental Compliance

63

 

i

--------------------------------------------------------------------------------


 

Section 3.13

Labor Matters

64

Section 3.14

Investment and Holding Company Status

64

Section 3.15

Insurance

64

Section 3.16

Solvency

64

Section 3.17

ERISA

64

Section 3.18

Disclosure

64

Section 3.19

Margin Stock

65

 

 

 

ARTICLE IV Conditions

65

 

 

 

Section 4.01

Effective Date

65

Section 4.02

Each Credit Event

68

 

 

 

ARTICLE V Affirmative Covenants

69

 

 

 

Section 5.01

Financial Statements and Other Information

69

Section 5.02

Notices of Material Events

70

Section 5.03

Existence; Conduct of Business

71

Section 5.04

Payment of Obligations

71

Section 5.05

Maintenance of Properties; Insurance

71

Section 5.06

Books and Records; Inspection Rights

71

Section 5.07

Compliance with Laws

71

Section 5.08

Use of Proceeds and Letters of Credit

71

Section 5.09

Additional Guarantees and Security Documents

72

Section 5.10

Compliance with ERISA

73

Section 5.11

Compliance with Environmental Laws; Environmental Reports

73

Section 5.12

Maintain Business

74

Section 5.13

Further Assurances and New Intellectual Property

74

Section 5.14

Delivery of Title Policies

74

Section 5.15

Post Closing Joinder

74

 

 

 

ARTICLE VI Negative Covenants

74

 

 

 

Section 6.01

Indebtedness

75

Section 6.02

Liens

76

Section 6.03

Fundamental Changes

78

Section 6.04

Asset Sales

78

Section 6.05

Investments

79

Section 6.06

Swap Agreements

80

Section 6.07

Restricted Payments

81

Section 6.08

Transactions with Affiliates

81

Section 6.09

Restrictive Agreements

82

Section 6.10

Business Acquisitions

82

Section 6.11

Constituent Documents

83

Section 6.12

Sales and Leasebacks

83

Section 6.13

Capital Expenditures

84

Section 6.14

Changes in Fiscal Year

84

Section 6.15

Fixed Charge Coverage Ratio

84

 

ii

--------------------------------------------------------------------------------


 

Section 6.16

Leverage Ratio

84

 

 

 

ARTICLE VII Events of Default and Remedies

84

 

 

 

Section 7.01

Events of Default

84

Section 7.02

Cash Collateral

87

 

 

 

ARTICLE VIII The Administrative Agent

87

 

 

 

ARTICLE IX Guarantee

89

 

 

 

Section 9.01

The Guarantee

89

Section 9.02

Guarantee Unconditional

91

Section 9.03

Discharge Only upon Payment in Full; Reinstatement In Certain Circumstances

92

Section 9.04

Waiver by Each Guarantor

92

Section 9.05

Subrogation

93

Section 9.06

Stay of Acceleration

93

Section 9.07

Limit of Liability

93

Section 9.08

Release upon Sale

93

Section 9.09

Benefit to Guarantor

94

Section 9.10

Jurisdiction Specific Provisions

94

 

 

 

ARTICLE X Miscellaneous

94

 

 

 

Section 10.01

Notices

94

Section 10.02

Waivers; Amendments

97

Section 10.03

Expenses; Indemnity; Damage Waiver

98

Section 10.04

Successors and Assigns

101

Section 10.05

Survival

104

Section 10.06

Counterparts; Integration; Effectiveness

105

Section 10.07

Severability

105

Section 10.08

Right of Setoff

105

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

106

Section 10.10

WAIVER OF JURY TRIAL

107

Section 10.11

Headings

107

Section 10.12

Confidentiality

107

Section 10.13

Interest Rate Limitation

108

Section 10.14

USA Patriot Act

109

Section 10.15

Joint and Several Liability; Limitation

109

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01 –Existing Letters of Credit

Schedule 2.01 – Commitments

Schedule 3.01 – Organization

Schedule 3.03 – No Violations

Schedule 3.05 – No Undisclosed Liabilities

Schedule 3.06 – Litigation

Schedule 3.07 – Compliance with Law

Schedule 3.08 – Material Contracts

Schedule 3.09 – Properties

Schedule 3.10 – Intellectual Property

Schedule 3.12 – Environmental Compliance

Schedule 3.15 – Insurance

Schedule 4.01(l) – Payoffs to Other Lenders

Schedule 4.01(r) – Environmental Reports

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.05 – Permitted Investments

Schedule 6.08(j) – Permitted Affiliate Agreements

Schedule 6.09 – Restrictive Agreements

Schedule 9.10 – Jurisdiction Specific Provisions

 

EXHIBITS:

 

Exhibit 1.1A

—

Form of Assignment and Assumption (Section 1.01)

Exhibit 1.1B(i)

—

Form of Joinder Agreement (Domestic) (Section 1.01)

Exhibit 1.1B(ii)

—

Form of Joinder Agreement (Foreign (Section 1.01)

Exhibit 1.1C(i)

—

Form of Security Agreement (US Borrower) (Section 1.01)

Exhibit 1.1C(ii)

—

Form of Security Agreement (Euro Borrower) (Section 1.01)

Exhibit 1.1D

—

Form of Security Agreements (European (Section 1.01)

Exhibit 1.1E

—

Mandatory Cost Calculation

Exhibit 2.06

—

Form of Euro Letter of Credit

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 16, 2007 (this “Agreement”), among Dynamic
Materials Corporation, a Delaware corporation (the “US Borrower”, or sometimes
referred to as the “Parent”), Dynamic Materials Luxembourg 2 S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated and
existing under the laws of the Grand-Duchy of Luxembourg, with registered office
at 41, boulevard Prince Henri, L-1724 Luxembourg, Grand-Duchy of Luxembourg, in
the process of registration with the Luxembourg trade and companies register
(Registre de Commerce et des Sociétés Luxembourg) and a Subsidiary of the Parent
(the “Euro Borrower,” and, together with the US Borrower, the “Borrowers”), the
Guarantors party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Revolving Credit Lenders and the Term Lenders,
J.P. Morgan Europe Limited, as Administrative Agent for the Euro Revolving
Credit Lenders and the Euro Term Lenders and JPMorgan Securities Inc., as Sole
Bookrunner and Lead Arranger (the “Arranger”).

 

PRELIMINARY STATEMENT:

 

The US Borrower has requested that the Lenders provide the Borrowers with a
credit facility pursuant to which the Lenders will commit to make revolving
credit loans up to $25,000,000, a term loan of $45,000,000, €14,000,000 Euro
term loan and a €7,000,000 Euro revolving credit loan.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrowers, Guarantors, the Administrative Agent and the
Lenders agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01           Defined Terms  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Revolving or Term Loan or Borrowing in
dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Acquisition” means the indirect acquisition by the US Borrower of the Target
pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means the Purchase, Sale and Assignment Agreement to be
dated on or about November         , 2007, among the sellers named therein,
Blitz F07-dreihundert-vierzehn GmbH (in the future: DYNAenergetics Holding GmbH)
(“DYNAenergetics Holding GmbH”), as purchaser, and the US Borrower, as purchaser
guarantor, which agreement is in form and substance reasonably acceptable to the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Revolving Credit Lenders and the Term Lenders
hereunder.

 

“Administrative Agents” means the Administrative Agent and the Euro
Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Excess Cash Flow Amount” has the meaning set forth in Section
2.11(b).

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Base CD Rate or the
Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the US Borrower is required to have delivered the financial
statements pursuant to Section 5.01(a) or Section 5.01(b), as applicable (said
calculation to be made by the Administrative Agent as soon as practicable after
receipt by the Administrative Agent of all required financial statements for the
applicable period):

 

Leverage Ratio

 

Eurocurrency/
Eurodollar Margin

 

ABR Margin

 

       X > 2.00

 

2.00

%

0.50

%

2.00 > X > 1.50

 

1.75

%

0.25

%

1.50 > X > 1.00

 

1.50

%

0.00

%

1.00 > X

 

1.25

%

0.0

%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements are required to be delivered pursuant to Section
5.01(a) or Section 5.01(b), as

 

2

--------------------------------------------------------------------------------


 

applicable, commencing with the date on which such financials statements are
required to be delivered for the trailing four-quarter period ending September
30, 2007. Notwithstanding the foregoing, for the period from the Closing Date
through receipt of financial statements pursuant to Section 5.01(b) for the
fiscal quarter ended March 31, 2008, the Eurocurrency/Eurodollar Margin will be
1.75 and the ABR Margin will be 0.25. In the event that any financial statement
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable, is
shown to be inaccurate when delivered (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the US
Borrower shall immediately (i) deliver to the Administrative Agent corrected
financial statements for such Applicable Period, (ii) determine the Applicable
Margin for such Applicable Period based upon the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.18. This provision is in addition to rights
of the Administrative Agents and Lenders with respect to Section 2.13(f) and
their other respective rights under this Agreement.

 

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Loan Commitments represented by such Revolving
Credit Lender’s Revolving Loan Commitment. If the Revolving Loan Commitments
have terminated or expired pursuant to this Agreement, the Applicable
Percentages shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments pursuant to this Agreement.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
Law, it is no longer possible to determine the Assessment Rate as aforesaid,
then the Assessment Rate shall be such annual rate as shall be determined by the
Administrative Agent to be representative of the cost of such insurance to the
Lenders.

 

 “Asset Sale” means a Disposition by any Borrower or any of its respective
Subsidiaries to any Person of (a) substantially all of the assets, or any
material division or line of business, of such Borrower or any such Subsidiary,
or (b) any other assets of such Borrower or any such Subsidiary, including,
without limitation, any accounts receivable, but excluding in each case of
clause (a) and (b) above the Dispositions permitted in Section 6.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by

 

3

--------------------------------------------------------------------------------


 

Section 10.04), and accepted by the Administrative Agents, as applicable, in the
form of Exhibit 1.1A or any other form approved by the Administrative Agent and
the US Borrower.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Termination Date and the date
of termination of the Revolving Loan Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

 “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowers” has the meaning given in the preamble.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (c) Euro Revolving Loans of the
same Type, made, converted or continued on the same date and as to which a
single Interest Period is in effect (d) Euro Term Loans, (e) a Swingline Loan or
(f) a Euro Swingline Loan.

 

“Borrowing Request” means a request by the US Borrower or the Euro Borrower, as
applicable, for a Borrowing in accordance with Section 2.03.

 

“Business Acquisition” means (a) an Investment by any Borrower or any other
Person pursuant to which such Person shall become a Subsidiary of such Borrower
or shall be merged into or consolidated with such Borrower or any of its
Subsidiaries or (b) an acquisition by any Borrower or any of its respective
Subsidiaries of the property and assets of any Person that constitute
substantially all of the assets of such Person or any division or other business
unit of such Person.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, London, England, Luxembourg
and Denver, Colorado are authorized or required by Law to remain closed;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market (and, with respect to
any Borrowing, if the Loans which are the subject of such Borrowing are
denominated in Euros, shall exclude any day that is not a TARGET Day).

 

“Capital Expenditures” means, for any period and a specified Person,
expenditures in respect of fixed or capital assets, including the capital
portion of the lease payments made in respect of Capital Lease Obligations, in
each case which are required to be capitalized on a balance sheet of such Person
prepared in accordance with GAAP, but excluding expenditures for the repair or
replacement of any fixed or capital assets which were destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of any insurance policy
or expenditures for any fixed or capital assets to the extent financed by the
proceeds from the

 

4

--------------------------------------------------------------------------------


 

issuance of any Equity Interests in the US Borrower or, proportionately, to the
extent financed by the proceeds of any issuance of Equity Interests in any
Subsidiary of the US Borrower that is not a Wholly Owned Subsidiary to any
Person that is not the US Borrower or any of its Subsidiaries.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Casualty Event” means, with respect to any property of any Borrower or any of
its respective Subsidiaries, loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking of,
such property, in each case for which such Borrower or such Subsidiary receives
insurance proceeds or proceeds of a condemnation award or other compensation, in
each case to the extent that such proceeds or other compensation exceeds
$1,000,000.

 

“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the beneficial owner
(as defined in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 as in effect on the date hereof) of issued and
outstanding Equity Interests of the Parent representing more than 35% of the
aggregate voting power in elections for directors of the Parent on a fully
diluted basis; or (b) a majority of the members of the board of directors of the
Parent shall cease to be either (i) Persons who were members of the board of
directors on the Closing Date or (ii) Persons who became members of such board
of directors after the Closing Date and whose election or nomination was
approved by a vote or consent of the majority of the members of the board of
directors that are either described in clause (i) above or who were elected
under this clause (ii).

 

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans, Euro Revolving Loans or Euro Term Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Loan Commitment, a Term Loan Commitment, a Euro Revolving Loan Commitment or a
Euro Term Commitment.

 

“Closing Date” means the date of the initial Loan hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means all of the property described in the Security Agreements
serving as security for the Loans.

 

 “Commitment” means any Term Loan Commitment, Revolving Loan Commitment, Euro
Revolving Loan Commitment or Euro Term Loan Commitment, as the context may
require, and “Commitments” means any or all of the foregoing, as the context may
require.

 

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio for the most recently ended trailing four-quarter period with
respect to which the US Borrower is required to have delivered the financial
statements pursuant to Section 5.01(a) or Section 5.01(b), as applicable (said
calculation to be made by the Administrative Agent as soon as practicable after
receipt by the Administrative Agent of all required financial statements for the
applicable period):

 

Leverage Ratio

 

Commitment Fee Rate

 

         X>2.00

 

0.375

%

2.00≥X>1.50

 

0.350

%

1.50≥X>1.00

 

0.300

%

1.00≥X

 

0.250

%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements are required to be delivered pursuant to Section
5.01(a) or Section 5.01(b), as applicable, commencing with the date on which
such financials statements are required to be delivered for the four-quarter
period ending September 30, 2007. Notwithstanding the foregoing, for the period
from the Closing Date through receipt of financial statements pursuant to
Section 5.01(a) for the fiscal quarter ended March 31, 2008, the Commitment Fee
Rate will be 0.35%. In the event any financial statement delivered pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, is shown to be inaccurate
when delivered (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to a higher Commitment Fee Percentage for any period (as
“Applicable Commitment Fee Period”) than the Commitment Fee Percentage applied
for such Applicable Commitment Fee Period, and only in such case, then the US
Borrower shall immediately (i) deliver to the Administrative Agent corrected
financial statements for such Applicable Commitment Fee Period, (ii) determine
the Commitment Fee Percentage for such Applicable Commitment Fee Period based on
the corrected financial statements, and (iii) immediately pay to the
Administrative Agent the additional accrued commitment fees owing as a result of
such increased Commitment Fee Rate for such Applicable Commitment Fee Period,
which payment shall be promptly applied in accordance with Section 2.11. This
provision is in addition to the rights of the Administrative Agents and Lenders
with respect to Section 2.12(f) and their other respective rights under this
Agreement.

 

“Consolidated EBITDA” means, for any Person, for any period, Net Income of such
Person and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP for such period, plus, to the extent deducted in the
determination of such Net Income and without duplication, (a) provisions for
income taxes, (b) Interest Expense, (c) depreciation

 

6

--------------------------------------------------------------------------------


 

and amortization expense, (d) extraordinary, non-recurring charges and (e) other
non-cash charges; and minus, to the extent included in the determination of such
Net Income and without duplication, (i) interest income, (ii) extraordinary,
non-recurring income, revenue or gains and (iii) other non-cash income.
Notwithstanding anything herein to the contrary, for purposes of determining
Consolidated EBITDA of the Parent and its Subsidiaries for all periods until and
including the quarter ending September 30, 2008, (i) such Consolidated EBITDA
shall be determined on a combined basis by combining, without duplication, (A)
the Consolidated EBITDA of the Parent and its Subsidiaries (other than
DYNAenergetics Beteiligungs GmbH, the Target and their respective Subsidiaries)
determined on a consolidated basis in accordance with GAAP with (B) the
Consolidated EBITDA of each of DYNAenergetics Beteiligungs GmbH, the Target and
their respective Subsidiaries determined on an unconsolidated basis in
accordance with the generally accepted accounting principles in its respective
jurisdiction of incorporation or German GAAP, as applicable, that has been
applied to the preparation of its respective financial statements for each of
the relevant periods that is a part of the period of calculation and that is
prior to the quarter ending March 31, 2008.

 

“Consolidated Funded Indebtedness” of any Person, means, without duplication,
Indebtedness of such Person and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP, evidenced by a note, bond, debenture
or similar instrument with regularly scheduled interest payments and a maturity
date.

 

“Consolidated Pro Forma EBITDA” means, for any Person, for any period, without
duplication, Consolidated EBITDA of such Person, (i) plus the Consolidated
EBITDA for such period of any Subsidiary of Person acquired during such period,
as if acquired on the first day of such period and (ii) minus the Consolidated
EBITDA for such period of any Subsidiary of such Person disposed of during such
period, as if disposed of on the first day of such period, determined in a
manner reasonably satisfactory to Administrative Agent.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Default Rate” means a rate per annum equal to (a) with respect to Eurodollar
Loans, the rate otherwise applicable to Eurodollar Loans plus 2%, (b) with
respect to Eurocurrency Loans, the rate otherwise applicable to Eurocurrency
Loans plus 2%, (c) with respect to Euro Swingline Loans, the rate otherwise
applicable to Euro Swingline Loans plus 2% and (d) with respect to all other
amounts, the rate otherwise applicable to ABR Loans plus 2%.

 

“Disposition” means sale, lease, conveyance or other disposition.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

7

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary of the US Borrower (other than a
Subsidiary of any Foreign Subsidiary) that is organized under the Laws of the
United States of America, any State thereof or the District of Columbia.

 

“Earnings Available for Fixed Charges” means, for any period of determination,
an amount equal to (a) Consolidated EBITDA plus (b) lease expenses minus (c)
cash income taxes minus (d) Non-Financed Capital Expenditures in each case for
the Parent and its Subsidiaries, determined on a consolidated basis as reported
in the annual audited and the quarterly unaudited financial statements of the
Parent provided in accordance with Section 5.01.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means all Laws, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either of the Borrowers directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the US Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the US Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by

 

8

--------------------------------------------------------------------------------


 

the US Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the US Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the US Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the US Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EURIBOR” means, in relation to any Loan in Euro for any Interest Period, an
interest rate per annum equal to the applicable Screen Rate as of 11:00 am
Brussels, Belgium time on the second TARGET Days (excluding any TARGET Day that
is not a London Business Day) prior to the beginning of such Interest Period for
the offering of deposits in Euro for a period comparable to the Interest Period
of the relevant Loan.

 

“Euro”, “Euros” and “€” mean the single currency of the Participating Member
States.

 

“Euro Administrative Agent” means J.P. Morgan Europe Limited in London, England,
an Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent, in its capacity as administrative agent for the Euro Term
Lenders and the Euro Revolving Credit Lenders hereunder.

 

“Euro Applicable Percentage” means, with respect to any Euro Revolving Credit
Lender, the percentage of the total Euro Revolving Loan Commitments represented
by such Euro Revolving Credit Lender’s Euro Revolving Loan Commitment. If the
Euro Revolving Loan Commitments have terminated or expired pursuant to this
Agreement, the Euro Applicable Percentages shall be determined based upon the
Euro Revolving Loan Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement.

 

“Euro Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Revolving Credit Termination Date and
the date of termination of the Euro Revolving Loan Commitments.

 

“Euro Borrower” has the meaning given in the preamble.

 

“Euro Guarantors” means each of the Euro Borrower’s existing and subsequently
acquired or organized Wholly Owned Subsidiaries and each of the US Borrower’s
existing and subsequently acquired or organized Foreign Subsidiaries that are
Wholly Owned Subsidiaries (other than the Euro Borrower), which Subsidiaries
guarantee the Obligations of the Euro Borrower under the Loan Documents.

 

“Euro Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Euro Issuing Lender” means J.P. Morgan Europe Limited, in its capacity as the
issuer of Euro Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i). The Euro Issuing Lender may, in its discretion,
arrange for one or more Euro Letters of Credit to be issued by Affiliates of the
Euro Issuing Lender, in which case the term

 

9

--------------------------------------------------------------------------------


 

“Euro Issuing Lender” shall include any Affiliate with respect to Euro Letters
of Credit issued by such Affiliate.

 

“Euro LC Disbursement” means a payment made by the Euro Issuing Lender pursuant
to a Euro Letter of Credit.

 

“Euro LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Euro Letters of Credit at such time plus (b) the aggregate amount
of all Euro LC Disbursements that have not yet been reimbursed by the Euro
Borrower or converted into a Euro Revolving Loan or Euro Swingline Loan pursuant
to Section 2.06(e) at such time. The Euro LC Exposure of any Lender at any time
shall be its Euro Applicable Percentage of the total Euro LC Exposure at such
time.

 

“Euro Letter of Credit” means any Letter of Credit issued pursuant to Section
2.06 of this Agreement.

 

 “Euro Revolving Credit Lender” means a Lender with a Euro Revolving Loan
Commitment or, if the Euro Revolving Loan Commitments have terminated or
expired, a Lender with Euro Revolving Credit Exposure.

 

“Euro Revolving Loan Commitment” means, with respect to each Euro Revolving
Credit Lender, the commitment of such lender to make Euro Revolving Loans and to
acquire participations in Euro Letters of Credit and Euro Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Euro Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.19 or Section 10.04. The initial amount of each such
Lender’s Euro Revolving Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such lender shall have assumed its
Euro Revolving Loan Commitment, as applicable. The initial aggregate amount of
the Lenders’ Euro Revolving Loan Commitment is €7,000,000.

 

“Euro Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Euro Revolving
Loans and its Euro LC Exposure and its Euro Swingline Exposure at such time.

 

“Euro Revolving Loan” means a Loan made in Euros pursuant to Section 2.01(d).

 

“Euro Swingline Exposure” means, at any time, the aggregate principal amount of
all Euro Swingline Loans outstanding at such time. The Euro Swingline Exposure
of any Lender at any time shall be its Euro Applicable Percentage of the total
Euro Swingline Exposure at such time.

 

“Euro Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of Euro Swingline Loans hereunder.

 

“Euro Swingline Loan” means a Loan made pursuant to Section 2.04(b).

 

10

--------------------------------------------------------------------------------


 

“Euro Swingline Rate” means, in relation to a Euro Swingline Loan, the
percentage rate per annum which is the aggregate of:

 

(a)           the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Euro Administrative Agent at its request quoted by
the Reference Bank to leading banks in the European interbank market as of 11.00
a.m., London time on the date of Borrowing for that Euro Swingline Loan for the
offering of deposits in Euro for a period comparable to the Interest Period for
the relevant Euro Swingline Loan and for settlement on that day; and

 

(b)           1.75 per cent per annum; and

 

(c)           Mandatory Cost (if any).

 

“Euro Term Lender” means a Lender with a Euro Term Loan Commitment or an
outstanding Euro Term Loan.

 

“Euro Term Loans” means the loans made by the Euro Term Lenders to the Euro
Borrower pursuant to this Agreement.

 

“Euro Term Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make a Euro Term Loan hereunder in the amount set forth on
Schedule 2.01, as such Commitment may be reduced or increased pursuant to
Section 2.19 or Section 10.04. The initial aggregate amount of the Lenders’ Euro
Term Loan Commitment is €14,000,000.

 

“Euro Term Loan Maturity Date” means the fifth anniversary of the Closing Date.

 

“Eurocurrency Borrowing” means a Borrowing comprised of one or more Eurocurrency
Loans.

 

“Eurocurrency Lender” means a Euro Term Lender, or a Euro Revolving Credit
Lender , a Euro Swingline Lender or a Euro Issuing Lender.

 

“Eurocurrency Loan” means a Euro Term Loan or a Euro Revolving Loan.

 

“Eurocurrency Rate” means EURIBOR.

 

“Eurodollar”, when used in reference to any Loan or Borrowing in dollars, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, the remainder of the following, all
calculated for such period, in respect of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP and without duplication: (a) 
Consolidated EBITDA, minus (b) (i) cash Interest Expense, (ii) scheduled
principal payments of Indebtedness, (iii) voluntary prepayments

 

11

--------------------------------------------------------------------------------


 

of Indebtedness to the extent not re-borrowed (excluding voluntary prepayments
of Revolving Loans or Swingline Loans whether or not re-borrowed and excluding
repayments of Indebtedness to the extent repaid with proceeds of other
Indebtedness), (iv) income taxes, (v) cash payments of acquisitions which are
not financed with proceeds of new equity or which are financed with Indebtedness
pursuant to Section 6.01(c) and, in each case, which are not deducted in the
calculation of Net Income or Consolidated EBITDA, and (vi) Non-Financed Capital
Expenditures for such period.

 

“Excluded Taxes” means, with respect to the Administrative Agents, any Lender,
the Issuing Lender, the Euro Issuing Lender, or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income, franchise or other similar taxes imposed on (or measured by) its net
income by the United States of America, or by any other Governmental Authority
by reason of a present or former connection between such Borrower and the
jurisdiction of the Governmental Authority imposing the tax, or any political
subdivision thereof (other than any such connection arising solely from such
Administrative Agents, Lender, Issuing Lender, Euro Issuing Lender, or other
recipient having executed, delivered, performed its obligations or received a
payment under, or enforced this Agreement), (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which such Borrower is located, and (c) in the case of any such
Lender (other than an assignee pursuant to a request by such Borrower under
Section 2.19(b)), any deduction or withholding in respect of Tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.17(e), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such
Borrower with respect to such deduction or withholding in respect of Tax
pursuant to Section 2.17(a).

 

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01 attached hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement, dated September 7, 2007, among the US
Borrower, the Administrative Agents and the sole book runner and lead arranger.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the US Borrower.

 

“Fitch” means Fitch Ratings, Ltd.

 

12

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) Earnings
Available for Fixed Charges to (b) Fixed Charges.

 

“Fixed Charges” means, for any period of determination, without duplication, the
sum of (a) cash Interest Expense and (b) lease expense, (c) scheduled principal
payments (excluding any payments made pursuant to Section 2.10) hereunder, and
(d) cash dividends in each case, for the Parent and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.

 

“Foreign Lender” means any Lender that is not a “US person” within the meaning
of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means a Subsidiary of the US Borrower that is not a “US
person” within the meaning of Section 7701(a)(30) of the Code.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German GAAP” means generally accepted accounting principles in the Federal
Republic of Germany.

 

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, or exemption, by or with; (ii) any notice to; (iii) any declaration of
or with; or (iv) any registration by or with, or any other action or deemed
action by or on behalf of, any Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
guarantee of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
guarantee, unless such primary

 

13

--------------------------------------------------------------------------------


 

obligation and the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of such guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the US Borrower in good faith.

 

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX.

 

“Guarantors” means the US Borrower, US Guarantors and the Euro Guarantors.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) the principal portion of all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” means a Euro Indemnitee or a US Indemnitee.

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2007 relating to the Borrowers and the Transactions.

 

“Interest Election Request” means a request by the US Borrower to convert or
continue a Revolving Loan or a Term Loan or a request by the Euro Borrower to
continue a Eurocurrency Borrowing, in each case in accordance with Section 2.08.

 

“Interest Expense” means, for any Person, for any period, determined on a
consolidated basis in accordance with GAAP, the sum of all interest on
Indebtedness paid or

 

14

--------------------------------------------------------------------------------


 

payable (including the portion of rents payable under Capital Lease Obligations
allocable to interest) in or for such period, plus all original issue discount
and other interest expense associated with Indebtedness accreted or amortized or
required to be accreted or amortized in or for such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Revolving Credit Termination Date or the Term Loan Maturity, as applicable;
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period;
(c) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and until Euro Term Loan Maturity Date; (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid, and (e) with respect to any
Euro Swingline Loan, the last day of the Interest Period applicable thereto or
on the last Business Day of each calendar month.

 

“Interest Period” means with respect to any Eurodollar Borrowing and any
Eurocurrency Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a London Business Day
(in the case of any Eurodollar Borrowing) or a TARGET Day that is not also a
London Business Day (in the case of any Eurocurrency Borrowing), such Interest
Period shall be extended to the next succeeding London Business Day or TARGET
Day that is a London Business Day, as applicable, unless such next succeeding
London Business Day or TARGET Day that is a London Business Day, as applicable,
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding London Business Day or TARGET Day that is not also a
London Business Day, as applicable, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing or a Eurocurrency Borrowing that commences on the last
London Business Day (in the case of any Eurodollar Borrowing) or TARGET Day that
is a London Business Day (in the case of any Eurocurrency Borrowing) of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last London
Business Day or TARGET Day that is a London Business Day, as applicable, of the
last calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, guarantee,
time deposit or otherwise (but not including any demand deposit).

 

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i),

 

15

--------------------------------------------------------------------------------


 

and, solely with respect to the Existing Letters of Credit, Wells Fargo Bank,
N.A. The Issuing Lender may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“Joinder Agreement” means those agreements in the form of Exhibit 1.1B(i) and
Exhibit 1.1B(ii).

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
US Borrower or converted into a Revolving Loan or Swingline Loan pursuant to
Section 2.05(e) at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Euro Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.05 of
this Agreement.

 

“Leverage Ratio” means, for any trailing four quarter period, the ratio of
Consolidated Funded Indebtedness of the Parent on the last day of such period to
Consolidated Pro Forma EBITDA of the Parent for such trailing four-quarter
period.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate System Incorporated
Service, the Dow Jones Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London, England time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London, England
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m.,

 

16

--------------------------------------------------------------------------------


 

London, England time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the
Security Documents, the Fee Letter and each Swap Agreement with any Lender or
Affiliate thereof entered into pursuant to Section 6.07.

 

“Loans” means the loans made by the Lenders to the US Borrower or the Euro
Borrower, as applicable, pursuant to this Agreement.

 

“London Business Day” means a day that is not a Saturday, Sunday or other day on
which commercial banks in London, England are authorized or required by Law to
remain closed.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Euro
Administrative Agent in accordance with Exhibit 1.1E.

 

“Market Rate of Exchange” has the meaning set forth in Section 2.11(d).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, property, or condition (financial or otherwise) of the
either of the Borrowers and their respective Subsidiaries, taken as a whole,
(ii) the ability of the Borrowers or Guarantors to perform their Obligations
under the Loan Documents, (iii) the validity or enforceability of any of the
Loan Documents or (iv) the rights and remedies of the Administrative Agents and
the Lenders under the Loan Documents.

 

“Material Contract” means any contract or agreement, written or oral, to which
either of the Borrowers or any of their Subsidiaries is a party to the extent a
default under such contract could reasonably be expected to have a Material
Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Euro Letters of Credit) or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrowers and their respective
Subsidiaries in an aggregate principal amount exceeding $2,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of either of the Borrowers or any of their respective Subsidiaries in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

 “Moody’s” means Moody’s Investors Service, Inc.

 

17

--------------------------------------------------------------------------------


 

“Mortgages” means mortgages on real property, including the leasehold in
Pennsylvania.

 

“Mortgaged Property” means the real property located in Pennsylvania and
Connecticut covered by the Mortgages.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Sale, the cash proceeds received by any
Borrower or any of its respective Subsidiaries (including cash proceeds
subsequently received in respect of non-cash consideration initially received)
in respect thereof, net of (i) payments, fees, premiums, underwriting discounts,
commissions, costs and expenses paid or incurred in connection with such Asset
Sale, (ii) amounts provided as a reserve against any liabilities under any
indemnification obligations associated with such Asset Sale (provided that
amounts released from such reserves shall constitute Net Cash Proceeds), (iii)
all Taxes paid or payable in connection with such Asset Sale and (iv) the amount
of all payments required to be made as a result of such Asset Sale to repay any
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such Asset Sale; and

 

(b)           with respect to any Casualty Event, the cash insurance proceeds,
cash condemnation awards and other cash compensation received by any Borrower or
any of its respective Subsidiaries in respect thereof, net of (i) payments,
fees, premiums, costs and expenses paid or incurred in connection with such
Casualty Event, including costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation in respect of such
Casualty Event, (ii) all Taxes paid or payable in connection with such Casualty
Event and (iii) the amount of all payments required to be made as a result of
such Casualty Event to repay any Indebtedness (other than the Loans) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
Casualty Event;

 

provided that, in the case of any Casualty Event, Net Cash Proceeds shall
exclude all proceeds in respect of business interruption insurance, and in each
case of any Asset Sale or any Casualty Event by a Subsidiary of the Parent that
is not a Wholly Owned Subsidiary of the Parent, only the Parent’s and its Wholly
Owned Subsidiaries’ pro rata portion of such Net Cash Proceeds shall constitute
Net Cash Proceeds.

 

“Net Income” means, for any Person, for any period, the net income or loss of
the for such period determined on a consolidated basis in accordance with GAAP.

 

“New York Business Day” means a day that is not a Saturday, Sunday or other day
on which commercial banks in New York City, New York are authorized or required
by Law to remain closed.

 

18

--------------------------------------------------------------------------------


 

“Non-Financed Capital Expenditures” means Capital Expenditures other than those
financed by Indebtedness permitted under Section 6.01(c).

 

“Obligations” means all of the duties, obligations and liabilities of any kind
of the Borrowers and each Guarantor hereunder or under any of the Loan
Documents.

 

“Obligors” means the Borrowers and each Guarantor.

 

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” has the meaning given in the preamble.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Participating Member State” means a member state of the European Community that
adopts or has adopted the Euro as its lawful currency under the legislation of
the European Union for European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 


(A)           LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.04;


 


(B)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
LANDLORDS’, SUPPLIERS’, PROCESSORS’ AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING
IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE
BY MORE THAN 30 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.04;


 


(C)           PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;


 


(D)           UTILITY DEPOSITS AND DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TENDERS,  CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS (OR
DEPOSITS MADE TO OTHERWISE SECURE AN APPEAL, STAY OR DISCHARGE IN THE COURSE OF
ANY LEGAL PROCEEDING), PERFORMANCE OR COMPLETION BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN
EVENT OF DEFAULT UNDER CLAUSE (K) OF SECTION 7.01;

 

19

--------------------------------------------------------------------------------


 


(F)            EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY, RESERVATIONS,
SUBDIVISIONS AND SIMILAR ENCUMBRANCES OR RIGHTS OF OTHERS FOR RIGHTS-OF-WAY,
UTILITIES AND OTHER SIMILAR PURPOSES, OR ZONING OR OTHER RESTRICTIONS AS TO THE
USE OF OWNED OR LEASED REAL PROPERTY AND MINOR DEFECTS AND IRREGULARITIES IN
TITLE ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF
BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY
CONDUCT OF BUSINESS OF EITHER BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES;


 


(G)           LIENS ARISING FROM FILING UCC FINANCING STATEMENTS REGARDING
LEASES PERMITTED BY THIS AGREEMENT; AND


 


(H)           LIENS OF LICENSORS ON LICENSES OR SUBLICENSES OF INTELLECTUAL
PROPERTY;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 


(A)           DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF
AMERICA (OR BY ANY AGENCY OR INSTRUMENTALITY THEREOF TO THE EXTENT SUCH
OBLIGATIONS ARE BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF
AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION
THEREOF;


 


(B)           EURO-DENOMINATED SECURITIES ISSUED OR UNCONDITIONALLY GUARANTEED
OR INSURED BY ANY PARTICIPATING MEMBER STATE OR SWITZERLAND (OR BY ANY AGENCY OR
INSTRUMENTALITY THEREOF TO THE EXTENT SUCH SECURITIES ARE BACKED BY THE FULL
FAITH AND CREDIT OF SUCH PARTICIPATING MEMBER STATE), IN EACH CASE MATURING
WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;


 


(C)           INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, A RATING OF
AT LEAST F1 BY FITCH, P-1 BY MOODY’S OR A-1 BY S&P;


 


(D)           INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND
TIME DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF
ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED
OR OFFERED BY, (I) ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF THAT HAS A
COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000
OR (II) ANY FINANCIAL INSTITUTION IN A PARTICIPATING MEMBER STATE OR
SWITZERLAND, WHICH FINANCIAL INSTITUTION HAS SHORT TERM UNSECURED,
UNSUBORDINATED AND UNGUARANTEED DEBT INSTRUMENTS IN ISSUE HAVING A RATING OF AT
LEAST F1 BY FITCH, P-1 BY MOODY’S OR A-1 BY S&P; PROVIDED THAT WITH RESPECT TO
ANY FOREIGN SUBSIDIARY WHOSE COUNTRY OF ORGANIZATION OR COUNTRY WHERE IT
CONDUCTS ITS BUSINESS OPERATIONS IS NOT A PARTICIPATING MEMBER STATE OR
SWITZERLAND, PERMITTED INVESTMENTS SHALL ALSO MEAN THOSE INVESTMENTS THAT ARE
COMPARABLE TO THE INVESTMENTS SET FORTH IN THIS CLAUSE (D) IN SUCH FOREIGN
SUBSIDIARY’S COUNTRY OF ORGANIZATION OR COUNTRY WHERE IT CONDUCTS BUSINESS
OPERATIONS;

 

20

--------------------------------------------------------------------------------


 


(E)           FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (D)(II)
ABOVE; AND


 


(F)            MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
SECURITIES AND EXCHANGE COMMISSION RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF
1940, (II) ARE RATED AT LEAST AAA BY S&P, AAA BY MOODY’S OR AAA BY FITCH OR
(III) ARE RATED AS DESCRIBED IN CLAUSE (II) AND INVEST SOLELY IN THE ASSETS
DESCRIBED IN CLAUSES (A) THROUGH (E) ABOVE.


 

“Permitted Liens” means Liens that any of the Borrowers and their respective
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

 “Reference Bank” means the principal London office of J. P. Morgan Europe
Limited or such other banks as may be appointed by the Euro Administrative Agent
in consultation with the US Borrower.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Euro Revolving Credit Exposures, Euro Term Loans, Term Loans and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures, Euro Revolving Credit Exposures, Euro Term Loans, Term Loans
and unused Commitments at such time.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to:  (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

 

21

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any of its respective Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests, or any option, warrant or other right
to acquire any such Equity Interests.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Credit Lender” means a Lender with a Revolving Loan Commitment or, if
the Revolving Loan Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Termination Date” means the fifth anniversary of the Closing
Date.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Loan Commitment” means, with respect to each Revolving Credit Lender,
the commitment of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.19 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
2.18 or Section 10.04. The initial amount of each such Lender’s Revolving Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Loan Commitment,
as applicable. The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $25,000,000.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

 

“Screen Rate” means, with respect to the EURIBOR, the percentage rate per annum
determined by the Euro Administrative Agent to be the current rate of the
Banking Federation of the European Union for the Reuters (Telerate) Screen -
Page 248. In the event that such rate does not appear thereon (or otherwise on
such service), the “Screen Rate” for purposes of this definition shall be
determined by:  (i) reference to such other comparable publicly available
service for displaying EURIBOR rates as may be reasonably selected by the Euro
Administrative Agent or (ii) at its option, the rate at which Euros
approximately equal in principal amount to such Borrowing and for a maturity
equal to the applicable Interest Period are offered in immediately available
funds to the principal office of the Euro Administrative Agent in London,
England by leading banks in the European Market for Euros at approximately 11:00
a.m., London, England time, two (2) TARGET Days prior to the commencement of
such Interest Period.

 

22

--------------------------------------------------------------------------------


 

“Secured Parties” means, (a) in respect of the Obligations of the US Borrower or
the US Guarantors, the Administrative Agent, each Lender (other than any
Eurocurrency Lender) and each Affiliate of any such Lender who is owed any
portion of the Obligations of the US Borrower or the US Guarantors or (b) in
respect of the Obligations of the Euro Borrower and the Euro Guarantors, the
Euro Administrative Agent, each Eurocurrency Lender and each Affiliate of any
such Eurocurrency Lender who is owed any portion of the Obligations of the Euro
Borrower or the Euro Guarantors.

 

“Security Agreements” means (a) that certain Security and Pledge Agreement
substantially in the form of Exhibit 1.1C, executed by the US Borrower and all
of the Domestic Subsidiaries, if any, of the US Borrower that are Wholly Owned
Subsidiaries of the US Borrower and a party thereto and to be joined by such
other Domestic Subsidiaries of the US Borrower as provided in Section
5.09(a)(ii) for the benefit of the Secured Parties in respect of the Obligations
of the US Borrower or the US Guarantors pursuant to which each such party
pledges substantially all of the personal property of such Obligor in accordance
with the terms of such Security and Pledge Agreement and (b) those certain
Security and Pledge Agreement and Share Pledge Agreements substantially in the
forms of Exhibit 1.1D, executed by the Euro Borrower and certain of its
Subsidiaries, which are party thereto and to be joined by such Foreign and
Domestic Subsidiaries of the US Borrower as provided in Section 5.09(a)(i),
Section 5.09(b) and Section 5.09(c), for the benefit of Secured Parties in
respect of the Obligations of the Euro Borrower and the Euro Guarantors pursuant
to which each such party pledges its right, title and interest in 100% of the
Equity Interests in its Foreign Subsidiaries that are Wholly Owned Subsidiaries
of the Euro Borrower and all of the shareholder loans owed to such party by such
Foreign Subsidiaries.

 

“Security Documents” means the Security Agreements, the Mortgages, each Joinder
Agreement, and each other security document or pledge agreement delivered in
accordance with applicable local or foreign Law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, any security agreement or
mortgage to be filed with respect to the security interests in property and
fixtures created pursuant to the Security Agreement or any mortgage and any
other document or instrument utilized to pledge as collateral for any of the
Obligations any property of whatever kind or nature.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory

 

23

--------------------------------------------------------------------------------


 

Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. When used with respect to the
any Borrower, “Subsidiary” shall include Subsidiaries acquired or formed after
giving effect to the Acquisition.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions that is entered into in the ordinary
course of business for risk management purposes and not for speculative
purposes; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Borrower or any of its respective Subsidiaries
shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04(a).

 

“Swingline Rate” means a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin.

 

“Target” means DYNAenergetics GmbH & Co. KG.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, or similar charges or withholdings imposed by any Governmental
Authority.

 

24

--------------------------------------------------------------------------------


 

“Term Lender” means a Lender with Term Loan Commitment or an outstanding Term
Loan.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b).

 

“Term Loan Commitment” means, with respect to each Term Lender, the commitment
of such Lender to make a Term Loan hereunder in the amount set forth on Schedule
2.01, as such Commitment may be reduced or increased pursuant to Section 2.18 or
Section 10.04. The initial amount of each such Lender’s Term Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable.
The initial aggregate amount of the Lenders’ Term Loan Commitments is
$45,000,000.

 

“Term Loan Maturity Date” means the fifth anniversary of the Closing Date.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

 “Transactions” means the execution, delivery and performance by the Borrowers
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, or
the Eurocurrency Rate.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other State the Laws of
which are required to be applied in connection with the issue or perfection of
security interests.

 

“US Guarantors” means each of the US Borrower’s existing and subsequently
acquired or organized Wholly Owned Subsidiaries that are Domestic Subsidiaries
(other than any Domestic Subsidiary of any Foreign Subsidiary), which US
Guarantors guarantee certain Obligations under the Loan Documents pursuant to
either Section 9.01(a)(i) or Section 9.01(a)(ii).

 

“US Indemnitee” has the meaning set forth in Section 10.03(b).

 

25

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means, with respect to any parent at any date, a
Subsidiary of which Equity Interests representing 100% of the equity or general
partnership interests, as applicable (other than director or nominal shares),
are, as of such date, owned, Controlled or held by such parent or one or more
Wholly Owned Subsidiaries of such parent or by such parent and one or more
Wholly Owned Subsidiaries of such parent.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02           Classification of Loans and Borrowings  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.03           Terms Generally  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, replaced or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference herein or in any other Loan Document to a Loan
Document shall include all appendices, exhibits and schedules thereto and (f)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04           Accounting Terms; GAAP  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the US Borrower notifies the Administrative Agent that the US Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
US Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

26

--------------------------------------------------------------------------------


 

ARTICLE II


The Credits

 

Section 2.01           Commitments  Subject to the terms and conditions set
forth herein:

 


(A)           EACH REVOLVING CREDIT LENDER AGREES TO MAKE LOANS TO THE
US BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN SUCH LENDER’S REVOLVING CREDIT EXPOSURE
EXCEEDING SUCH LENDER’S REVOLVING LOAN COMMITMENT. WITHIN THE FOREGOING LIMITS
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE US BORROWER MAY
BORROW, PREPAY AND REBORROW REVOLVING LOANS. NOTWITHSTANDING THE FOREGOING, NO
MORE THAN $7,000,000 MAY BE DRAWN UNDER THE REVOLVING LOAN COMMITMENTS ON THE
CLOSING DATE, AND NO MORE THAN $12,500,000 MAY BE OUTSTANDING UNDER THE
REVOLVING LOAN COMMITMENTS AT ANY TIME PRIOR TO COMPLIANCE WITH THE COVENANT
CONTAINED IN SECTION 5.15.


 


(B)           EACH TERM LENDER AGREES TO MAKE A SINGLE LOAN TO THE US BORROWER
ON THE CLOSING DATE IN THE PRINCIPAL AMOUNT OF SUCH LENDER’S TERM LOAN
COMMITMENT. THE TERM LOAN COMMITMENTS ARE NOT REVOLVING IN NATURE, AND AMOUNTS
PREPAID OR REPAID WITH RESPECT TO TERM LOANS MAY NOT BE REBORROWED.


 


(C)           EACH EURO TERM LENDER AGREES TO MAKE A SINGLE LOAN TO THE EURO
BORROWER ON THE CLOSING DATE IN THE PRINCIPAL AMOUNT OF SUCH LENDER’S EURO TERM
LOAN COMMITMENT. THE EURO TERM LOAN COMMITMENTS ARE NOT REVOLVING IN NATURE, AND
AMOUNTS PREPAID OR REPAID WITH RESPECT TO EURO TERM LOANS MAY NOT BE REBORROWED.


 


(D)           EACH EURO REVOLVING CREDIT LENDER AGREES TO MAKE LOANS TO THE EURO
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT
THAT WILL NOT RESULT IN SUCH LENDER’S EURO REVOLVING CREDIT EXPOSURE EXCEEDING
SUCH LENDER’S EURO REVOLVING LOAN COMMITMENT. WITHIN THE FOREGOING LIMITS AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE EURO BORROWER MAY
BORROW, PREPAY AND REBORROW EURO REVOLVING LOANS. NOTWITHSTANDING THE FOREGOING,
NOT MORE THAN €1,000,000 MAY BE DRAWN UNDER THE EURO REVOLVING LOAN COMMITMENTS
ON THE CLOSING DATE, AND NO MORE THAN €3,500,000 MAY BE OUTSTANDING UNDER THE
EURO REVOLVING LOAN COMMITMENTS AT ANY TIME PRIOR TO COMPLIANCE WITH THE
COVENANT CONTAINED IN SECTION 5.15.


 

Section 2.02           Loans and Borrowings  (a) Each Loan of any Class (other
than a Swingline Loan or a Euro Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of such Class made by the appropriate Lenders
ratably in accordance with their respective Commitments of such Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 


(B)           SUBJECT TO SECTION 2.13, EACH BORROWING UNDER THE REVOLVING LOAN
COMMITMENT AND THE TERM LOAN COMMITMENT SHALL BE COMPRISED ENTIRELY OF ABR LOANS
OR EURODOLLAR LOANS AS THE US BORROWER MAY REQUEST IN ACCORDANCE HEREWITH. EACH
LENDER AT ITS OPTION MAY

 

27

--------------------------------------------------------------------------------


 


MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION
SHALL NOT AFFECT SUCH LENDER’S COMMITMENT OR THE OBLIGATION OF THE US BORROWER
TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. EACH
BORROWING UNDER THE EURO TERM LOAN COMMITMENT AND THE EURO REVOLVING LOAN
COMMITMENT SHALL BE COMPRISED ENTIRELY OF EUROCURRENCY LOANS.


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000. AT THE COMMENCEMENT OF EACH
INTEREST PERIOD FOR ANY EUROCURRENCY BORROWING, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF €100,000 AND NOT LESS THAN
€1,000,000. AT THE TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $50,000 AND NOT LESS THAN
$100,000; PROVIDED THAT AN ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS
EQUAL TO (I) THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVING LOAN COMMITMENTS,
(II) THAT WHICH IS REQUIRED TO REPAY A SWINGLINE LOAN, OR (III) THAT WHICH IS
REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(E). BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING
AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL
OF FIVE (5) EURODOLLAR BORROWINGS OUTSTANDING AND THERE SHALL NOT AT ANY TIME BE
MORE THAN A TOTAL OF FIVE (5) EUROCURRENCY BORROWINGS OUTSTANDING.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER
SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING
IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE
REVOLVING CREDIT TERMINATION DATE, TERM LOAN MATURITY DATE OR EURO TERM LOAN
MATURITY DATE, AS APPLICABLE.


 

Section 2.03           Requests for Borrowings  To request a Borrowing other
than a Swingline Loan or a Euro Swingline Loan, the US Borrower or the Euro
Borrower, as applicable, shall make such request by telephone (a) in the case of
a Eurodollar Borrowing, to the Administrative Agent, not later than 12:00 noon,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of an ABR Borrowing, to the Administrative Agent, not
later than 12:00 noon, New York City time, one (1) Business Day before the date
of the proposed Borrowing, or (c) in the case of a Eurocurrency Borrowing, to
the Euro Administrative Agent not later than 11:00 a.m., London, England time,
three (3) Business Days before the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent or the Euro
Administrative Agent, as applicable, of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the US Borrower or the Euro
Borrower, as applicable. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY (OR, IN
THE CASE OF A EUROCURRENCY BORROWING, A TARGET DAY THAT IS A LONDON BUSINESS
DAY);

 

28

--------------------------------------------------------------------------------


 

(III)          THE CLASS OF SUCH BORROWING;

 

(IV)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING, A EURODOLLAR
BORROWING OR A EUROCURRENCY BORROWING, AS APPLICABLE;

 

(V)           IN THE CASE OF A EURODOLLAR BORROWING OR A EUROCURRENCY BORROWING,
THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(VI)          THE LOCATION AND NUMBER OF THE ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Type of Borrowing is specified, with respect to
Borrowings under the Revolving Loan Commitments and the Term Loan Commitments,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing or any Eurocurrency
Borrowing, then the US Borrower or the Euro Borrower, as applicable, shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, with
respect to Borrowings under the Revolving Loan Commitments and the Term Loan
Commitments, the Administrative Agent shall advise each Lender having a
Revolving Loan Commitment or a Term Loan Commitment, as applicable, of the
details such Borrowing Request and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, with respect to Borrowings
under the Euro Term Loan Commitments and the Euro Revolving Loan Commitments,
the Euro Administrative Agent shall advise each Lender having a Euro Term Loan
Commitment or a Euro Revolving Loan Commitment of the details of such Borrowing
Request and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04           Swingline Loans

 


(A)           US SWINGLINE LOANS. (I) SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE US
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000
OR (II) THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL REVOLVING LOAN
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN. WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE US BORROWER
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS. EACH SWINGLINE LOAN SHALL BE IN
AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1 AND NOT LESS THAN $25,000.


 

(ii)  To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the US Borrower. The Swingline Lender shall make

 

29

--------------------------------------------------------------------------------


 

each Swingline Loan available to the US Borrower by means of a credit to the
general deposit account of the US Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Lender) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.

 

(iii)   The Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., New York City time, on any Business Day require
the Revolving Credit Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Credit Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Credit Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of such Lender), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the US Borrower (or other party on behalf of the US
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid by the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the US Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the US Borrower of any default in the payment thereof.

 


(B)           EURO SWINGLINE LOANS. (I) SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE EURO SWINGLINE LENDER AGREES TO MAKE EURO SWINGLINE LOANS TO
THE EURO BORROWER FROM TIME TO TIME DURING THE EURO AVAILABILITY PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING EURO SWINGLINE LOANS EXCEEDING
€1,000,000 OR (II) THE TOTAL EURO REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL
EURO REVOLVING LOAN COMMITMENTS; PROVIDED THAT THE EURO SWINGLINE LENDER SHALL
NOT BE REQUIRED TO MAKE A EURO SWINGLINE LOAN TO REFINANCE AN OUTSTANDING EURO

 

30

--------------------------------------------------------------------------------


 


SWINGLINE LOAN. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE EURO BORROWER MAY BORROW, PREPAY AND REBORROW
EURO SWINGLINE LOANS. EACH EURO SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS NOT
LESS THAN €250,000.


 

(II)           TO REQUEST A EURO SWINGLINE LOAN, THE EURO BORROWER SHALL NOTIFY
THE EURO ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED IN WRITING
BY TELECOPY NO LATER THAN 9:00 A.M., LONDON TIME), NOT LATER THAN 9:00 A.M.,
LONDON TIME, ON THE DAY OF A PROPOSED EURO SWINGLINE LOAN. EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A
LONDON BUSINESS DAY) AND AMOUNT OF THE REQUESTED EURO SWINGLINE LOAN. THE EURO
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE EURO SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE EURO BORROWER. THE EURO SWINGLINE LENDER SHALL MAKE
EACH EURO SWINGLINE LOAN AVAILABLE TO THE EURO BORROWER BY MEANS OF A CREDIT TO
A DEPOSIT ACCOUNT OF THE EURO BORROWER DESIGNATED BY EURO BORROWER IN WRITING IN
ITS CONFIRMATION OF ITS REQUEST FOR SUCH EURO SWINGLINE LOAN (OR, IN THE CASE OF
A EURO SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF A EURO LC
DISBURSEMENT AS PROVIDED IN SECTION 2.06(E)) BY 3:00 P.M., LONDON TIME, ON THE
REQUESTED DATE OF SUCH EURO SWINGLINE LOAN.

 

(III)          THE EURO SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE EURO
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., LONDON TIME, ON ANY LONDON
BUSINESS DAY REQUIRE THE EURO REVOLVING CREDIT LENDERS TO ACQUIRE PARTICIPATIONS
ON SUCH LONDON BUSINESS DAY IN ALL OR A PORTION OF THE EURO SWINGLINE LOANS
OUTSTANDING. SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF EURO SWINGLINE
LOANS IN WHICH THE EURO REVOLVING CREDIT LENDERS WILL PARTICIPATE. PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE EURO ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF
TO EACH EURO REVOLVING CREDIT LENDER, SPECIFYING IN SUCH NOTICE SUCH EURO
LENDER’S APPLICABLE PERCENTAGE OF SUCH EURO SWINGLINE LOAN OR LOANS. EACH EURO
REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE EURO ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE EURO SWINGLINE LENDER, SUCH LENDER’S EURO APPLICABLE
PERCENTAGE OF SUCH EURO SWINGLINE LOAN OR LOANS. EACH EURO REVOLVING CREDIT
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
EURO SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. EACH EURO REVOLVING
CREDIT LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF SUCH LENDER), AND THE
EURO ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE EURO SWINGLINE LENDER THE
AMOUNTS SO RECEIVED BY IT FROM THE EURO REVOLVING CREDIT LENDERS. THE EURO
ADMINISTRATIVE AGENT SHALL NOTIFY THE EURO BORROWER OF ANY PARTICIPATIONS IN ANY
EURO SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS
IN RESPECT OF SUCH EURO SWINGLINE LOAN SHALL BE MADE TO THE EURO ADMINISTRATIVE
AGENT AND NOT TO THE EURO SWINGLINE LENDER. ANY AMOUNTS RECEIVED BY THE EURO
SWINGLINE LENDER FROM THE EURO BORROWER (OR OTHER PARTY ON BEHALF OF THE EURO
BORROWER) IN RESPECT OF A EURO SWINGLINE LOAN AFTER RECEIPT BY THE EURO
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE EURO ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY
THE EURO ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE EURO
ADMINISTRATIVE AGENT TO THE EURO REVOLVING CREDIT LENDERS THAT SHALL HAVE MADE
THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO

 

31

--------------------------------------------------------------------------------


 

THE EURO SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID BY THE EURO SWINGLINE LENDER OR TO THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE EURO BORROWER FOR ANY REASON. THE PURCHASE OF
PARTICIPATIONS IN A EURO SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT
RELIEVE THE EURO BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.

 

Section 2.05           Letters of Credit; Existing Letters of Credit.  (a)
General. Subject to the terms and conditions set forth herein, the US Borrower
may request the issuance of, and the Issuing Lender shall issue, Letters of
Credit for the account of the US Borrower or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the US Borrower to, or entered into
by the US Borrower with, the Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The Existing Letters
of Credit shall be deemed to be issued hereunder and shall be Letters of Credit
for all purposes hereunder.

 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS. TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE US BORROWER SHALL
HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING LENDER) TO THE
ISSUING LENDER AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING
THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE
AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (WHICH SHALL BE A NEW YORK BUSINESS DAY), THE DATE ON WHICH
SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF
THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE,
AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT. IF REQUESTED BY THE ISSUING
LENDER, THE US BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON THE
ISSUING LENDER’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT. A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF
(AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE
US BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT
TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT
EXCEED $5,000,000 AND (II) THE TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT EXCEED
THE TOTAL REVOLVING LOAN COMMITMENTS.


 


(C)           EXPIRATION DATE. EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO
5:00 P.M., NEW YORK CITY TIME, ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE
DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT TERMINATION DATE;
PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TENOR MAY PROVIDE
FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT
EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (II) ABOVE), AND FURTHER PROVIDED,
THE EXISTING LETTERS OF CREDIT MAY EXPIRE LATER THAN ONE YEAR AFTER THE DATE OF
ISSUANCE, PROVIDED ANY RENEWAL OR EXTENSION THEREOF COMPLIES WITH THE FOREGOING
PROVISIONS.

 

32

--------------------------------------------------------------------------------


 


(D)           PARTICIPATIONS. BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING LENDER OR THE LENDERS, THE ISSUING
LENDER HEREBY GRANTS TO EACH REVOLVING CREDIT LENDER, AND EACH SUCH REVOLVING
CREDIT LENDER HEREBY ACQUIRES FROM THE ISSUING LENDER, A PARTICIPATION IN SUCH
LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT. IN CONSIDERATION AND
IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY
AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE ISSUING LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY THE ISSUING LENDER AND NOT REIMBURSED BY THE US BORROWER ON
THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE US BORROWER FOR ANY REASON.
EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.


 


(E)           REIMBURSEMENT. IF THE ISSUING LENDER SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT FOR THE US BORROWER’S OWN ACCOUNT
OR THE ACCOUNT OF ANY OF ITS SUBSIDIARIES, THE US BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH
LC DISBURSEMENT IS MADE, IF THE US BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH
LC DISBURSEMENT PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF
SUCH NOTICE HAS NOT BEEN RECEIVED BY THE US BORROWER PRIOR TO SUCH TIME ON SUCH
DATE, THEN NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE US BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT,
IF SUCH LC DISBURSEMENT IS NOT LESS THAN $1,000,000, THE US BORROWER MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST, IN ACCORDANCE
WITH SECTION 2.03 OR SECTION 2.04, THAT SUCH PAYMENT BE FINANCED WITH AN ABR
REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT
SO FINANCED, THE US BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE
LOAN. IF THE US BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH REVOLVING CREDIT LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE US BORROWER IN RESPECT THEREOF AND
SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF. PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE US BORROWER, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
SUCH LENDER), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING
LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING CREDIT LENDERS. PROMPTLY
FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE US
BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE
SUCH PAYMENT TO THE ISSUING LENDER OR, TO THE EXTENT THAT THE REVOLVING CREDIT
LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING
LENDER, THEN TO SUCH REVOLVING CREDIT LENDERS AND THE ISSUING LENDER AS THEIR
INTERESTS MAY APPEAR. ANY

 

33

--------------------------------------------------------------------------------


 


PAYMENT MADE BY A REVOLVING CREDIT LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING LENDER FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE US BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.

 


(F)            OBLIGATIONS ABSOLUTE. THE US BORROWER’S OBLIGATION TO REIMBURSE
LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING LENDER UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE US BORROWER’S OBLIGATIONS HEREUNDER.
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING LENDER, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING LENDER; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING LENDER FROM LIABILITY TO THE US BORROWER TO THE EXTENT OF ANY DIRECT
DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE
HEREBY WAIVED BY THE US BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY THE US BORROWER THAT ARE CAUSED BY THE ISSUING LENDER’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF. THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF THE ISSUING LENDER (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), THE ISSUING LENDER SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION. IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING LENDER MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES. THE ISSUING LENDER SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT. THE ISSUING LENDER SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE US BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING LENDER HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE US BORROWER OF ITS OBLIGATION

 

34

--------------------------------------------------------------------------------


 


TO REIMBURSE THE ISSUING LENDER AND THE REVOLVING CREDIT LENDERS WITH RESPECT TO
ANY SUCH LC DISBURSEMENT.


 


(H)           INTERIM INTEREST. IF THE ISSUING LENDER SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE US BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF
SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE US BORROWER REIMBURSES
SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING
LOANS; PROVIDED THAT, IF THE US BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT
WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(E) SHALL
APPLY. INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF
THE ISSUING LENDER, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF
PAYMENT BY ANY REVOLVING CREDIT LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION
TO REIMBURSE THE ISSUING LENDER SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE
EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF THE ISSUING LENDER. THE ISSUING LENDER MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE US BORROWER, THE
ADMINISTRATIVE AGENT, THE REPLACED ISSUING LENDER AND THE SUCCESSOR ISSUING
LENDER. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING LENDER. AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE US BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF
THE REPLACED ISSUING LENDER PURSUANT TO SECTION 2.12(B). FROM AND AFTER THE
EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING LENDER SHALL
HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING LENDER UNDER THIS AGREEMENT
WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES
HEREIN TO THE TERM “ISSUING LENDER” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR
OR TO ANY PREVIOUS ISSUING LENDER, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING
LENDERS, AS THE CONTEXT SHALL REQUIRE. AFTER THE REPLACEMENT OF AN ISSUING
LENDER HEREUNDER, THE REPLACED ISSUING LENDER SHALL REMAIN A PARTY HERETO AND
SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING LENDER UNDER
THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)            CASH COLLATERALIZATION. IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE US BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, OR THE REVOLVING CREDIT LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH), THE US BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE REVOLVING CREDIT LENDERS, AN AMOUNT IN CASH EQUAL TO
THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON
MINUS THE AMOUNT ON DEPOSIT IN SUCH ACCOUNT THAT HAS NOT BEEN APPLIED AGAINST
THE OBLIGATIONS OF THE US BORROWER HEREUNDER; PROVIDED THAT THE OBLIGATION TO
DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE US
BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 7.01. SUCH DEPOSIT SHALL BE
HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE
OF THE OBLIGATIONS OF THE US BORROWER UNDER THIS AGREEMENT. THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL, OVER SUCH ACCOUNT. OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE

 

35

--------------------------------------------------------------------------------


 


OPTION AND DISCRETION OF THE ADMINISTRATIVE AGENT (BUT, IF SO MADE, SHALL BE
LIMITED TO OVERNIGHT BANK LOANS OR OTHER DOLLAR-DENOMINATED INVESTMENTS
GENERALLY COMPARABLE TO THOSE DESCRIBED IN CLAUSES (A) THROUGH (F) OF PERMITTED
INVESTMENTS) AND AT THE US BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT
BEAR INTEREST. INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE
IN SUCH ACCOUNT. MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT TO REIMBURSE THE ISSUING LENDER FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT
BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE US BORROWER FOR THE LC
EXPOSURE AT SUCH TIME OR, SUBJECT TO THE CONSENT OF REVOLVING CREDIT LENDERS
WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE, BE
APPLIED TO SATISFY OTHER OBLIGATIONS OF THE US BORROWER UNDER THIS AGREEMENT. IF
THE US BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER,
SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE US
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


 

Section 2.06           Euro Letters of Credit.  (a) General. Subject to the
terms and conditions set forth herein, the Euro Borrower may request the
issuance of, and the Euro Issuing Lender shall issue, Euro Letters of Credit for
the account of the Euro Borrower or the account of any of its Subsidiaries, in a
form reasonably acceptable to the Euro Administrative Agent and the Euro Issuing
Lender, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Euro Borrower to, or entered into by the Euro
Borrower with, the Euro Issuing Lender relating to any Euro Letter of Credit,
the terms and conditions of this Agreement shall control.

 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS. TO REQUEST THE ISSUANCE OF A EURO LETTER OF CREDIT (OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING EURO LETTER OF CREDIT), THE
EURO BORROWER SHALL HAND DELIVER OR TELECOPY TO THE EURO ISSUING LENDER AND THE
EURO ADMINISTRATIVE AGENT (THREE (3) LONDON BUSINESS DAYS IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING
THE ISSUANCE OF A EURO LETTER OF CREDIT, OR IDENTIFYING THE EURO LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A LONDON BUSINESS DAY), THE DATE
ON WHICH SUCH EURO LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH EURO LETTER OF CREDIT, THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL
BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH EURO LETTER OF CREDIT. IF
REQUESTED BY THE EURO ISSUING LENDER, THE EURO BORROWER ALSO SHALL SUBMIT A
LETTER OF CREDIT APPLICATION ON THE EURO ISSUING LENDER’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A EURO LETTER OF CREDIT. A EURO LETTER OF CREDIT
SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH EURO LETTER OF CREDIT THE EURO BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE EURO LC EXPOSURE SHALL NOT
EXCEED €1,500,000 AND (II) THE TOTAL EURO REVOLVING CREDIT EXPOSURES SHALL NOT
EXCEED THE TOTAL EURO REVOLVING LOAN COMMITMENTS. EACH EURO LETTER OF CREDIT
MUST BE AT LEAST €250,000, AND THE MAXIMUM NUMBER OF OUTSTANDING EURO LETTERS OF
CREDIT AT ANY TIME SHALL NOT EXCEED FIVE (5).


 


(C)           EXPIRATION DATE. EACH EURO LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO 5:00 P.M., LONDON TIME, ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER
THE DATE OF THE ISSUANCE OF SUCH EURO

 

36

--------------------------------------------------------------------------------


 


LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR
AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS FIVE (5) BUSINESS
DAYS PRIOR TO THE REVOLVING CREDIT TERMINATION DATE; PROVIDED, HOWEVER, THAT ANY
EURO LETTER OF CREDIT WITH A ONE-YEAR TENOR MAY PROVIDE FOR THE RENEWAL THEREOF
FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (II) ABOVE).


 


(D)           PARTICIPATIONS. BY THE ISSUANCE OF A EURO LETTER OF CREDIT (OR AN
AMENDMENT TO A EURO LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT
ANY FURTHER ACTION ON THE PART OF THE EURO ISSUING LENDER OR THE LENDERS, THE
EURO ISSUING LENDER HEREBY GRANTS TO EACH EURO REVOLVING CREDIT LENDER, AND EACH
SUCH EURO REVOLVING CREDIT LENDER HEREBY ACQUIRES FROM THE EURO ISSUING LENDER,
A PARTICIPATION IN SUCH EURO LETTER OF CREDIT EQUAL TO SUCH LENDER’S EURO
APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
EURO LETTER OF CREDIT. IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING,
EACH EURO REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES
TO PAY TO THE EURO ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE EURO ISSUING
LENDER, SUCH LENDER’S EURO APPLICABLE PERCENTAGE OF EACH EURO LC DISBURSEMENT
MADE BY THE EURO ISSUING LENDER AND NOT REIMBURSED BY THE EURO BORROWER ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT REQUIRED TO BE REFUNDED TO THE EURO BORROWER FOR ANY REASON. EACH EURO
REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF EURO LETTERS OF CREDIT
IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY EURO LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR
REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)           REIMBURSEMENT. IF THE EURO ISSUING LENDER SHALL MAKE ANY EURO LC
DISBURSEMENT IN RESPECT OF A EURO LETTER OF CREDIT FOR THE EURO BORROWER’S OWN
ACCOUNT OR THE ACCOUNT OF ANY OF ITS SUBSIDIARIES, THE EURO BORROWER SHALL
REIMBURSE SUCH EURO LC DISBURSEMENT BY PAYING TO THE EURO ADMINISTRATIVE AGENT
AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 1:00 P.M., LONDON TIME,
ON THE DATE THAT SUCH EURO LC DISBURSEMENT IS MADE, IF THE EURO BORROWER SHALL
HAVE RECEIVED NOTICE OF SUCH EURO LC DISBURSEMENT PRIOR TO 11:00 A.M., LONDON
TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE EURO
BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 1:00 P.M., LONDON
TIME, ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE EURO BORROWER
RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE
DAY OF RECEIPT; PROVIDED THAT, IF SUCH EURO LC DISBURSEMENT IS NOT LESS THAN
€500,000, THE EURO BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET
FORTH HEREIN, REQUEST, IN ACCORDANCE WITH SECTION 2.03 OR SECTION 2.04, THAT
SUCH PAYMENT BE FINANCED WITH A EURO SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND,
TO THE EXTENT SO FINANCED, THE EURO BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT
SHALL BE DISCHARGED AND REPLACED BY THE RESULTING EURO SWINGLINE LOAN. IF THE
EURO BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE EURO ADMINISTRATIVE AGENT
SHALL NOTIFY EACH EURO REVOLVING CREDIT LENDER OF THE APPLICABLE EURO LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE EURO BORROWER IN RESPECT THEREOF AND
SUCH LENDER’S EURO APPLICABLE PERCENTAGE THEREOF. PROMPTLY FOLLOWING RECEIPT OF
SUCH NOTICE, EACH EURO REVOLVING CREDIT LENDER SHALL PAY TO THE EURO
ADMINISTRATIVE AGENT ITS EURO APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM
THE EURO BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT
TO LOANS

 

37

--------------------------------------------------------------------------------


 


MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF SUCH LENDER), AND THE EURO ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE EURO ISSUING LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
EURO REVOLVING CREDIT LENDERS. PROMPTLY FOLLOWING RECEIPT BY THE EURO
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE EURO BORROWER PURSUANT TO THIS
PARAGRAPH, THE EURO ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
EURO ISSUING LENDER OR, TO THE EXTENT THAT THE EURO REVOLVING CREDIT LENDERS
HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE EURO ISSUING
LENDER, THEN TO SUCH EURO REVOLVING CREDIT LENDERS AND THE EURO ISSUING LENDER
AS THEIR INTERESTS MAY APPEAR. ANY PAYMENT MADE BY A EURO REVOLVING CREDIT
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE EURO ISSUING LENDER FOR ANY
EURO LC DISBURSEMENT (OTHER THAN THE FUNDING OF A EURO SWINGLINE LOAN AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE EURO
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH EURO LC DISBURSEMENT.


 


(F)            OBLIGATIONS ABSOLUTE. THE EURO BORROWER’S OBLIGATION TO REIMBURSE
EURO LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
EURO LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II)
ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A EURO LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING
UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE EURO ISSUING LENDER
UNDER A EURO LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT COMPLY WITH THE TERMS OF SUCH EURO LETTER OF CREDIT, OR (IV) ANY
OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE EURO
BORROWER’S OBLIGATIONS HEREUNDER. NEITHER THE EURO ADMINISTRATIVE AGENT, THE
LENDERS NOR THE EURO ISSUING LENDER, NOR ANY OF THEIR RELATED PARTIES, SHALL
HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE
ISSUANCE OR TRANSFER OF ANY EURO LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO
MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED
TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR
DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION
UNDER OR RELATING TO ANY EURO LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED
TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR
ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE EURO ISSUING
LENDER; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE EURO
ISSUING LENDER FROM LIABILITY TO THE EURO BORROWER TO THE EXTENT OF ANY DIRECT
DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE
HEREBY WAIVED BY THE EURO BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY THE EURO BORROWER THAT ARE CAUSED BY THE EURO ISSUING LENDER’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A EURO LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF. THE
PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE EURO ISSUING LENDER (AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION), THE EURO ISSUING LENDER SHALL BE DEEMED
TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A EURO LETTER OF CREDIT, THE EURO
ISSUING LENDER MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY,

 

38

--------------------------------------------------------------------------------


 


OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE
NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH EURO LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES. THE EURO ISSUING LENDER SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A EURO LETTER OF CREDIT. THE EURO ISSUING LENDER SHALL
PROMPTLY NOTIFY THE EURO ADMINISTRATIVE AGENT AND THE EURO BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE EURO ISSUING
LENDER HAS MADE OR WILL MAKE AN EURO LC DISBURSEMENT THEREUNDER; PROVIDED THAT
ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE EURO
BORROWER OF ITS OBLIGATION TO REIMBURSE THE EURO ISSUING LENDER AND THE EURO
REVOLVING CREDIT LENDERS WITH RESPECT TO ANY SUCH EURO LC DISBURSEMENT.


 


(H)           INTERIM INTEREST. IF THE EURO ISSUING LENDER SHALL MAKE ANY EURO
LC DISBURSEMENT, THEN, UNLESS THE EURO BORROWER SHALL REIMBURSE SUCH EURO LC
DISBURSEMENT IN FULL ON THE DATE SUCH EURO LC DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH EURO LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE EURO
BORROWER REIMBURSES SUCH EURO LC DISBURSEMENT, AT THE RATE PER ANNUM THEN
APPLICABLE TO EURO SWINGLINE LOANS; PROVIDED THAT, IF THE EURO BORROWER FAILS TO
REIMBURSE SUCH EURO LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS
SECTION, THEN SECTION 2.13(E) SHALL APPLY. INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE EURO ISSUING LENDER, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY EURO REVOLVING CREDIT
LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE EURO ISSUING
LENDER SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF THE EURO ISSUING LENDER. THE EURO ISSUING LENDER
MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE EURO BORROWER, THE
EURO ADMINISTRATIVE AGENT, THE REPLACED EURO ISSUING LENDER AND THE SUCCESSOR
EURO ISSUING LENDER. THE EURO ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF
ANY SUCH REPLACEMENT OF THE EURO ISSUING LENDER. AT THE TIME ANY SUCH
REPLACEMENT SHALL BECOME EFFECTIVE, THE EURO BORROWER SHALL PAY ALL UNPAID FEES
ACCRUED FOR THE ACCOUNT OF THE REPLACED EURO ISSUING LENDER PURSUANT TO SECTION
2.11(B). FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE
SUCCESSOR EURO ISSUING LENDER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
EURO ISSUING LENDER UNDER THIS AGREEMENT WITH RESPECT TO EURO LETTERS OF CREDIT
TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “EURO ISSUING
LENDER” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS EURO
ISSUING LENDER, OR TO SUCH SUCCESSOR AND ALL PREVIOUS EURO ISSUING LENDERS, AS
THE CONTEXT SHALL REQUIRE. AFTER THE REPLACEMENT OF AN EURO ISSUING LENDER
HEREUNDER, THE REPLACED EURO ISSUING LENDER SHALL REMAIN A PARTY HERETO AND
SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF A EURO ISSUING LENDER
UNDER THIS AGREEMENT WITH RESPECT TO EURO LETTERS OF CREDIT ISSUED BY IT PRIOR
TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL EURO LETTERS
OF CREDIT.


 


(J)            CASH COLLATERALIZATION. IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE EURO BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, OR THE EURO REVOLVING CREDIT LENDERS WITH EURO LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL EURO LC EXPOSURE DEMANDING
THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH), THE EURO

 

39

--------------------------------------------------------------------------------


 


BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE EURO ADMINISTRATIVE AGENT, IN THE
NAME OF THE EURO ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE EURO REVOLVING
CREDIT LENDERS, AN AMOUNT IN CASH EQUAL TO THE EURO LC EXPOSURE AS OF SUCH DATE
PLUS ANY ACCRUED AND UNPAID INTEREST THEREON MINUS THE AMOUNT ON DEPOSIT IN SUCH
ACCOUNT THAT HAS NOT BEEN APPLIED AGAINST THE OBLIGATIONS OF THE EURO BORROWER
HEREUNDER; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL
BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE EURO BORROWER DESCRIBED IN CLAUSE (H) OR
(I) OF SECTION 7.01. SUCH DEPOSIT SHALL BE HELD BY THE EURO ADMINISTRATIVE AGENT
AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE EURO
BORROWER UNDER THIS AGREEMENT. THE EURO ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT. OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND DISCRETION OF THE
EURO ADMINISTRATIVE AGENT (BUT, IF SO MADE, SHALL BE LIMITED TO OVERNIGHT BANK
LOANS OR OTHER EURO-DENOMINATED INVESTMENTS GENERALLY COMPARABLE TO THOSE
DESCRIBED IN CLAUSES (A) THROUGH (F) OF PERMITTED INVESTMENTS) AND AT THE EURO
BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST. INTEREST OR
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT. MONEYS IN
SUCH ACCOUNT SHALL BE APPLIED BY THE EURO ADMINISTRATIVE AGENT TO REIMBURSE THE
EURO ISSUING LENDER FOR EURO LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE REIMBURSEMENT OBLIGATIONS OF THE EURO BORROWER FOR THE EURO LC EXPOSURE
AT SUCH TIME OR, SUBJECT TO THE CONSENT OF EURO REVOLVING CREDIT LENDERS WITH
EURO LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL EURO LC EXPOSURE, BE
APPLIED TO SATISFY OTHER OBLIGATIONS OF THE EURO BORROWER UNDER THIS AGREEMENT.
IF THE EURO BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE
RETURNED TO THE EURO BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


 

Section 2.07           Funding of Borrowings  (a) Each Revolving Credit Lender
and Term Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the each such Lender; provided
that Swingline Loans shall be made as provided in Section 2.04(a). The
Administrative Agent will make such Loans available to the US Borrower by
promptly crediting the amounts so received, in dollars, to such account or
accounts of the US Borrower designated by the US Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Lender. Each Euro Term
Lender and Euro Revolving Credit Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, London, England time, to the account of the Euro
Administrative Agent most recently designated by it for such purpose by notice
to the each such Lender; provided that Euro Swingline Loans shall be made as
provided in Section 2.04(b). The Euro Administrative Agent will make such Loans
available to the Euro Borrower by promptly crediting the amounts so received, in
Euros, to such account or accounts of the Euro Borrower designated by the Euro
Borrower in the applicable Borrowing Request; provided that Euro Swingline Loans
made to finance the reimbursement of a Euro LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Euro Administrative Agent to the Euro
Issuing Lender.

 

40

--------------------------------------------------------------------------------


 


(B)           UNLESS THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT,
AS APPLICABLE, SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED
DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT, AS APPLICABLE, SUCH
LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENTS MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH
(A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE, A CORRESPONDING AMOUNT. IN
SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE
AGENT, AS APPLICABLE, THEN THE APPLICABLE LENDER AND THE US BORROWER IN RESPECT
OF ANY BORROWING BY IT AND THE EURO BORROWER IN RESPECT OF ANY BORROWING BY IT,
AS APPLICABLE, SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE,
TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, AT (I) IN THE CASE OF A REVOLVING CREDIT
LENDER OR A TERM LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, (II) IN THE CASE OF THE US BORROWER, THE
INTEREST RATE APPLICABLE TO ABR LOANS, OR (III) IN THE CASE OF A EURO TERM
LENDER, A EURO REVOLVING CREDIT LENDER OR THE EURO BORROWER, THE EUROCURRENCY
RATE. IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT OR EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 

Section 2.08           Interest Elections  Each Borrowing under the Revolving
Credit Commitments and the Term Loan Commitments may be either a Eurodollar
Borrowing or an ABR Borrowing; Borrowings under the Euro Term Loan Commitments
and the Euro Revolving Loan Commitments may only be Eurocurrency Borrowings.

 


(A)           EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING AND A
EUROCURRENCY BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN
SUCH BORROWING REQUEST. THEREAFTER, (I) WITH RESPECT TO BORROWINGS UNDER THE
REVOLVING CREDIT COMMITMENT OR THE TERM LOAN COMMITMENT, THE US BORROWER MAY
ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION, AND (II) WITH RESPECT TO A
EUROCURRENCY BORROWING, THE EURO BORROWER MAY ELECT INTEREST PERIODS THEREFOR,
ALL AS PROVIDED IN THIS SECTION. EACH BORROWER MAY ELECT DIFFERENT OPTIONS WITH
RESPECT TO DIFFERENT PORTIONS OF ITS AFFECTED BORROWING, IN WHICH CASE EACH SUCH
PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS
COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE
CONSIDERED A SEPARATE BORROWING. THIS SECTION SHALL NOT APPLY TO SWINGLINE
BORROWINGS OR EURO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE US BORROWER OR
THE EURO BORROWER, AS APPLICABLE, SHALL NOTIFY THE ADMINISTRATIVE AGENT OR THE
EURO ADMINISTRATIVE AGENT, RESPECTIVELY, OF SUCH ELECTION BY TELEPHONE BY THE
TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH
BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO
BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. EACH SUCH

 

41

--------------------------------------------------------------------------------


 


TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, OF A WRITTEN INTEREST ELECTION REQUEST IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE US BORROWER OR THE
EURO BORROWER, AS APPLICABLE.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A NEW YORK BUSINESS DAY (OR, IN THE CASE OF A
EUROCURRENCY BORROWING, A TARGET DAY THAT IS ALSO A LONDON BUSINESS DAY);

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING, A
EURODOLLAR BORROWING OR A EUROCURRENCY BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING OR A
EUROCURRENCY BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER
GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE
DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing or a
Eurocurrency Borrowing but does not specify an Interest Period, then the US
Borrower or the Euro Borrower, as applicable, shall be deemed to have selected
an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST FROM
THE US BORROWER, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH AFFECTED LENDER OF
THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.
PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST FROM THE EURO
BORROWER, THE EURO ADMINISTRATIVE AGENT SHALL ADVISE EACH AFFECTED LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE US BORROWER OR THE EURO BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING OR A
EUROCURRENCY BORROWING, RESPECTIVELY, PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING IN THE CASE OF A EURODOLLAR BORROWING OR TO A EUROCURRENCY BORROWING
WITH AN INTEREST PERIOD OF ONE MONTH’S DURATION IN THE CASE OF A EUROCURRENCY
BORROWING. NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES THE US BORROWER, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.

 

42

--------------------------------------------------------------------------------


 

Section 2.09           Termination and Reduction of Commitments  The Term Loan
Commitments and the Euro Term Loan Commitments shall terminate at the 5:00 p.m.,
New York City time, on the Closing Date.

 


(A)           UNLESS PREVIOUSLY TERMINATED, THE REVOLVING LOAN COMMITMENTS AND
THE EURO REVOLVING LOAN COMMITMENTS SHALL TERMINATE ON THE REVOLVING CREDIT
TERMINATION DATE.


 


(B)           THE US BORROWER MAY AT ANY TIME TERMINATE OR FROM TIME TO TIME
REDUCE THE REVOLVING LOAN COMMITMENTS; PROVIDED THAT (A) EACH REDUCTION OF THE
REVOLVING LOAN COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000 AND (B) THE US BORROWER SHALL NOT
TERMINATE OR REDUCE THE REVOLVING LOAN COMMITMENTS IF, AFTER GIVING EFFECT TO
ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.11, THE
REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL REVOLVING LOAN COMMITMENTS.


 


(C)           THE US BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE REVOLVING LOAN COMMITMENTS UNDER PARAGRAPH
(B) OF THIS SECTION AT LEAST THREE NEW YORK BUSINESS DAYS PRIOR TO THE EFFECTIVE
DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE
EFFECTIVE DATE THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE REVOLVING CREDIT LENDERS OF THE CONTENTS
THEREOF. EACH NOTICE DELIVERED BY THE US BORROWER PURSUANT TO THIS SECTION SHALL
BE IRREVOCABLE. ANY TERMINATION OR REDUCTION OF THE REVOLVING LOAN COMMITMENTS
SHALL BE PERMANENT. EACH REDUCTION OF THE REVOLVING LOAN COMMITMENTS SHALL BE
MADE RATABLY AMONG THE REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING LOAN COMMITMENTS.


 


(D)           THE EURO BORROWER MAY AT ANY TIME TERMINATE OR FROM TIME TO TIME
REDUCE THE EURO REVOLVING LOAN COMMITMENTS; PROVIDED THAT (A) EACH REDUCTION OF
THE EURO REVOLVING LOAN COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF €1,000,000 AND NOT LESS THAN €2,000,000 AND (B) THE EURO BORROWER
SHALL NOT TERMINATE OR REDUCE THE EURO LOAN COMMITMENTS IF, AFTER GIVING EFFECT
TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.11, THE
EURO REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL EURO REVOLVING LOAN
COMMITMENTS.


 


(E)           THE EURO BORROWER SHALL NOTIFY THE EURO ADMINISTRATIVE AGENT OF
ANY ELECTION TO TERMINATE OR REDUCE THE EURO REVOLVING LOAN COMMITMENTS UNDER
PARAGRAPH (D) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE EURO
ADMINISTRATIVE AGENT SHALL ADVISE THE EURO REVOLVING LENDERS OF THE CONTENTS
THEREOF. EACH NOTICE DELIVERED BY THE EURO BORROWER PURSUANT TO THIS SECTION
SHALL BE IRREVOCABLE. ANY TERMINATION OR REDUCTION OF THE EURO REVOLVING LOAN
COMMITMENTS SHALL BE PERMANENT. EACH REDUCTION OF THE EURO REVOLVING LOAN
COMMITMENTS SHALL BE MADE RATABLY AMONG THE EURO REVOLVING CREDIT LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE EURO REVOLVING LOAN COMMITMENTS.


 

Section 2.10           Repayment of Loans; Evidence of Debt  (a) The US Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each

 

43

--------------------------------------------------------------------------------


 

Revolving Credit Lender the then unpaid principal amount of each Revolving Loan
on the Revolving Credit Termination Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Credit
Termination Date; provided that on each date that a Revolving Borrowing is made,
the US Borrower shall repay all Swingline Loans then outstanding.

 


(B)           THE US BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE TERM LENDERS PRINCIPAL ON THE TERM
LOAN IN AMOUNTS EQUAL TO (I) $4,500,000 ON THE FIRST ANNIVERSARY OF THE CLOSING
DATE, (II) $6,750,000 ON THE SECOND AND THIRD ANNIVERSARIES OF THE CLOSING DATE,
AND (III) $9,000,000 ON THE FOURTH ANNIVERSARY OF THE CLOSING DATE, IN ADDITION
TO ANY OTHER MANDATORY PAYMENTS REQUIRED UNDER THE LOAN DOCUMENTS. IF NOT SOONER
PAID, THE US BORROWER SHALL REPAY IN FULL THE TERM LOANS ON THE TERM LOAN
MATURITY DATE.


 


(C)           THE EURO BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO
THE EURO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH EURO REVOLVING CREDIT
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH EURO REVOLVING LOAN ON THE
REVOLVING CREDIT TERMINATION DATE AND (II) TO THE EURO SWINGLINE LENDER, THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH EURO SWINGLINE LOAN ON THE REVOLVING CREDIT
TERMINATION DATE; PROVIDED THAT ON EACH DATE THAT A EURO REVOLVING BORROWING IS
MADE, THE EURO BORROWER SHALL REPAY ALL EURO SWINGLINE LOANS THEN OUTSTANDING.


 


(D)           THE EURO BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
EURO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE EURO TERM LENDERS PRINCIPAL ON
THE EURO TERM LOAN IN AMOUNTS EQUAL TO (I) ON THE FIRST ANNIVERSARY €1,400,000,
(II) THE SECOND AND THIRD ANNIVERSARIES €2,100,000, AND (III) €2,800,000 ON THE
FOURTH ANNIVERSARY OF THE CLOSING DATE, IN ADDITION TO ANY OTHER MANDATORY
PAYMENTS REQUIRED UNDER THE LOAN DOCUMENTS. IF NOT SOONER PAID, THE EURO
BORROWER SHALL REPAY IN FULL THE EURO TERM LOANS ON THE EURO TERM LOAN MATURITY
DATE.


 


(E)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 


(F)            THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT
SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE UNDER THE REVOLVING LOAN
COMMITMENTS AND THE TERM LOAN COMMITMENTS, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE US BORROWER TO EACH
REVOLVING CREDIT LENDER AND TERM LENDER HEREUNDER AND (III) THE AMOUNT OF ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE
REVOLVING CREDIT LENDERS AND TERM LENDERS AND EACH SUCH LENDER’S SHARE THEREOF.


 


(G)           THE EURO ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT
SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE UNDER THE EURO REVOLVING LOAN
COMMITMENTS AND THE EURO TERM LOAN COMMITMENTS, THE CLASS THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE

 

44

--------------------------------------------------------------------------------


 

Euro Borrower to each Euro Revolving Credit Lender and Euro Term Lender and
(iii) the amount of any sum received by the Euro Administrative Agent hereunder
for the account of the Euro Revolving Credit Lenders and the Euro Term Lenders
and each such Lender’s share thereof.


 


(H)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH
(E), (F) OR (G) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE
AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF
ANY LENDER OR ANY OF THE ADMINISTRATIVE AGENTS TO MAINTAIN SUCH ACCOUNTS OR ANY
ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF EACH BORROWER TO
REPAY THE RESPECTIVE LOANS MADE TO IT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(I)            ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE. IN SUCH EVENT, THE US BORROWER OR THE EURO BORROWER, AS
APPLICABLE, SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE
PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH
LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE
AGENT OR THE EURO ADMINISTRATIVE AGENT, AS APPLICABLE. THEREAFTER, THE LOANS
EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 

Section 2.11           Prepayment of Loans  (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing selected by it
in whole or in part, without penalty or premium (other than breakage costs and
similar expenses, if any, due under Section 2.16), subject to prior notice in
accordance with paragraph (d) of this Section.

 


(B)           FOLLOWING THE END OF EACH FISCAL YEAR OF THE US BORROWER, THE US
BORROWER SHALL PREPAY THE TERM LOANS AND THE EURO BORROWER SHALL PREPAY THE EURO
TERM LOANS IN AN AGGREGATE AMOUNT (THE “AGGREGATE EXCESS CASH FLOW AMOUNT”)
EQUAL TO (I) IF THE LEVERAGE RATIO FOR SUCH FISCAL YEAR IS GREATER THAN OR EQUAL
TO 1.25 TO 1.0, (X) FIFTY PERCENT (50%) OF EXCESS CASH FLOW FOR SUCH FISCAL
YEAR, MINUS (Y) FIFTY PERCENT (50%) OF ANY VOLUNTARY PREPAYMENTS OF TERM LOANS
AND EURO TERM LOANS, AS APPLICABLE, MADE DURING SUCH FISCAL YEAR PURSUANT TO
PARAGRAPH (A) OF THIS SECTION, AND (II) IF THE LEVERAGE RATIO FOR SUCH FISCAL
YEAR IS GREATER THAN OR EQUAL TO 0.75 TO 1.0 BUT LESS THAN 1.25 TO 1.0,
(X) TWENTY-FIVE PERCENT (25%) OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR, MINUS
(Y) SEVENTY-FIVE PERCENT (75%) OF ANY VOLUNTARY PREPAYMENTS OF TERM LOANS AND
EURO TERM LOANS, AS APPLICABLE, MADE DURING SUCH FISCAL YEAR PURSUANT TO
PARAGRAPH (A) OF THIS SECTION. ALL PAYMENTS MADE PURSUANT TO THIS SECTION
2.11(B) SHALL BE PAID ON OR BEFORE THE EARLIER OF (III) THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF THE ANNUAL FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 5.01(A) WITH RESPECT TO SUCH FISCAL YEAR AND (IV) 90 DAYS AFTER THE END
OF SUCH FISCAL YEAR. NO SUCH PREPAYMENT SHALL BE REQUIRED IF THE LEVERAGE RATIO
FOR SUCH FISCAL YEAR IS LESS THAN 0.75 TO 1.0. THE PORTION OF THE AGGREGATE
EXCESS CASH FLOW AMOUNT, IF ANY, THAT THE US BORROWER SHALL PREPAY UNDER THIS
SECTION 2.11(B) IN RESPECT OF THE TERM LOANS SHALL EQUAL (V) THE AGGREGATE
EXCESS CASH FLOW AMOUNT FOR SUCH FISCAL YEAR MULTIPLIED BY (VI) THE FRACTION,
(1) THE NUMERATOR OF WHICH IS THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS
THREE  (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT AND (2) THE
DENOMINATOR OF WHICH IS THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNTS

 

45

--------------------------------------------------------------------------------


 

of the Term Loans and the Euro Term Loans three (3) Business Days prior to the
date of such prepayment. The portion of the Aggregate Excess Cash Flow Amount,
if any, that the Euro Borrower shall prepay under this Section 2.11(b) in
respect of the Euro Term Loans shall equal (x) the Aggregate Excess Cash Flow
Amount for such fiscal year multiplied by (y) the fraction, (1) the numerator of
which is the outstanding principal amount of the Euro Term Loans three (3)
Business Days prior to the date of such prepayment and (2) the denominator of
which is the sum of the outstanding principal amounts of the Term Loans and the
Euro Term Loans three (3) Business Days prior to the date of such prepayment.


 


(C)           IF ANY BORROWER, OR ANY OF ITS RESPECTIVE SUBSIDIARIES, RECEIVES
NET CASH PROCEEDS FROM AN ASSET SALE OR A CASUALTY EVENT, WITHIN TEN (10)
BUSINESS DAYS OF THE RECEIPT OF SUCH NET CASH PROCEEDS, THE US BORROWER SHALL
GIVE ADMINISTRATIVE AGENT WRITTEN NOTICE (“REINVESTMENT NOTICE”) OF WHETHER OR
NOT ANY ONE OR MORE OF IT OR ITS SUBSIDIARIES INTENDS TO REPAIR, REPLACE OR
RESTORE THE ASSET OR PROPERTY OR REINVEST SUCH NET CASH PROCEEDS IN PRODUCTIVE
ASSETS OR PROPERTIES OR OTHERWISE IN THE BUSINESS OR BUSINESSES OF ANY ONE OR
MORE OF THE BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES (COLLECTIVELY, THE
“REINVESTMENT”). TO THE EXTENT THE US BORROWER HAS NOT ELECTED FOR IT OR ANY OF
ITS SUBSIDIARIES TO USE ALL SUCH NET CASH PROCEEDS FOR REINVESTMENT, (I) THE US
BORROWER SHALL PREPAY THE TERM LOANS BY THE AMOUNT EQUAL TO (X) THE AMOUNT OF
ANY SUCH NET CASH PROCEEDS NOT TO BE SO USED MULTIPLIED BY (Y) THE FRACTION,
(1) THE NUMERATOR OF WHICH IS THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS
THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT AND (2) THE
DENOMINATOR OF WHICH IS THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM
LOANS AND THE EURO TERM LOANS THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PREPAYMENT, AND (II) THE EURO BORROWER SHALL PREPAY THE EURO TERM LOANS BY THE
AMOUNT EQUAL TO (X) THE AMOUNT OF ANY SUCH NET CASH PROCEEDS NOT TO BE SO USED
MULTIPLIED BY (Y) THE FRACTION, (1) THE NUMERATOR OF WHICH IS THE OUTSTANDING
PRINCIPAL AMOUNT OF THE EURO TERM LOANS THREE (3) BUSINESS DAYS PRIOR TO THE
DATE OF SUCH PREPAYMENT AND (2) THE DENOMINATOR OF WHICH IS THE SUM OF THE
OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS AND THE EURO TERM LOANS THREE
(3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT, IN EACH CASE OF THE
IMMEDIATELY PRECEDING CLAUSES (I) AND (II) WITHIN TEN (10) BUSINESS DAYS
FOLLOWING THE DATE OF THE REINVESTMENT NOTICE. IF THE US BORROWER HAS ELECTED
FOR IT OR ANY OF ITS SUBSIDIARIES TO USE ANY SUCH NET CASH PROCEEDS FOR
REINVESTMENT, WITHIN ONE YEAR FOLLOWING THE DATE OF THE REINVESTMENT NOTICE (THE
“REINVESTMENT PERIOD”), THE US BORROWER SHALL PROVIDE EVIDENCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT SUCH REINVESTMENT HAS BEEN
COMPLETED ON OR BEFORE THE END OF THE REINVESTMENT PERIOD AND TO THE EXTENT ANY
SUCH REINVESTMENT HAS NOT BEEN SO COMPLETED, (III) THE US BORROWER SHALL PREPAY
THE TERM LOANS BY THE AMOUNT EQUAL TO (X) THE AMOUNT OF ANY SUCH NET CASH
PROCEEDS NOT SO USED MULTIPLIED BY (Y) THE FRACTION, (1) THE NUMERATOR OF WHICH
IS THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS THREE (3) BUSINESS DAYS
PRIOR TO THE DATE OF SUCH PREPAYMENT AND (2) THE DENOMINATOR OF WHICH IS THE SUM
OF THE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS AND THE EURO TERM LOANS
THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT, AND (IV) THE EURO
BORROWER SHALL PREPAY THE EURO TERM LOANS BY THE AMOUNT EQUAL TO (X) THE AMOUNT
OF ANY SUCH NET CASH PROCEEDS NOT TO BE SO USED MULTIPLIED BY (Y) THE FRACTION,
(1) THE NUMERATOR OF WHICH IS THE OUTSTANDING PRINCIPAL AMOUNT OF THE EURO TERM
LOANS THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT AND (2) THE
DENOMINATOR OF WHICH IS THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM
LOANS AND THE EURO TERM LOANS THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PREPAYMENT, IN EACH CASE OF THE IMMEDIATELY PRECEDING

 

46

--------------------------------------------------------------------------------


 

clauses (iii) and (iv) within ten (10) Business Days following the date on which
the Reinvestment Period ends.


 


(D)           EACH PREPAYMENT PURSUANT TO SECTION 2.11(B) SHALL BE APPLIED TO
REDUCE PRO RATA ALL LOANS COMPRISING THE DESIGNATED BORROWING BEING PREPAID WITH
ANY PREPAYMENTS OF TERM LOANS OR EURO TERM LOANS APPLIED RESPECTIVELY TO REDUCE
THE REMAINING SCHEDULED PRINCIPAL INSTALLMENTS THEREOF PURSUANT TO SECTION
2.11(B). EACH PREPAYMENT OF TERM LOANS PURSUANT TO PARAGRAPH (B) OR (C) OF THIS
SECTION, AS APPLICABLE, SHALL BE APPLIED TO REDUCE PRO RATA AS BETWEEN THE TERM
LOANS THE REMAINING SCHEDULED PRINCIPAL INSTALLMENTS OF THE TERM LOANS PURSUANT
TO SECTION 2.11(B) AND IF THE TERM LOANS ARE FULLY PAID THEN TO THE REVOLVING
LOANS. EACH PREPAYMENT OF EURO TERM LOANS PURSUANT TO PARAGRAPH (B) OR (C) OF
THIS SECTION, AS APPLICABLE, SHALL BE APPLIED TO REDUCE PRO RATA AS BETWEEN THE
EURO TERM LOANS THE REMAINING SCHEDULED PRINCIPAL INSTALLMENTS OF THE EURO TERM
LOANS PURSUANT TO SECTION 2.09 AND IF THE EURO TERM LOANS ARE FULLY PAID THEN TO
THE EURO REVOLVING LOANS. FOR PURPOSES OF DETERMINING THE AMOUNT OF ANY
PREPAYMENT OF TERM LOANS AND THE AMOUNT OF ANY PREPAYMENT OF EURO TERM LOANS
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION, AS APPLICABLE, THE APPLICABLE
FRACTION USED TO DETERMINE SUCH AMOUNTS SHALL BE CALCULATED BY THE
ADMINISTRATIVE AGENT IN DOLLARS, WITH THE PRINCIPAL AMOUNT OF THE EURO TERM
LOANS BEING CONVERTED TO DOLLARS USING THE MARKET RATE OF EXCHANGE THREE (3)
BUSINESS DAYS PRIOR TO THE DATE OF THE APPLICABLE PREPAYMENT. FOR PURPOSES OF
THIS AGREEMENT, “MARKET RATE OF EXCHANGE” MEANS THE SPOT RATE OF EXCHANGE AS
DETERMINED BY THE ADMINISTRATIVE AGENT FOR THE PURCHASE OF EUROS IN THE LONDON,
ENGLAND FOREIGN EXCHANGE MARKET WITH DOLLARS AT OR ABOUT 11.00 A.M., LONDON,
ENGLAND TIME ON A PARTICULAR DAY FOR WHICH A EURO AMOUNT IS TO BE CONVERTED TO A
DOLLAR AMOUNT HEREUNDER.


 


(E)           THE US BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, THREE (3) NEW YORK BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN
THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, ONE (1) NEW YORK BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III)
IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 1:00 P.M., NEW
YORK CITY TIME, ON THE DATE OF PREPAYMENT.


 


(F)            THE EURO BORROWER SHALL NOTIFY THE EURO ADMINISTRATIVE AGENT
(AND, IN THE CASE OF PREPAYMENT OF A EURO SWINGLINE LOAN, THE EURO SWINGLINE
LENDER) BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN
THE CASE OF A EUROCURRENCY BORROWING, NOT LATER THAN 11:00 A.M., LONDON TIME,
THREE (3) LONDON BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE
OF A EURO SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., LONDON TIME, ON THE DATE OF
PREPAYMENT.


 


(G)           EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID; PROVIDED THAT, IF A NOTICE OF OPTIONAL PREPAYMENT IS GIVEN IN
CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE REVOLVING LOAN
COMMITMENTS OR EURO REVOLVING LOAN COMMITMENTS AS CONTEMPLATED BY SECTION 2.09,
THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS
REVOKED IN ACCORDANCE WITH SECTION 2.09. PROMPTLY FOLLOWING RECEIPT OF ANY SUCH
NOTICE RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE
THE REVOLVING CREDIT

 

47

--------------------------------------------------------------------------------


 

Lenders of the contents thereof. Promptly following receipt of any such notice
relating to a Euro Revolving Borrowing, the Euro Administrative Agent shall
advise the Euro Revolving Credit Lenders of the content thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.


 

Section 2.12           Fees  (a) The US Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee, which
shall accrue at the Commitment Fee Rate on the daily amount of the unused
Revolving Loan Commitment of such Revolving Credit Lender during the period from
and including the Closing Date to but excluding the date on which such Revolving
Loan Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Revolving Loan Commitments terminate, commencing on the first
such date to occur after the date hereof. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 


(B)           THE US BORROWER SHALL PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING CREDIT LENDER A PARTICIPATION FEE WITH RESPECT TO ITS
PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE
MARGIN USED TO DETERMINE THE INTEREST RATE APPLICABLE TO EURODOLLAR LOANS ON THE
AVERAGE DAILY AMOUNT OF SUCH REVOLVING CREDIT LENDER’S LC EXPOSURE (EXCLUDING
ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE
PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE
DATE ON WHICH SUCH REVOLVING CREDIT LENDER’S REVOLVING LOAN COMMITMENT
TERMINATES AND THE DATE ON WHICH IT CEASES TO HAVE ANY LC EXPOSURE AND (II) TO
THE ISSUING LENDER A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER
ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM
AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE REVOLVING LOAN COMMITMENTS AND THE DATE ON WHICH THERE CEASES
TO BE ANY LC EXPOSURE, BUT IN NO EVENT LESS THAN $500 DURING SUCH PERIOD AS WELL
AS THE ISSUING LENDER’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER. PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE
PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY OF SUCH MONTHS,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED
THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING LOAN
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING LOAN COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. ANY OTHER FEES
PAYABLE TO THE ISSUING LENDER PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND. ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)           THE EURO BORROWER SHALL PAY TO THE EURO ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH EURO REVOLVING CREDIT LENDER A COMMITMENT FEE, WHICH SHALL
ACCRUE AT THE COMMITMENT FEE RATE ON THE DAILY AMOUNT OF THE UNUSED EURO
REVOLVING LOAN COMMITMENT OF SUCH EURO REVOLVING CREDIT LENDER DURING THE PERIOD
FROM AND INCLUDING THE CLOSING DATE TO BUT

 

48

--------------------------------------------------------------------------------


 

excluding the date on which such Euro Revolving Loan Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Euro
Revolving Loan Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


 


(D)           THE EURO BORROWER SHALL PAY (I) TO THE EURO ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH EURO REVOLVING CREDIT LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN EURO LETTERS OF CREDIT, WHICH SHALL ACCRUE AT
THE SAME APPLICABLE MARGIN USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EUROCURRENCY LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH EURO REVOLVING CREDIT
LENDER’S EURO LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED EURO LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH EURO
REVOLVING CREDIT LENDER’S EURO REVOLVING LOAN COMMITMENT TERMINATES AND THE DATE
ON WHICH IT CEASES TO HAVE ANY EURO LC EXPOSURE AND (II) TO THE EURO ISSUING
LENDER A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE
AVERAGE DAILY AMOUNT OF THE EURO LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED EURO LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE EURO REVOLVING LOAN COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY EURO LC EXPOSURE, BUT IN NO EVENT LESS THAN $500 DURING SUCH
PERIOD AS WELL AS THE EURO ISSUING LENDER’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER. PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND
INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL
BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY OF SUCH MONTHS,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED
THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE EURO REVOLVING LOAN
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
EURO REVOLVING LOAN COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. ANY OTHER
FEES PAYABLE TO THE EURO ISSUING LENDER PURSUANT TO THIS PARAGRAPH SHALL BE
PAYABLE WITHIN 10 DAYS AFTER DEMAND. ALL PARTICIPATION FEES AND FRONTING FEES
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


(E)           EACH BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENTS AS
APPLICABLE, FOR ITS OWN ACCOUNT, FEES PAYABLE BY IT IN THE AMOUNTS AND AT THE
TIMES SPECIFIED IN THE FEE LETTER, OR OTHERWISE SEPARATELY AGREED UPON, BETWEEN
THE BORROWERS AND THE ADMINISTRATIVE AGENTS.


 


(F)            ALL FEES PAYABLE HEREUNDER TO THE ADMINISTRATIVE AGENT, OR THE
ISSUING LENDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS,
TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING LENDER, IN THE CASE OF FEES
PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE REVOLVING CREDIT LENDERS. ALL FEES PAYABLE HEREUNDER
TO THE EURO ADMINISTRATIVE AGENT OR THE EURO ISSUING LENDER SHALL BE PAID ON THE
DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE EURO ADMINISTRATIVE AGENT (OR
TO THE EURO ISSUING LENDER, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION,
IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE EURO REVOLVING
CREDIT LENDERS. FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES ABSENT
MANIFEST ERROR.

 

49

--------------------------------------------------------------------------------


 

Section 2.13           Interest  (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING
PLUS THE APPLICABLE MARGIN.


 


(C)           THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR
INTEREST AT THE EUROCURRENCY RATE PLUS THE APPLICABLE MARGIN, PLUS THE MANDATORY
COST, IF ANY.


 


(D)           EACH SWINGLINE LOAN SHALL BEAR INTEREST AT THE SWINGLINE RATE, AND
EACH EURO SWINGLINE LOAN SHALL BEAR INTEREST AT THE EURO SWINGLINE RATE.


 


(E)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY EITHER BORROWER HEREUNDER IS NOT
PAID WHEN DUE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT THE DEFAULT RATE.


 


(F)            ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON
TERMINATION OF THE REVOLVING LOAN COMMITMENTS AND, IN THE CASE OF EURO REVOLVING
LOANS, UPON TERMINATION OF THE EURO REVOLVING LOAN COMMITMENTS; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (E) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER
THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD),
ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON
THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY
CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


 


(G)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE ALTERNATE BASE RATE,
ADJUSTED LIBO RATE, LIBO RATE OR EUROCURRENCY RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT, AS APPLICABLE, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

Section 2.14           Alternate Rate of Interest  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing or Eurocurrency Borrowing:

 


(A)           THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT, AS
APPLICABLE, DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE
ADJUSTED LIBO RATE, THE LIBO RATE OR THE EUROCURRENCY RATE, AS APPLICABLE, FOR
SUCH INTEREST PERIOD; OR


 


(B)           IN THE CASE OF EURODOLLAR BORROWINGS ONLY, THE ADMINISTRATIVE
AGENT IS ADVISED BY THE LENDERS HAVING REVOLVING CREDIT EXPOSURE, TERM LOANS AND
UNUSED REVOLVING LOAN COMMITMENTS AND TERM LOAN COMMITMENTS REPRESENTING MORE
THAN 50% OF THE SUM OF THE

 

50

--------------------------------------------------------------------------------


 

total Revolving Credit Exposures, Term Loans and such unused Commitments at such
time that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;


 

then the Administrative Agent or the Euro Administrative Agent, as applicable,
shall give notice thereof to the US Borrower or the Euro Borrower, as
applicable, and the Revolving Credit Lenders and the Term Lenders or the
Eurocurrency Lenders, as applicable, by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent or the Euro
Administrative Agent, as applicable, notifies the US Borrower and such Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing, such request shall be deemed to be withdrawn.

 

Section 2.15           Increased Costs  (a) If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE OR THE MANDATORY COST) OR THE ISSUING LENDER OR EURO
ISSUING LENDER; OR

 

(II)           IMPOSE ON ANY SUCH LENDER OR THE ISSUING LENDER, EURO ISSUING
LENDER OR THE LONDON INTERBANK MARKET OR THE EUROPEAN UNION BANKING MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS OR THE EUROCURRENCY
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT, EURO LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost (other than
with respect to Taxes, which shall be governed solely by Section 2.17) to such
Lender of making or maintaining any Eurodollar Loan or Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Lender or Euro Issuing Lender of participating in,
issuing or maintaining any Letter of Credit or Euro Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender or Euro Issuing Lender hereunder (whether of principal, interest
or otherwise), then the US Borrower will pay to any such Revolving Credit
Lender, Term Lender or the Issuing Lender and the Euro Borrower will pay to any
such Euro Revolving Credit Lender, Euro Term Lender or the Euro Issuing Lender,
as applicable, such additional amount or amounts as will compensate such Lender
or the Issuing Lender or the Euro Issuing Lender, as applicable, for such
additional costs incurred or reduction suffered.

 


(B)           IF ANY LENDER, THE ISSUING LENDER OR THE EURO ISSUING LENDER
DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING
LENDER’S OR THE EURO ISSUING LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S
OR THE ISSUING LENDER’S OR THE EURO ISSUING LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN
LETTERS OF CREDIT OR EURO LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED

 

51

--------------------------------------------------------------------------------


 

by the Issuing Lender, or the Euro Letters of Credit issued by the Euro Issuing
Lender, to a level below that which such Lender or the Issuing Lender or the
Euro Issuing Lender or such Lender’s or the Issuing Lender’s or the Euro Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s or the Euro Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s or
the Euro Issuing Lender’s holding company with respect to capital adequacy),
then from time to time the US Borrower will pay to any such Revolving Credit
Lender, Term Lender or the Issuing Lender and the Euro Borrower will pay to such
Euro Revolving Credit Lender, Euro Term Lender or the Euro Issuing Lender, as
applicable, such additional amount or amounts as will compensate such Lender or
the Issuing Lender or the Euro Issuing Lender or such Lender’s or the Issuing
Lender’s or the Euro Issuing Lender’s holding company for any such reduction
suffered.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING LENDER OR THE EURO
ISSUING LENDER SETTING FORTH IN REASONABLE DETAIL THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING LENDER OR THE EURO ISSUING
LENDER OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR
(B) OF THIS SECTION (SUBJECT TO PARAGRAPH (E) OF THIS SECTION) SHALL BE
DELIVERED TO THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE, AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE US BORROWER SHALL PAY ANY SUCH REVOLVING
CREDIT LENDER, TERM LENDER OR THE ISSUING LENDER AND THE EURO BORROWER SHALL PAY
ANY EURO REVOLVING CREDIT LENDER, EURO TERM LENDER OR EURO ISSUING LENDER, AS
APPLICABLE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 BUSINESS
DAYS AFTER RECEIPT THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING LENDER
OR THE EURO ISSUING LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING LENDER’S OR THE EURO
ISSUING LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT NO BORROWER
SHALL BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING LENDER OR THE EURO
ISSUING LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS
INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING
LENDER OR THE EURO ISSUING LENDER, AS APPLICABLE, NOTIFIES SUCH BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE ISSUING LENDER’S OR THE EURO ISSUING LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF; PROVIDED, FURTHER, THAT NO LENDER SHALL SEEK COMPENSATION FROM EITHER
BORROWER UNLESS SUCH LENDER IS ACTIVELY SEEKING COMPENSATION FROM OTHER
SIMILARLY SITUATED BORROWERS AS WELL.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY UNDER PARAGRAPHS (A) AND
(B) OF THIS SECTION, NEITHER PARAGRAPH (A) NOR PARAGRAPH (B) OF THIS SECTION
SHALL APPLY TO THE EXTENT THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING LENDER OR THE EURO ISSUING LENDER OR ITS HOLDING COMPANY,
AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION IS (I) A TAX
ON THE OVERALL NET INCOME OF A LENDER OR ANY OF ITS AFFILIATES,
(II) ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF A LENDER OR ITS AFFILIATE THAT
RESULTS IN ITS FAILING TO COMPLY WITH ANY LAW, (III) ATTRIBUTABLE TO ANY
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF TAX FROM A PAYMENT UNDER ANY LOAN
DOCUMENT REQUIRED BY LAW TO BE MADE BY ANY OBLIGOR, (IV) ANY TAX OR ANY AMOUNT
RELATING TO TAXES, (V) COMPENSATED FOR BY THE PAYMENT OF MANDATORY COST, OR
(VI) INCURRED AS A DIRECT OR INDIRECT CONSEQUENCE OF THE RECOMMENDATIONS BY

 

52

--------------------------------------------------------------------------------


 

the Basel Committee on Banking Supervision (also known as the “Basel II” or the
“New Accord”) or their implementation or both.


 

Section 2.16           Break Funding Payments  In the event of (a) the payment
of any principal of any Eurodollar Loan or any Eurocurrency Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan or any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto or (c)the failure to borrow, convert, continue or prepay any Eurodollar
Loan or any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(g) and is revoked in accordance therewith), then, in any such event, the
Borrowers shall compensate each Lender, as applicable, for the loss, cost and
expense (other than any lost profit or margin) attributable to such event. In
the case of a Eurodollar Loan or a Eurocurrency Loan, such loss, cost or expense
to any Lender shall be deemed to include an amount reasonably determined by such
Lender to be the excess, if any, of (i) its costs of obtaining funds for the
Loan being paid, prepaid or converted or not borrowed (based on the Adjusted
LIBO Rate or the Eurocurrency Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would realize by
such Lender in reemploying during such period the funds so paid, prepaid,
converted or not borrowed. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the US Borrower and shall be
conclusive absent manifest error. The US Borrower shall pay any such Revolving
Credit Lender, Term Lender or the Issuing Lender and the Euro Borrower shall pay
such Euro Term Lender, as applicable, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof. No Borrower shall be
obligated to compensate a Lender pursuant to this Section for any amount
relating to any such event occurring more than 180 days prior to the date such
Lender notifies the US Borrower of such Lender’s intention to claim compensation
therefor

 

Section 2.17           Taxes  (a) Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if such
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agents, any
Lender, the Issuing Lender or the Euro Issuing Lender (as applicable) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.

 


(B)           IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENTS, EACH
LENDER, THE ISSUING LENDER AND THE EURO ISSUING LENDER, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR

 

53

--------------------------------------------------------------------------------


 

the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agents, such Lender, the Issuing Lender or the Euro Issuing
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Euro Borrower shall have no liability
under this Section 2.17(c) with respect to Indemnified Taxes or Other Taxes
attributable to any Loan made to or other Obligation of the US Borrower. A
certificate as to the amount of such payment or liability delivered to the
Borrower by such Lender, Issuing Lender or Euro Issuing Lender, or by the
relevant Administrative Agents on its own behalf or on behalf of such Lender,
Issuing Lender or Euro Issuing Lender, shall be conclusive absent manifest
error.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL
DELIVER TO THE RELEVANT ADMINISTRATIVE AGENTS THE ORIGINAL OR A CERTIFIED COPY
OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE RELEVANT ADMINISTRATIVE AGENTS.


 


(E)           ANY LENDER, THE ISSUING LENDER OR THE EURO ISSUING LENDER, IF
REQUESTED BY THE US BORROWER, EURO BORROWER OR ADMINISTRATIVE AGENT, SHALL
DELIVER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
SUCH BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE SUCH BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER, THE ISSUING LENDER
OR THE EURO ISSUING LENDER IS SUBJECT TO WITHHOLDING, BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH LENDER OR ISSUING LENDER (OTHER THAN A FOREIGN LENDER) SHALL
DELIVER TO THE US BORROWER AND THE ADMINISTRATIVE AGENT TWO (2) DULY COMPLETED
COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR OTHER EVIDENCE OF AN
EXEMPTION FROM WITHHOLDING AND BACKUP WITHHOLDING ACCEPTABLE TO THE US BORROWER
AND THE ADMINISTRATIVE AGENT) ON OR PRIOR TO THE DATE ON WHICH SUCH PERSON
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REASONABLE REQUEST OF THE US BORROWER OR ADMINISTRATIVE AGENT), AND EACH FOREIGN
LENDER SHALL DELIVER TO THE US BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH
NUMBER OF COPIES AS IS SPECIFIED BELOW OR AS SHALL BE REQUIRED BY THE US
BORROWER AND THE ADMINISTRATIVE AGENT) ON OR PRIOR TO THE DATE ON WHICH SUCH
FOREIGN LENDER BECOMES A LENDER OR A PARTICIPANT UNDER THIS AGREEMENT (AND FROM
TIME TO TIME THEREAFTER UPON THE REASONABLE REQUEST OF THE US BORROWER OR THE
ADMINISTRATIVE AGENT), WHICHEVER OF THE FOLLOWING IS APPLICABLE TO ENABLE THE US
BORROWER AND THE ADMINISTRATIVE AGENT TO MAKE ALL PAYMENTS REQUIRED UNDER THE
LOAN DOCUMENTS WITHOUT DEDUCTION OR WITHHOLDING IN RESPECT OF TAX OR, IN THE
CASE OF A FOREIGN LENDER TO WHOM PAYMENTS UNDER THE LOAN DOCUMENTS ARE NOT
ELIGIBLE FOR A COMPLETE EXEMPTION, AT A REDUCED RATE OF DEDUCTION OR WITHHOLDING
IN RESPECT OF TAX:  (I) TWO (2) DULY COMPLETED COPIES OF U.S. INTERNAL REVENUE
SERVICE FORM W-8BEN, CERTIFYING ITS ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY, (II) TWO (2) DULY COMPLETED COPIES
OF U.S. INTERNAL REVENUE SERVICE FORM W-8ECI, CERTIFYING THAT IT IS ENTITLED TO
RECEIVE ALL PAYMENTS UNDER THE LOAN DOCUMENTS WITHOUT DEDUCTION OR WITHHOLDING
IN RESPECT OF U.S. FEDERAL WITHHOLDING TAX, (III) IN THE CASE OF A FOREIGN
LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER
SECTION 871(H) OR 881(C) OF THE CODE, (X) A

 

54

--------------------------------------------------------------------------------


 

certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the US Borrower, within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) two (2) duly completed copies of U.S. Internal Revenue Service Form
W-8BEN, or (iv) two (2) duly completed copies of U.S. Internal Revenue Service
Form W-8IMY (together with forms listed under clauses (i) through (iii) hereof,
as may be required) or (v) any other form prescribed by applicable law as a
basis for claiming exemption from or, if a complete exemption is not available,
a reduction in U.S. federal withholding tax and reasonably requested by the US
Borrower or Administrative Agent duly completed together with such supplementary
documentation as may be prescribed by applicable law and reasonably requested by
the US Borrower or Administrative Agent to permit such Person to determine the
withholding or deduction required to be made. In each case, if a specified form
is no longer in use, the delivery obligation specified in this Section 2.17(e)
shall apply to the applicable successor form. In addition, the request of the US
Borrower or the Euro Borrower, each Lender and any participant shall deliver
such forms promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Lender or participant.


 


(F)            IF EITHER OF THE ADMINISTRATIVE AGENTS OR A LENDER (WHICH, FOR
PURPOSES OF THIS SECTION 2.17 SHALL INCLUDE ANY ISSUING LENDER OR EURO ISSUING
LENDER) DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OR
REIMBURSEMENT OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY
ANY BORROWER OR WITH RESPECT TO WHICH ANY BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND OR REIMBURSEMENT TO
THE RELEVANT BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE RELEVANT BORROWER UNDER THIS SECTION 2.17 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND OR
REIMBURSEMENT), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENTS
OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND OR REIMBURSEMENT);
PROVIDED, THAT THE RELEVANT BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENTS OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE RELEVANT
BORROWER PURSUANT TO THIS SECTION 2.17(F) (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE
AGENTS OR SUCH LENDER IN THE EVENT EITHER OF THE ADMINISTRATIVE AGENTS OR SUCH
LENDER IS REQUIRED TO REPAY SUCH REFUND OR REIMBURSEMENT TO SUCH GOVERNMENTAL
AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENTS OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER
PERSON.


 

Section 2.18           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs; Sharing of Collateral Proceeds and Payments After Default  (a) The US
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. The Euro Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of Euro LC Disbursements, or of amounts payable under
Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to 1:00 p.m.,
London, England time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such times on any

 

55

--------------------------------------------------------------------------------


 

date may, in the discretion of the Administrative Agent in the case of payments
by the US Borrower or the Euro Administrative Agent in the case of payments by
the Euro Borrower, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments by
the US Borrower with respect to the Revolving Credit Loans and the Term Loans
shall be denominated in dollars and shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Lender or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.15, Section 2.16, Section 2.17
and Section 10.03 shall be made directly to the Persons entitled thereto. All
such payments by the Euro Borrower with respect to the Euro Revolving Credit
Loans and the Euro Term Loans shall be denominated in Euros and shall be made to
the Euro Administrative Agent at the place designated by the Euro Administrative
Agent in its notice therefore except payments to be made directly to the Euro
Issuing Lender or Euro Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16, Section 2.17 or Section
10.03 shall be made directly to the persons entitled thereto. Each of the
Administrative Agent and the Euro Administrative Agent, as applicable, shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND, WITH RESPECT TO FUNDS RECEIVED FOR PAYMENT ON THE REVOLVING CREDIT LOANS,
THE TERM LOANS OR UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES. IF AT ANY TIME
INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE EURO ADMINISTRATIVE
AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED EURO LC DISBURSEMENTS,
INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND,
WITH RESPECT TO FUNDS RECEIVED FOR PAYMENT ON THE EURO REVOLVING CREDIT LOANS,
THE EURO TERM LOANS OR UNREIMBURSED EURO LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED EURO LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           SUBJECT TO THE PROVISIONS OF SECTION 2.18(D), IF ANY LENDER SHALL,
BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT
IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS, EURO LC DISBURSEMENTS, SWINGLINE LOANS OR EURO SWINGLINE
LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS. EURO LC
DISBURSEMENTS, SWINGLINE LOANS AND EURO SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER

 

56

--------------------------------------------------------------------------------


 

receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements, Euro LC
Disbursements, Swingline Loans and Euro Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by (i)
the Revolving Credit Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Loans and
participations in LC Disbursements and Swingline Loans, (ii) Term Lenders
ratably in accordance with the aggregate amount of principal and accrued
interest on their respective Term Loans, (iii) the Euro Revolving Credit Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Euro Revolving Loans, and (iv) Euro Term Lenders
ratably in accordance with the aggregate amount of principal and accrued
interest on their respective Euro Term Loans; provided that (x) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (y) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Euro LC Disbursements to any assignee or Participant,
other than to either Borrower or any Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


 


(D)           FOLLOWING ACCELERATION OF THE LOANS PURSUANT TO THIS AGREEMENT, IF
AT ANY TIME ANY PAYMENT ON ANY OF THE LOANS OR ANY RECEIPT OF PROCEEDS FROM ANY
COLLATERAL RESULTS IN THE REVOLVING CREDIT LENDERS, THE TERM LENDERS, THE EURO
REVOLVING CREDIT LENDERS OR EURO TERM LENDERS RECEIVING PAYMENTS OR PROCEEDS IN
EXCESS OF THEIR CLASS PERCENTAGE (DEFINED BELOW) OF ALL SUCH PAYMENTS OR
PROCEEDS RECEIVED, SUCH LENDERS WILL DELIVER ANY EXCESS TO THE ADMINISTRATIVE
AGENT AND THE ADMINISTRATIVE AGENT SHALL REDISTRIBUTE SUCH EXCESS TO THE EXTENT
REQUIRED SUCH THAT EACH CATEGORY OF THE REVOLVING CREDIT LENDERS, THE TERM
LENDERS, THE EURO TERM LENDERS AND THE EURO REVOLVING CREDIT LENDERS SHALL
RECEIVE THEIR CLASS PERCENTAGE OF SUCH PAYMENT OR PROCEEDS. ALL PAYMENTS TO THE
ADMINISTRATIVE AGENT SHALL BE MADE IN DOLLARS. AS USED HEREIN, THE TERM “CLASS
PERCENTAGE” FOR EACH CATEGORY OF THE REVOLVING CREDIT LENDERS, TERM LENDERS,
EURO TERM LENDERS AND THE EURO REVOLVING CREDIT LENDERS SHALL MEAN THE
PERCENTAGE, EXPRESSED AS A DECIMAL AND DETERMINED BY DIVIDING THE TOTAL
OBLIGATIONS, INCLUDING OBLIGATIONS UNDER SWAP AGREEMENTS WITH SUCH LENDERS,
OUTSTANDING FOR EACH CATEGORY OF THE REVOLVING CREDIT LENDERS, THE TERM LENDERS,
THE EURO TERM LENDERS OR THE EURO REVOLVING CREDIT LENDERS BY THE AGGREGATE
TOTAL OBLIGATIONS, INCLUDING OBLIGATIONS UNDER SWAP AGREEMENTS WITH ALL LENDERS,
OUTSTANDING AFTER GIVING EFFECT TO SUCH PAYMENT OR RECEIPT OF PROCEEDS, ALL AS
CALCULATED BY THE ADMINISTRATIVE AGENT WHOSE CALCULATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR. FOR PURPOSES OF CALCULATING THE CLASS PERCENTAGE, ALL
PAYMENTS, PROCEEDS AND LOAN AMOUNTS SHALL BE DEEMED TO BE IN DOLLARS, WITH ANY
NECESSARY CONVERSIONS BEING MADE AT THE RATES DETERMINED BY THE ADMINISTRATIVE
AGENT ON THE DATE OF ANY RECEIPT OF FUNDS. FOR PURPOSES OF DETERMINING THE
AMOUNT OF ANY PAYMENT TO BE MADE TO THE ADMINISTRATIVE AGENT IN DOLLARS UNDER
THIS PARAGRAPH FROM ANY EURO REVOLVING CREDIT LENDER OR EURO TERM LENDER, THE

 

57

--------------------------------------------------------------------------------


 

amount in dollars payable in respect of any Eurocurrency Loan shall be converted
to dollars at the rates determined by the Administrative Agent on receipt of
funds.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE US BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE REVOLVING CREDIT LENDERS, THE TERM
LENDERS OR THE ISSUING LENDER HEREUNDER THAT THE US BORROWER WILL NOT MAKE SUCH
PAYMENT OR THE EURO ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
EURO BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE EURO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE EURO REVOLVING CREDIT LENDERS, THE
EURO TERM LENDERS OR THE EURO ISSUING LENDER HEREUNDER THAT THE EURO BORROWER
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE
AGENT, AS APPLICABLE, MAY ASSUME THAT THE US BORROWER OR THE EURO BORROWER, AS
APPLICABLE, HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE REVOLVING CREDIT LENDERS,
THE TERM LENDERS, THE EURO REVOLVING CREDIT LENDERS, THE EURO TERM LENDERS, THE
ISSUING LENDER OR THE EURO ISSUING LENDER, AS APPLICABLE, THE AMOUNT DUE. IN
SUCH EVENT, IF THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE, HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE REVOLVING CREDIT LENDERS, THE TERM
LENDERS, THE EURO REVOLVING CREDIT LENDERS, THE EURO TERM LENDERS, THE ISSUING
LENDER, OR THE EURO ISSUING LENDER THAT HAS RECEIVED SUCH AMOUNTS, AS
APPLICABLE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER OR ISSUING LENDER OR EURO ISSUING LENDER WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT OR THE EURO ADMINISTRATIVE AGENT, AS APPLICABLE, AT THE GREATER OF (I) THE
FEDERAL FUNDS EFFECTIVE RATE WITH RESPECT TO AMOUNTS PAID ON THE REVOLVING
CREDIT LOANS OR THE TERM LOANS OR THE EUROCURRENCY RATE WITH RESPECT TO AMOUNTS
PAID ON THE EURO REVOLVING LOANS OR THE EURO TERM LOANS AND (II) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENTS IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


 


(F)            IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04(A)(III) OR SECTION 2.04(B)(III), SECTION 2.05(D)
OR SECTION 2.05(E), SECTION 2.06(D) OR SECTION 2.06(E), SECTION 2.07(B), SECTION
2.18(E) OR SECTION 10.03(C), THEN THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY IT FOR THE
ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS
UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Section 2.19           Mitigation Obligations; Replacement of Lenders  (a) If
any Lender requests compensation under Section 2.15 or Section 2.17, or if the
US Borrower or the Euro Borrower, as applicable, is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall cooperate in
completing any procedural formalities required for each of the Borrowers to be
able to make payments under the Loan Documents without any deduction or
withholding in respect of Indemnified Taxes or Other Taxes and shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts

 

58

--------------------------------------------------------------------------------


 

payable pursuant to `Section 2.15 or Section 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The US Borrower shall pay
all reasonable costs and expenses incurred by any Revolving Credit Lender or
Term Lender or the Issuing Lender in connection with any such designation or
assignment. The Euro Borrower shall pay all reasonable costs and expenses
incurred by any Euro Revolving Credit Lender or Euro Term Lender or the Euro
Issuing Lender in connection with any such designation or assignment.

 


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15 OR SECTION
2.17, OR IF THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE, IS REQUIRED TO
PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS
OBLIGATION TO FUND LOANS HEREUNDER, THEN THE US BORROWER OR THE EURO BORROWER,
AS APPLICABLE, MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
US BORROWER OR THE EURO BORROWER, AS APPLICABLE, SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT, AS
APPLICABLE, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER
SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OR EURO LC
DISBURSEMENTS AND EURO SWINGLINE LOANS, AS APPLICABLE, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, AS APPLICABLE, FROM
THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST
AND FEES) OR THE US BORROWER OR THE EURO BORROWER, AS APPLICABLE (IN THE CASE OF
ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL OR IS EXPECTED TO RESULT IN A
REDUCTION IN SUCH COMPENSATION OR PAYMENTS. A LENDER SHALL NOT BE REQUIRED TO
MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE US BORROWER
OR THE EURO BORROWER, AS APPLICABLE, TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

The Borrowers for themselves and their respective Subsidiaries represent and
warrant to the Administrative Agents and the Lenders that:

 

Section 3.01           Organization  Except as set forth on Schedule 3.01 each
Obligor and its respective Subsidiaries (with respect to any Foreign Obligor or
Foreign Subsidiary, only to the extent applicable) (i) is duly organized,
validly existing and, with respect to each Obligor other than any Foreign
Subsidiary in good standing under the Laws of the jurisdiction of its
organization, (ii) has the requisite power and authority to conduct its business
as it is presently being conducted, and (iii) is duly qualified or licensed to
conduct business and is in good

 

59

--------------------------------------------------------------------------------


 

standing in each jurisdiction where such qualification or good standing is
required, except where the failure to so qualify or be in good standing could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.02           Authority Relative to this Agreement  Each Obligor has
the power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The Transactions have been duly authorized by all necessary
corporate or other entity action, as applicable, on the part of each Obligor
that is a party hereto or thereto. This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party hereto
or thereto and constitute the legal, valid and binding obligations of such
Obligor, enforceable against such Obligor in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights and
remedies generally and to the effect of general principles of equity (regardless
of whether enforcement is considered in a proceeding at Law or in equity).

 

Section 3.03           No Violation  Except as set forth on Schedule 3.03,
neither the Transactions nor the Acquisition will:

 


(A)           RESULT IN A BREACH OF THE ARTICLES OR CERTIFICATE OF
INCORPORATION, BYLAWS, PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY
AGREEMENT OR OTHER ORGANIZATION DOCUMENTS, AS APPLICABLE, OF ANY OBLIGOR OR ANY
OF ITS RESPECTIVE SUBSIDIARIES;


 


(B)           RESULT IN THE IMPOSITION OF ANY LIEN ON ANY ASSET OF ANY OBLIGOR
OR ANY OF ITS RESPECTIVE SUBSIDIARIES (INCLUDING THE EQUITY INTERESTS OF ANY OF
THE SUBSIDIARIES OF THE BORROWERS), OTHER THAN THE LIENS CREATED UNDER THE LOAN
DOCUMENTS;


 


(C)           RESULT IN, OR CONSTITUTE AN EVENT THAT, WITH THE PASSAGE OF TIME
OR GIVING OF NOTICE OR BOTH, WOULD BE, A BREACH, VIOLATION OR DEFAULT (OR GIVE
RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, PREPAYMENT OR ACCELERATION)
UNDER (I) ANY AGREEMENT TO WHICH ANY OBLIGOR OR ANY OF ITS RESPECTIVE
SUBSIDIARIES IS A PARTY, UNDER WHICH ANY OBLIGOR OR ANY OF ITS RESPECTIVE
SUBSIDIARIES HAS OR MAY ACQUIRE RIGHTS OR OBLIGATIONS OR BY WHICH ITS RESPECTIVE
PROPERTIES OR ASSETS MAY BE BOUND OR (II) ANY GOVERNMENTAL APPROVAL HELD BY, OR
REQUIRED FOR THE CONDUCT OF THE BUSINESS OF, ANY OBLIGOR OR ANY OF ITS
RESPECTIVE SUBSIDIARIES, IN EACH CASE OF (I) AND (II) ABOVE, WHERE SUCH BREACH,
VIOLATION OR DEFAULT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


 


(D)           REQUIRE ANY OBLIGOR OR ANY OF ITS RESPECTIVE SUBSIDIARIES TO
OBTAIN ANY CONSENT, WAIVER, APPROVAL, EXEMPTION, AUTHORIZATION OR OTHER ACTION
OF, OR MAKE ANY FILING WITH OR GIVE ANY NOTICE TO, ANY PERSON EXCEPT (I) SUCH AS
HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR WAIVED, (II)
FILINGS NECESSARY TO PERFECT OR ASSIGN LIENS CREATED UNDER THE LOAN DOCUMENTS OR
(III) FILING OF THIS AGREEMENT AND ONE OR MORE OTHER LOAN DOCUMENTS WITH THE
SECURITIES AND EXCHANGE COMMISSION ON THE APPROPRIATE FORM; OR


 


(E)           VIOLATE ANY LAW OR ORDER APPLICABLE TO ANY OBLIGOR OR ANY OF ITS
RESPECTIVE SUBSIDIARIES OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS
MAY BE BOUND, WHERE SUCH VIOLATION COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

 

60

--------------------------------------------------------------------------------


 

Section 3.04           Financial Statements  The US Borrower has previously
furnished to the Administrative Agent the following financial statements
(collectively, the “Financial Statements”):  (i) the audited consolidated
balance sheet of the US Borrower as of December 31, 2006, and the related
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year then ended, the notes accompanying such Financial Statements,
and the report of Ernst & Young LLP, independent certified public accountants,
and (ii) the unaudited consolidated balance sheet of the US Borrower as of
September 30, 2007, and the related statements of operations, stockholders’
equity and cash flows for the period then ended. The Financial Statements fairly
present in all material respects the consolidated financial position of the US
Borrower as of their respective dates and the consolidated results of operations
and cash flows of the US Borrower for the periods ended on such dates in
accordance with GAAP, subject, in the case of interim financial statements, to
absence of footnotes and year-end audit adjustments (the effect of which will
not, individually or in the aggregate, have a Material Adverse Effect). Since
December 31, 2006, there has been no material adverse change in the US
Borrower’s consolidated financial position that could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.05           No Undisclosed Liabilities  Except as set forth in
Schedule 3.05, none of the Obligors or any of their respective Subsidiaries has
any liabilities or obligations of any nature (whether known or unknown, and
whether absolute, accrued, contingent or otherwise) except for (i) liabilities
or obligations reflected or reserved against in the financial statements most
recently delivered by the US Borrower pursuant to Section 4.01(g) or Section
5.01, as applicable, (ii) current liabilities or obligations incurred in the
ordinary course of business since the date of such financial statements, (iii)
liabilities or obligations that are not required to be included in financial
statements prepared in accordance with GAAP, (iv) liabilities or obligations
arising under Governmental Approvals or contracts to which any Obligor or any of
its respective Subsidiaries is a party or otherwise subject, (v) liabilities or
obligations that could not reasonably be expected to result in a Material
Adverse Effect and (vi) other Permitted Indebtedness.

 

Section 3.06           Litigation  Schedule 3.06 briefly describes each action,
suit or proceeding pending before any Governmental Authority or arbitration
panel, or to the knowledge of the Borrowers, threatened, (i) which seeks to
prevent, enjoin or delay any of the Transactions or the Acquisition, or (ii)
against any Obligor or any of its respective Subsidiaries regarding the business
of, or assets owned or used by, any of them as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.07           Compliance with Law  Except as set forth on Schedule
3.07, (i) each Obligor and its respective Subsidiaries is in compliance with
each Law that is applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets, except where the failure to be in
compliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and (ii) none of the Obligors
or any of their respective Subsidiaries has received any notice of, nor does
either of the Borrowers have knowledge of, the assertion by any Governmental
Authority or other Person of any such failure to be in compliance.

 

61

--------------------------------------------------------------------------------


 

Section 3.08           Material Contracts  Schedule 3.08 lists as of the Closing
Date each Material Contract to which any Obligor or any of its respective
Subsidiaries is a party. Except as set forth in Schedule 3.08, (i) neither of
the Borrowers is aware of any pending or threatened termination or cancellation
of any of Material Contract or any notice of any assertion by any party thereto
of any material default thereunder, (ii) none of the Obligors or any of their
respective Subsidiaries nor, to the knowledge of either of the Borrowers, any
other party to a Material Contract is in default of any material obligation
thereunder, and (iii) no other event has occurred and no other condition exists
that, with notice or lapse of time or both, would constitute a default by any
Obligor or any of its respect Subsidiaries or, to either of the Borrowers’
knowledge, any other party under any Material Contract, in each case of (i),
(ii) and (iii) above, which could reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.09           Properties  Schedule 3.09 lists as of the Closing Date
each interest in (i) real property owned by the US Borrower and (ii) real
property leased or otherwise occupied or used by the US Borrower as a lessee or
licensee. Each of the Obligors and its respective Subsidiaries owns (with good
and marketable title in the case of real property, subject only to the matters
permitted by the following sentence), or has valid leasehold interests or
licenses in, all the properties and assets (whether real, personal, or mixed and
whether tangible or intangible) material to its respective businesses. All such
properties and assets are free and clear of all Liens, except Permitted Liens,
and are not, in the case of real property, subject to any rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature. All such properties (i) are in good operating order, condition
and repair (ordinary wear and tear excepted), as applicable, and (ii) constitute
all of the property that is required for the respective business and operations
of the Obligors and their respective Subsidiaries as presently conducted.

 

Section 3.10           Intellectual Property  (a) Schedule 3.10 lists as of the
Closing Date all material patents, patent applications, registered trademarks,
trademark applications, registered trade names, registered service marks, and
registered copyrights (the “Intellectual Property”) owned by or licensed to the
US Borrower or any of its Subsidiaries (excluding Nobelclad Europe S.A. and
Nitro Metall AB and the Subsidiaries of the Target and DYNAenergetics
Beteiligungs GmbH). As of the date of this Agreement, none of the Intellectual
Property owned by or licensed to any Obligor or its respective Subsidiaries has
been declared invalid or is the subject of a pending or, to the knowledge of the
Borrowers, threatened action for cancellation or a declaration of invalidity,
and there is no pending judicial proceeding involving any claim, and none of the
Obligors or any of their respective Subsidiaries has received any written notice
or claim of any infringement, misuse or misappropriation by any Obligor or any
of its respective Subsidiaries of any Intellectual Property right owned by any
third party, in each case except for any such declaration, cancellation,
proceeding, infringement, misuse or misappropriation which could not reasonable
be expected to result in a Material Adverse Effect.

 


(B)           TO THE BORROWERS’ KNOWLEDGE, EXCEPT AS SET FORTH IN SCHEDULE 3.10,
THE CONDUCT BY ANY OF THE OBLIGORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF
THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED DOES NOT CONFLICT WITH,
INFRINGE ON, OR OTHERWISE VIOLATE ANY COPYRIGHT, TRADE SECRET, OR PATENT RIGHTS
OF ANY PERSON, EXCEPT WHERE SUCH CONFLICT, INFRINGEMENT OR VIOLATION COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

62

--------------------------------------------------------------------------------


 

Section 3.11           Taxes  All Tax returns and reports of any of the Obligors
and their respective Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such Tax returns and reports to be due and
payable and all assessments, fees and other governmental charges upon any of
them and upon any of their respective properties, assets, income, businesses and
franchises that are due and payable have been paid when due and payable except
to the extent being actively contested by any of them in good faith and by
appropriate proceedings or, with respect to any Subsidiary that is not a Wholly
Owned Subsidiary, except to the extent any failure to so file and pay would not
result in a Material Adverse Effect; provided that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefore. As of the date of this Agreement,
neither Borrower knows of any proposed Tax assessment against any of the
Obligors or any of their respective Subsidiaries that is not being actively
contested by any of them in good faith and by appropriate proceedings; provided
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor, which
assessment could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.12           Environmental Compliance  In each case, except to the
extent such condition or event, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and except as set
forth in Schedule 3.12,

 


(A)           NONE OF THE OBLIGORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY
WITH ANY GOVERNMENTAL APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW OR HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY;


 


(B)           NONE OF THE OBLIGORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF ANY CLAIM WITH RESPECT TO ANY SUCH ENVIRONMENTAL
LIABILITY AND THE US BORROWER DOES NOT KNOW OF ANY BASIS FOR ANY SUCH
ENVIRONMENTAL LIABILITY;


 


(C)           NONE OF THE OBLIGORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
ARRANGED FOR THE DISPOSAL OF HAZARDOUS MATERIAL AT A SITE LISTED FOR
INVESTIGATION OR CLEAN-UP BY ANY GOVERNMENTAL AUTHORITY OR IN VIOLATION OF LAW;


 


(D)           THERE IS NO PROCEEDING PENDING AGAINST ANY OF THE OBLIGORS OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO
THE PRESENCE ON OR RELEASE OF ANY HAZARDOUS MATERIAL FROM ANY REAL PROPERTY OR
FACILITY OWNED OR OPERATED AT ANY TIME BY ANY OF THEM OR OTHERWISE USED IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES;


 


(E)           THE US BORROWER HAS NO KNOWLEDGE THAT ANY HAZARDOUS MATERIAL HAS
BEEN OR IS CURRENTLY BEING GENERATED, PROCESSED, STORED OR RELEASED (OR IS
SUBJECT TO A THREATENED RELEASE) FROM, ON OR UNDER ANY REAL PROPERTY OR FACILITY
OWNED OR OPERATED BY ANY OF THE OBLIGORS OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, OR OTHERWISE USED IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES
IN A QUANTITY OR CONCENTRATION THAT WOULD REQUIRE REMEDIAL ACTION UNDER ANY
ENVIRONMENTAL LAW IF REPORTED TO OR DISCOVERED BY THE RELEVANT GOVERNMENTAL
AUTHORITY; AND

 

63

--------------------------------------------------------------------------------


 


(F)            TO THE KNOWLEDGE OF THE US BORROWER, THERE HAS BEEN NO
UNDERGROUND STORAGE TANK LOCATED AT ANY FACILITY OWNED OR OPERATED BY ANY OF THE
OBLIGORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES AT ANY TIME.


 

Section 3.13           Labor Matters  As of the Closing Date, there are no
strikes, lockouts or slowdowns against any of the Obligors or any of their
respective Subsidiaries pending or, to the knowledge of the Borrowers,
threatened. The hours worked by and payments made to employees of the US
Borrower have not been in violation of the Fair Labor Standards Act or any other
Law dealing with such matters. All payments due from any of the Obligors or any
of their respective Subsidiaries, or for which any claim may be made against any
of them, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of any of the
Obligors or any of their respective Subsidiaries. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any of the Obligors or any of their respective Subsidiaries is bound.

 

Section 3.14           Investment and Holding Company Status  Neither the US
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.15           Insurance  As of the Closing Date, Schedule 3.15 lists
all policies or binders of fire, liability, worker’s compensation, vehicular or
other insurance held by or for the benefit of the US Borrower (specifying the
insurer, the policy number or covering note number with respect to binders). All
insurance held by or for the benefit of the any of the Obligors or any of their
respective Subsidiaries is in full force and effect, is with financially sound
and reputable insurers and is in amounts and provides coverage that are
reasonable and customary for Persons engaged in businesses similar to those
conducted by any of the Obligors or any of their respective Subsidiaries.

 

Section 3.16           Solvency  Immediately after the consummation of the
Transactions and the Acquisition to occur on the Closing Date, and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair market value of the assets of each
Obligor will exceed its debts and liabilities; (b) the present fair saleable
value of the property of each Obligor will be greater than the amount that will
be required to pay the probable liability of its debts and other liabilities;
(c) each Obligor will be able to pay its debts and liabilities as they become
absolute and mature; and (d) no Obligor will have unreasonably small capital
with which to conduct its business as such business is now conducted and is
proposed to be conducted following the Closing Date.

 

Section 3.17           ERISA  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.18           Disclosure  The Borrowers have disclosed to the Lenders
all factual matters of which the senior executive officers of the Borrowers have
actual knowledge (other than general industry and economic conditions and legal
and regulatory requirements applicable to companies and businesses similar to
the members generally), that, individually or in the

 

64

--------------------------------------------------------------------------------


 

aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor the other reports, financial statements,
certificates or other information furnished by or on behalf of any Obligor to
the Administrative Agents or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contained, as of the date furnished, any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that no assurance has been given or
will be given that any projected financial information and other projections and
forward-looking information have been or will be achieved).

 

Section 3.19           Margin Stock  Except for repurchases of the US Borrower’s
Equity Interests in accordance with the last sentence of this Section 3.19 and
Section 5.08 and Section 6.07, no part of any Borrowing or any Swing Loan shall
be used at any time, to purchase or carry margin stock (within the meaning of
Regulation U) or to extend credit to others for the purpose of purchasing or
carrying any margin stock. None of the Borrowers nor any of their Subsidiaries
are engaged principally, or as one of its important activities, in the business
of extending credit for the purposes of purchasing or carrying any such margin
stock. No part of the proceeds of any Borrowing will be used for any purpose
which violates, or which is inconsistent with, any regulations promulgated by
the Board of Governors of the Federal Reserve System.

 


ARTICLE IV

 


CONDITIONS

 

Section 4.01           Effective Date  The obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED EACH
OF THE SECURITY DOCUMENTS FROM EACH APPLICABLE OBLIGOR AND SAME SHALL CONSTITUTE
SATISFACTORY SECURITY DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY INTERESTS
IN THE COLLATERAL FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENTS OR THEIR COUNSEL MAY REASONABLY
REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND, WHERE APPLICABLE, GOOD
STANDING OF EACH OBLIGOR, THE AUTHORIZATION OF THE TRANSACTIONS AND THE
ACQUISITION, THE AUTHORITY OF EACH NATURAL PERSON EXECUTING ANY OF THE LOAN
DOCUMENTS ON BEHALF OF ANY OBLIGOR AND ANY OTHER LEGAL MATTERS RELATING TO THE
OBLIGORS,

 

65

--------------------------------------------------------------------------------


 

this Agreement or the Transactions and the Acquisition, all in form and
substance reasonably satisfactory to the Administrative Agents and their
counsel.


 


(D)           EACH LENDER REQUESTING A PROMISSORY NOTE EVIDENCING LOANS MADE BY
SUCH LENDER SHALL HAVE RECEIVED FROM THE APPLICABLE BORROWER A PROMISSORY NOTE
PAYABLE TO SUCH LENDER IN A FORM APPROVED BY THE ADMINISTRATIVE AGENTS IN THEIR
SOLE DISCRETION.


 


(E)           THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, AND TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY ANY BORROWER HEREUNDER.


 


(F)            ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS AND PERMITS
NECESSARY IN CONNECTION WITH THE TRANSACTIONS, THE ACQUISITION AND THE CONTINUED
OPERATIONS OF THE OBLIGORS SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND
EFFECT AND COPIES THEREOF SHALL HAVE BEEN PROVIDED TO ADMINISTRATIVE AGENT (OR
ITS COUNSEL).


 


(G)           THE LENDERS SHALL HAVE RECEIVED (I) AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE US BORROWER FOR THE MOST RECENT FISCAL YEAR OF THE US BORROWER
ENDED DECEMBER 31, 2006, (II) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
US BORROWER FOR THE THREE-MONTH PERIOD ENDED SEPTEMBER 30, 2007 AND (III)
UNAUDITED FINANCIAL STATEMENTS OF THE TARGET IN ACCORDANCE WITH GERMAN GAAP FOR
ITS MOST RECENT THREE (3) FISCAL YEARS (WITH THE STATEMENTS FOR 2005 AND 2006
TRANSLATED INTO ENGLISH) IN EACH CASE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF (I) HOLME ROBERTS & OWEN LLP, COUNSEL FOR THE BORROWERS,
COVERING SUCH MATTERS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, (II)
LOCAL PENNSYLVANIA AND CONNECTICUT COUNSEL FOR THE BORROWERS, CONCERNING
ENFORCEABILITY AND OTHER MATTERS RELATED TO THE MORTGAGES AND SUCH OTHER MATTERS
AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST AND (III) FRENCH, SWEDISH,
AND GERMAN COUNSEL TO THE BORROWERS CONCERNING THE AUTHORITY OF FOREIGN
SUBSIDIARIES OF THE BORROWERS THAT ARE WHOLLY OWNED SUBSIDIARIES TO ENTER INTO
THE TRANSACTIONS AND SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST. THE BORROWER HEREBY REQUESTS SUCH COUNSELS TO DELIVER SUCH
OPINIONS.


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REPORTS OF UCC, TAX
AND JUDGMENT LIEN SEARCHES OR OTHER SIMILAR SEARCHES CONDUCTED BY A REPUTABLE
SEARCH FIRM WITH RESPECT TO EACH BORROWER AND ITS RESPECTIVE SUBSIDIARIES IN
EACH LOCATION REQUESTED BY THE ADMINISTRATIVE AGENTS AND THE INFORMATION
DISCLOSED IN SUCH REPORTS SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENTS.


 


(J)            THE LENDERS SHALL HAVE RECEIVED DETAILS OF THE LEGAL AND CAPITAL
STRUCTURE OF THE BORROWERS WHICH SHALL BE REASONABLY SATISFACTORY TO THE
LENDERS.


 


(K)           ALL MEMBERSHIP AND STOCK CERTIFICATES, IF ANY, OF EACH SUBSIDIARY
OF THE US BORROWER DESCRIBED ON ANNEX 3 TO THE SECURITY AGREEMENTS WILL BE
DELIVERED TO ADMINISTRATIVE AGENT TOGETHER WITH, AS APPROPRIATE, RELATED STOCK
AND MEMBERSHIP POWERS EXECUTED IN BLANK BY THE RELEVANT OBLIGOR.

 

66

--------------------------------------------------------------------------------



(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT SUBSTANTIALLY SIMULTANEOUSLY WITH
THE INITIAL BORROWING THE INDEBTEDNESS IDENTIFIED ON SCHEDULE 4.01(L) HERETO
WILL BE PAID IN FULL.


 


(M)          THE US BORROWER SHALL HAVE ISSUED COMMON STOCK REPRESENTING NOT
LESS THAN 13.5% OF THE AGGREGATE PURCHASE PRICE FOR THE ACQUISITION. THE FEES
AND EXPENSES RELATED TO THE ACQUISITION SHALL NOT EXCEED $5,000,000.


 


(N)           THE ARRANGER SHALL HAVE REVIEWED AND BE REASONABLY SATISFIED WITH
THE DEFINITIVE DOCUMENTS IN CONNECTION WITH THE ACQUISITION AGREEMENT.


 


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE
THAT THE ACQUISITION HAS BEEN, OR SUBSTANTIALLY SIMULTANEOUSLY WITH THE INITIAL
BORROWING WILL BE, CONSUMMATED.


 


(P)           THE LEVERAGE RATIO SHALL BE NO GREATER THAN 2.0 TO 1.00. FOR
PURPOSES OF THIS PARAGRAPH, THE LEVERAGE RATIO SHALL BE CALCULATED ON A PRO
FORMA BASIS FOR THE TRAILING FOUR-QUARTER PERIOD ENDED SEPTEMBER 30, 2007 GIVING
EFFECT TO THE TRANSACTIONS AND THE ACQUISITION AS IF SUCH TRANSACTIONS AND
ACQUISITION WERE CONSUMMATED AT THE COMMENCEMENT OF SUCH FOUR-QUARTER PERIOD.


 


(Q)           THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE REASONABLY SATISFACTORY TO IT FROM THE CHIEF FINANCIAL OFFICER OF
THE US BORROWER THAT SHALL CERTIFY AS TO THE SOLVENCY OF THE BORROWERS AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP AFTER GIVING EFFECT
TO THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.


 


(R)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE PHASE I
ENVIRONMENTAL REPORTS AND OTHER ENVIRONMENTAL INFORMATION IN THE POSSESSION OF
OR AVAILABLE TO THE US BORROWER AND COVERING THE MORTGAGED PROPERTY LISTED ON
SCHEDULE 4.01(R).


 


(S)           A PRO FORMA OF A MORTGAGEE’S POLICY OF TITLE INSURANCE FOR EACH OF
THE MORTGAGED PROPERTIES IN A FORM PROMULGATED BY THE AMERICAN LAND TITLE
ASSOCIATION, INSURING THE LIEN OF THE MORTGAGES AS A VALID FIRST LIEN ON THE
MORTGAGED PROPERTY FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT AS
APPROVED BY ADMINISTRATIVE AGENT. EACH PRO FORMA TITLE POLICY SHALL BE IN THE
AMOUNT DESIGNATED BY THE ADMINISTRATIVE AGENT AND SHALL CONTAIN SUCH
ENDORSEMENTS AS REQUIRED BY ADMINISTRATIVE AGENT.


 


(T)            THE ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED A COPY OF ANY
LEASE AGREEMENT COVERING THE MORTGAGED PROPERTY HELD BY ANY OF THE US BORROWER
OR ITS DOMESTIC SUBSIDIARIES.


 


(U)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CONSENT AGREEMENT
EXECUTED BY THE OWNER OF THE LEASED PROPERTY DESCRIBED IN SECTION 4.01(T), WHICH
AGREEMENT SHALL BE SATISFACTORY IN ALL RESPECTS TO THE ADMINISTRATIVE AGENT.


 


(V)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE
COVERAGE OF EACH BORROWER AND ITS SUBSIDIARIES SATISFYING THE REQUIREMENTS OF
SECTION 5.05(B); THE

 

67

--------------------------------------------------------------------------------


 

Administrative Agent shall have been named as an additional insured and as a
mortgagee/loss payee on the liability and casualty insurance policies covering
the Mortgaged Property.


 


(W)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CALCULATIONS SHOWING
THE SOURCES AND USES OF FUNDS IN CONNECTION WITH THE ACQUISITION AND THE LOANS
FUNDED ON THE CLOSING DATE.


 


(X)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTS AND
OTHER ITEMS THAT IT MAY REASONABLY REQUEST RELATING TO ANY OTHER MATTERS
RELEVANT HERETO, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 

Section 4.02           Each Credit Event  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Lender and the Euro
Issuing Lender to issue, amend, renew or extend any Letter of Credit or Euro
Letter of Credit, is subject to the satisfaction of the following conditions:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OBLIGOR SET FORTH IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT OR EURO
LETTER OF CREDIT, AS APPLICABLE; PROVIDED, THAT TO THE EXTENT ANY SUCH
REPRESENTATION AND WARRANTY WAS MADE AS OF A SPECIFIC DATE, SUCH REPRESENTATION
AND WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
SPECIFIC DATE.


 


(B)           NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE DATE OF
THE MOST RECENT BORROWING.


 


(C)           THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED A REQUEST FOR A
BORROWING AS REQUIRED BY SECTION 2.03 OR THE ISSUING LENDER AND THE
ADMINISTRATIVE AGENT OR THE EURO ISSUING LENDER AND THE EURO ADMINISTRATIVE
AGENT, AS APPLICABLE, SHALL HAVE RECEIVED A REQUEST FOR THE ISSUANCE OF A LETTER
OF CREDIT OR A EURO LETTER OF CREDIT, AS APPLICABLE, AS REQUIRED BY SECTION
2.05(B) OR SECTION 2.06(B), AS APPLICABLE.


 


(D)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT OR EURO LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or Euro Letter of Credit shall be deemed to constitute a representation
and warranty by the relevant Obligors on the date thereof as to the matters
specified in paragraphs (a) and (c) of this Section 4.02.

 

68

--------------------------------------------------------------------------------


 


ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed:

 

Section 5.01           Financial Statements and Other Information  The US
Borrower will furnish to the Administrative Agents and each Lender:

 


(A)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE US
BORROWER, THE AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, CASH FLOWS AND SHAREHOLDERS’ EQUITY AS OF THE END OF AND FOR SUCH
YEAR OF THE US BORROWER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE US BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)           WITHIN 45 DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE US BORROWER, THE CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, CASH FLOWS AND SHAREHOLDERS’ EQUITY AS OF THE END OF
AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR FOR
THE US BORROWER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS
OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE US BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE US BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTION 6.15 AND SECTION 6.16 AND (III) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE LAST AUDITED FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION
5.01(A) AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT SUCH CHANGE
WOULD HAVE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


(D)           PROMPTLY AFTER THE SAME BECOME AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE US BORROWER
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, AS APPLICABLE;

 

69

--------------------------------------------------------------------------------


 


(E)           WITHIN 90 DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL YEAR, THE
US BORROWER AND ITS SUBSIDIARIES OPERATING AND CAPITAL EXPENDITURE BUDGETS AND
CASH FLOW FORECAST FOR SUCH FISCAL YEAR (WHICH SHALL INCLUDE A PROJECTED
COMBINED BALANCE SHEET SUMMARY FOR THE US BORROWER AND ITS SUBSIDIARIES OF THE
LAST DAY OF SUCH FISCAL YEAR AND THE RELATED PROJECTED STATEMENTS OF COMBINED
INCOME AND CASH FLOWS FOR SUCH FISCAL YEAR);


 


(F)            PROMPTLY UPON RECEIPT OF ANY COMPLAINT, ORDER, CITATION, NOTICE
OR OTHER WRITTEN COMMUNICATION FROM ANY PERSON WITH RESPECT TO, OR UPON ANY
OBLIGOR’S OBTAINING KNOWLEDGE OF, (I) THE EXISTENCE OR ALLEGED EXISTENCE OF A
VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW OR ANY ENVIRONMENTAL LIABILITY IN
CONNECTION WITH ANY PROPERTY NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES, (II) ANY RELEASE OF HAZARDOUS SUBSTANCES
ON SUCH PROPERTY OR ANY PART THEREOF IN A QUANTITY THAT IS REPORTABLE UNDER ANY
APPLICABLE ENVIRONMENTAL LAW, AND (III) ANY PENDING OR THREATENED PROCEEDING FOR
THE TERMINATION, SUSPENSION OR NON-RENEWAL OF ANY PERMIT REQUIRED UNDER ANY
APPLICABLE ENVIRONMENTAL LAW, IN EACH CASE OF CLAUSES (I), (II) AND (III) ABOVE
IN WHICH THERE IS A REASONABLE LIKELIHOOD OF AN ADVERSE DECISION OR
DETERMINATION THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, A CERTIFICATE OF AN EXECUTIVE OFFICER OF THE US BORROWER, SETTING FORTH
THE DETAILS OF SUCH MATTER AND THE ACTIONS, IF ANY, THAT SUCH OBLIGOR IS
REQUIRED OR PROPOSES TO TAKE;


 


(G)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, AS THE ADMINISTRATIVE AGENTS OR ANY LENDER MAY REASONABLY REQUEST;
AND


 


(H)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, A REPORT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT DESCRIBING ALL
MATERIAL INSURANCE COVERAGE MAINTAINED BY ANY OF THE OBLIGORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES AS OF THE DATE OF SUCH REPORT.


 

Section 5.02           Notices of Material Events  The US Borrower will furnish
to the Administrative Agents and each Lender prompt written notice of the
following:

 


(A)           THE OCCURRENCE OF ANY DEFAULT AND THE ACTION THAT THE OBLIGORS ARE
TAKING OR PROPOSE TO TAKE WITH RESPECT THERETO;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST ANY OBLIGOR THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR THAT IN ANY
MANNER QUESTIONS THE VALIDITY OF THE LOAN DOCUMENTS;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT; AND


 


(D)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

70

--------------------------------------------------------------------------------


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the US Borrower setting forth
the details of the event or development requiring such notice and any action, if
any, taken or proposed to be taken with respect thereto.

 

Section 5.03           Existence; Conduct of Business  Each Borrower will, and
will cause each of its respective Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except to the extent failure to maintain or
preserve could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

 

Section 5.04           Payment of Obligations  Each Borrower will, and will
cause each of its respective Subsidiaries to, pay when due its material
obligations, including liabilities for Taxes, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
it has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05           Maintenance of Properties; Insurance  Each Borrower will,
and will cause each of its respective Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

Section 5.06           Books and Records; Inspection Rights  Each Borrower will,
and will cause each of its respective Subsidiaries to, keep proper books of
record and account in which in all material respects full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities. Each Borrower will, and will cause each of its respective
Subsidiaries to, permit any representatives designated by the Administrative
Agents, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided a representative of the US Borrower shall have the right to be
present), all at such reasonable times and as often as reasonably requested;
provided, that following the Effective Date and so long as no Event of Default
has occurred and is continuing, the US Borrower shall only be required to
reimburse the Administrative Agents in accordance with Section 10.03 for the
cost of one such inspection in any fiscal year.

 

Section 5.07           Compliance with Laws   Each Borrower will, and will cause
each of its respective Subsidiaries to, comply with all Laws (including
Environmental Laws) and Orders applicable to it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.08           Use of Proceeds and Letters of Credit  Each Borrower
covenants and agrees that the proceeds of the Loans it receives will be used
only to (i) finance the Acquisition;

 

71

--------------------------------------------------------------------------------


 

(ii) to refinance existing indebtedness; (iii) to pay the fees, expenses and
other transaction costs of the Transactions and the Acquisition; and (iv) to
fund working capital needs and general corporate purposes of such Borrower and
its Subsidiaries. Each Borrower covenants and agrees that no part of the
proceeds of any Loan it receives will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit and Euro Letters of Credit
will be issued only to support the working capital needs and general corporate
obligations of the such Borrower and its Subsidiaries relating to their
respective lines of business as currently conducted.

 

Section 5.09           Additional Guarantees and Security Documents  If any
additional Wholly Owned Subsidiary of the US Borrower is formed or acquired
after the Effective Date, the US Borrower will promptly notify the
Administrative Agents thereof and

 


(A)           IF SUCH SUBSIDIARY IS A DOMESTIC SUBSIDIARY, WITHIN 30 DAYS AFTER
SUCH SUBSIDIARY IS FORMED OR ACQUIRED, THE US BORROWER SHALL CAUSE (I) ANY SUCH
DOMESTIC SUBSIDIARY THE ASSETS OF WHICH ARE ALL OR SUBSTANTIALLY ALL COMPRISED
OF STOCK OR SECURITIES IN ONE OR MORE FOREIGN SUBSIDIARIES TO EXECUTE A JOINDER
AGREEMENT FOR PURPOSES OF SUCH SUBSIDIARY BECOMING A US GUARANTOR UNDER SECTION
9.01(A)(I) HEREUNDER AND A PARTY TO THE RELEVANT SECURITY DOCUMENTS, WHICH
SECURITY DOCUMENTS SECURE THE OBLIGATIONS OF THE EURO BORROWER AND DELIVER TO
THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS RELATING THERETO AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, (II)ANY SUCH DOMESTIC SUBSIDIARY
THE ASSETS OF WHICH ARE NOT ALL OR SUBSTANTIALLY ALL COMPRISED OF STOCK OR
SECURITIES IN ONE OR MORE FOREIGN SUBSIDIARIES TO EXECUTE A JOINDER AGREEMENT
FOR PURPOSES OF SUCH SUBSIDIARY BECOMING A US GUARANTOR UNDER SECTION
9.01(A)(II) HEREUNDER AND A PARTY TO THE RELEVANT SECURITY DOCUMENTS, WHICH
SECURITY DOCUMENTS SECURE THE OBLIGATIONS OF THE US BORROWER AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS RELATING THERETO AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST, (III) THE EQUITY INTERESTS ISSUED BY ANY SUCH
SUBSIDIARY DESCRIBED IN CLAUSE (A)(I) ABOVE REPRESENTING 65% OF THE TOTAL
COMBINED VOTING POWER (WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.956-2(C)(2)) OF ALL OF THE EQUITY INTERESTS IN SUCH SUBSIDIARY TO BE PLEDGED
TO SECURE THE OBLIGATIONS OF THE US BORROWER AND THE OBLIGATIONS OF THE EURO
BORROWER PURSUANT TO THE RELEVANT SECURITY DOCUMENTS AND (IV) ALL OF THE EQUITY
INTERESTS ISSUED BY ANY SUCH SUBSIDIARY DESCRIBED IN CLAUSE (A)(II) TO BE
PLEDGED TO SECURE THE OBLIGATIONS OF THE US BORROWER AND THE OBLIGATIONS OF THE
EURO BORROWER PURSUANT TO THE RELEVANT SECURITY DOCUMENTS;


 


(B)           IF SUCH SUBSIDIARY IS A FOREIGN SUBSIDIARY THAT IS OWNED BY A
DOMESTIC SUBSIDIARY OR BY THE US BORROWER, WITHIN 30 DAYS AFTER SUCH SUBSIDIARY
IS FORMED OR ACQUIRED, THE US BORROWER SHALL CAUSE (I) SUCH SUBSIDIARY TO
EXECUTE A JOINDER AGREEMENT FOR PURPOSES OF SUCH SUBSIDIARY BECOMING A EURO
GUARANTOR HEREUNDER AND DELIVER TO THE EURO ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS RELATING THERETO AS THE EURO ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST AND (II) THE EQUITY INTERESTS ISSUED BY SUCH SUBSIDIARY REPRESENTING 65%
OF THE TOTAL COMBINED VOTING POWER (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2)) OF ALL OF THE EQUITY INTERESTS IN SUCH SUBSIDIARY TO BE
PLEDGED TO SECURE THE OBLIGATIONS OF THE US BORROWER PURSUANT TO THE RELEVANT
SECURITY DOCUMENTS; AND


 


(C)           IF SUCH SUBSIDIARY IS A FOREIGN SUBSIDIARY OWNED BY A FOREIGN
SUBSIDIARY OR BY THE EURO BORROWER OR ANY OF ITS SUBSIDIARIES, WITHIN 30 DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR

 

72

--------------------------------------------------------------------------------


 

acquired, the Euro Borrower shall cause (i) such Subsidiary to execute a Joinder
Agreement for purposes of such Subsidiary becoming a Euro Guarantor hereunder
and deliver to the Euro Administrative Agent such other documents relating
thereto as the Euro Administrative Agent shall reasonably request and (ii) all
of the Equity Interests issued by such Subsidiary to be pledged to secure the
Obligations of the Euro Borrower pursuant to the relevant Security Documents.


 


(D)           THE INTENT OF THE PARTIES UNDER THIS AGREEMENT IS THAT NO FOREIGN
SUBSIDIARY OF THE US BORROWER, OR DOMESTIC SUBSIDIARY ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF WHICH CONSIST OF STOCK OR SECURITIES IN ONE OR MORE FOREIGN
SUBSIDIARIES, SHALL BE TREATED AS A PLEDGOR OR GUARANTOR WITH RESPECT TO THE
LOAN TO ANY OBLIGATION OF THE US BORROWER FOR PURPOSES OF CODE SECTION 956(D)
AND TREASURY REGULATION SECTION 1.956-2(C), AND THAT THE PROVISIONS OF THIS
AGREEMENT SHALL BE INTERPRETED IN A MANNER CONSISTENT WITH THAT INTENT.


 

Section 5.10           Compliance with ERISA  In addition to and without
limiting the generality of Section 5.07, to the extent applicable, each Borrower
shall, and shall cause each of its respective Subsidiaries to, (a) comply in all
material respects with all applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to all employee benefit
plans (as defined in ERISA), (b) not take any action or fail to take action the
result of which could be (i) a liability to the PBGC (other than liability for
PBGC premiums) or (ii) a past due liability to any Multiemployer Plan, (c) not
participate in any prohibited transaction that could result in any material
civil penalty under ERISA or any tax under the Code, (d) operate each employee
benefit plan in such a manner that will not incur any material tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code, in each case of clauses (a), (b), (c) and
(d) above, except to the extent such failure to comply, such not taking such
action, such failure to take such action, such not participating or such
operating would not reasonably be expected to result in a Material Adverse
Effect and (e) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any employee benefit plan as
may be reasonably requested by the Administrative Agent.

 

Section 5.11           Compliance with Environmental Laws; Environmental Reports
 (a) Each Borrower shall, and shall cause each of its respective Subsidiaries
to, (i) comply, and use best efforts to cause all lessees and other persons
occupying real property owned, operated or leased by any of them to comply, in
all material respects with all Environmental Laws applicable to its operations
and real property; (ii) obtain and renew all material Governmental Approvals
required under Environmental Laws applicable to its operations and real
property; and conduct any Response in accordance with Environmental Laws;
provided that no Borrower or any of its respective Subsidiaries shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.12 OR
SECTION 5.11(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 10 DAYS
WITHOUT SUCH BORROWER OR ITS SUBSIDIARIES COMMENCING ACTIVITIES REASONABLY
LIKELY TO CURE SUCH DEFAULT, AT THE WRITTEN REQUEST OF THE REQUIRED LENDERS
THROUGH THE ADMINISTRATIVE AGENT, THE US BORROWER SHALL PROVIDE TO THE LENDERS
WITHIN 30 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE US BORROWER, AN

 

73

--------------------------------------------------------------------------------


 

environmental assessment report regarding the matters that are the subject of
such Default, including where appropriate, any soil and/or groundwater sampling,
prepared by an environmental consulting firm and in the form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.


 

Section 5.12           Maintain Business  Except as otherwise permitted
hereunder, each Borrower shall, and shall cause each of its respective
Subsidiaries to, continue to engage primarily in the business or businesses
being conducted on the date of this Agreement and businesses reasonably related
thereto and other reasonable expansions and extensions of such business or
businesses.

 

Section 5.13           Further Assurances and New Intellectual Property  Each
Obligor will, at its own cost and expense, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
reasonably necessary or as the Administrative Agents or the Required Lenders may
from time to time reasonably request in order to carry out the intent and
purposes of the Loan Documents and the Transactions, including all such actions
to establish, preserve, protect and perfect the estate, right, title and
interest of the Lenders, or the Administrative Agents for the benefit of the
Lenders, to the Collateral (including Collateral acquired after the date
hereof). If any material trademark, copyright or patent is acquired by the US
Borrower or any of its Domestic Subsidiaries which is a US guarantor pursuant to
Section 9.01(a)(ii) after the Effective Date (other than trademarks, copyrights
and patents constituting Collateral under the Security Documents that become
subject to the Lien of the Security Documents upon acquisition thereof), the US
Borrower shall promptly give notice to the Administrative Agent thereof, and,
shall cause such assets to be subjected to a Lien securing the Obligations of
the US Borrower and the Obligations of the Euro Borrower.

 

Section 5.14           Delivery of Title Policies  The US Borrower shall cause
originals of the title policies described in Section 4.01(r) to be delivered to
the Administrative Agent no later than thirty (30) days after the Closing Date.

 

Section 5.15           Post Closing Joinder  Within thirty (30) days of the
Closing Date, the US Borrower and the Euro Borrower shall cause (i)
DYNAenergetics Beteiligungs GmbH and DYNAenergetics GmbH & Co. KG to execute
Joinder Agreements in accordance with Section 5.09(c) and shall provide evidence
reasonably satisfactory to Administrative Agent that one hundred percent of the
equity issued in both such entities has been registered in the name of
DYNAenergetics Holding GmbH in the share registries of such entities and (ii)
shall cause Nobelclad Europe S.A. and Nitro Metall AB to execute Joinder
Agreements in accordance with Section 5.09(c).

 


ARTICLE VI

 


NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed:

 

74

--------------------------------------------------------------------------------


 

Section 6.01           Indebtedness  No Borrower will, nor will permit any of
its respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 


(A)           INDEBTEDNESS CREATED HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS,
INCLUDING RENEWALS, EXTENSIONS, REFINANCINGS AND REPLACEMENTS HEREOF OR THEREOF;


 


(B)           INDEBTEDNESS SET FORTH IN SCHEDULE 6.01 AND EXTENSIONS, RENEWALS,
REFINANCINGS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(C)           INDEBTEDNESS OF ANY OBLIGOR OR ANY OF ITS RESPECTIVE SUBSIDIARIES
INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS, AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED
BY THIS CLAUSE (C) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;


 


(D)           INDEBTEDNESS OWED BY ANY OBLIGOR TO ANY OTHER OBLIGOR AND
GUARANTEES BY ANY OBLIGOR OF THE INDEBTEDNESS OF ANY OTHER OBLIGOR;


 


(E)           INDEBTEDNESS OWED BY ANY OBLIGOR TO ANY OF THE SUBSIDIARIES OF THE
US BORROWER THAT IS NOT AN OBLIGOR AND GUARANTEES BY ANY SUCH SUBSIDIARY OF ANY
INDEBTEDNESS OF ANY OBLIGOR; PROVIDED THAT SUCH INDEBTEDNESS IS, AND SUBROGATION
OR REIMBURSEMENT RIGHTS IN RESPECT OF SUCH GUARANTEES ARE, SUBORDINATED IN RIGHT
OF PAYMENT TO THE OBLIGATIONS OF SUCH OBLIGOR UNDER THE LOAN DOCUMENTS ON TERMS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


 


(F)            INDEBTEDNESS OWED BY ANY SUBSIDIARY OF ANY OBLIGOR TO ANY OBLIGOR
AND GUARANTEES OF ANY OBLIGOR OF THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY;
PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND GUARANTEES TOGETHER
WITH THE PRINCIPAL AMOUNT OF INDEBTEDNESS OWED TO ANY OBLIGOR PURSUANT TO
SECTION 6.01(H) IN THE AGGREGATE SHALL BE LIMITED TO $10,000,000 AT ANY TIME
OUTSTANDING. NOTWITHSTANDING THE FOREGOING, NO ADDITIONAL SUCH INDEBTEDNESS
SHALL BE INCURRED AND NO ADDITIONAL SUCH GUARANTEES SHALL BE MADE DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT;


 


(G)           INDEBTEDNESS OWED BY ANY SUBSIDIARY OF ANY OBLIGOR THAT IS NOT AN
OBLIGOR TO ANY OTHER SUBSIDIARY THAT IS NOT AN OBLIGOR AND GUARANTEES BY ANY
SUCH SUBSIDIARY OF THE INDEBTEDNESS OF ANY OTHER SUBSIDIARY THAT IS NOT AN
OBLIGOR;


 


(H)           INDEBTEDNESS OF ANY SUBSIDIARY OF ANY OBLIGOR TO THE HOLDERS (OR
THEIR RESPECTIVE AFFILIATES) OF THE EQUITY INTERESTS IN SUCH SUBSIDIARY ON A
BASIS THAT IS SUBSTANTIALLY PROPORTIONATE TO THEIR EQUITY INTERESTS (WITH ANY
DISPROPORTIONATELY LARGE INTEREST RECEIVED BY ANY OBLIGOR OR ANY OF ITS
RESPECTIVE SUBSIDIARIES OR ANY DISPROPORTIONATELY SMALL INTEREST RECEIVED BY ANY
PERSON OTHER THAN SUCH OBLIGOR OR ANY SUCH SUBSIDIARY, BEING IGNORED FOR THIS
PURPOSE); PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OWED TO ANY
OBLIGOR TOGETHER WITH THE PRINCIPAL AMOUNT OF INDEBTEDNESS OWED TO ANY OBLIGOR
PURSUANT TO SECTION 6.01(F) SHALL BE LIMITED TO $10,000,000 AT ANY TIME
OUTSTANDING. NOTWITHSTANDING THE FOREGOING,

 

75

--------------------------------------------------------------------------------


 

no additional such Indebtedness shall be incurred during the continuance of an
Event of Default;


 


(I)            INDEBTEDNESS ARISING IN CONNECTION WITH ANY SWAP AGREEMENT
PERMITTED BY SECTION 6.06;


 


(J)            INDEBTEDNESS IN RESPECT OF DEPOSITS MADE BY CUSTOMERS AND HELD
UNDER FORWARD PURCHASING ARRANGEMENTS ENTERED INTO WITH CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS;


 


(K)           INDEBTEDNESS IN RESPECT OF PERFORMANCE, BID, SURETY, APPEAL OR
SIMILAR BONDS OR COMPLETION OR PERFORMANCE GUARANTEES PROVIDED IN THE ORDINARY
COURSE OF BUSINESS;


 


(L)            INDEBTEDNESS IN RESPECT OF WORKERS’ COMPENSATION CLAIMS OR
SELF-INSURANCE OBLIGATIONS OTHERWISE PERMITTED HEREUNDER, IN EACH CASE INCURRED
IN THE ORDINARY COURSE OF BUSINESS;


 


(M)          CUSTOMARY INDEMNIFICATION, REIMBURSEMENT OR SIMILAR OBLIGATIONS AND
WARRANTIES UNDER LEASES AND OTHER CONTRACTS IN THE ORDINARY COURSE OF BUSINESS;


 


(N)           INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY
(EXCEPT IN THE CASE OF DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH INDEBTEDNESS IS EXTINGUISHED
WITHIN TWO BUSINESS DAYS AFTER INCURRENCE;


 


(O)           INDEBTEDNESS CONSTITUTING INVESTMENTS PERMITTED BY SECTION 6.05;


 


(P)           THE OBLIGATIONS TO PAY THE PURCHASE PRICE, THE HOLD BACK
OBLIGATIONS AND THE INDEMNIFICATION OBLIGATIONS UNDER THE DOCUMENTS AND
AGREEMENTS ENTERED INTO OR BEING ENTERED INTO IN RESPECT OF THE ACQUISITION; AND


 


(Q)           UNSECURED INDEBTEDNESS IN THE AGGREGATE AMOUNT NOT IN EXCESS OF
$6,000,000 OUTSTANDING AT ANY TIME.


 

Section 6.02           Liens  No Borrower will, nor will permit any of its
respective Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 


(A)           PERMITTED ENCUMBRANCES;


 


(B)           LIENS CREATED BY THE SECURITY DOCUMENTS;


 


(C)           LIENS TO SECURE SWAP AGREEMENTS WITH ANY OF THE LENDERS OR
AFFILIATE THEREOF;


 


(D)           LIENS ON ANY PROPERTY OR ASSET OF ANY BORROWER OR ANY OF ITS
RESPECTIVE SUBSIDIARIES EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE
6.02; PROVIDED THAT (I) SUCH LIENS SHALL NOT APPLY TO ANY OTHER PROPERTY OR
ASSET OF ANY BORROWER OR ANY OF SUCH SUBSIDIARIES AND (II) SUCH LIENS SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND

 

76

--------------------------------------------------------------------------------


 

extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof;


 


(E)           LIENS ON ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY ANY BORROWER
OR ANY OF ITS RESPECTIVE SUBSIDIARIES; PROVIDED THAT (I) SUCH LIENS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (C) OF SECTION 6.01, (II) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH ASSETS AND (IV) SUCH LIENS SHALL NOT APPLY TO ANY
OTHER PROPERTY OR ASSETS OF ANY BORROWER OR ANY OF ITS RESPECTIVE OTHER
SUBSIDIARIES;


 


(F)            LIENS EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION
THEREOF BY ANY BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIENS
ARE NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR
SUCH PERSON BECOMING A SUBSIDIARY, AS APPLICABLE, (II) SUCH LIENS SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF ANY BORROWER OR ANY OF ITS RESPECTIVE
OTHER SUBSIDIARIES, (III) SUCH LIENS SHALL SECURE ONLY THOSE OBLIGATIONS WHICH
IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS APPLICABLE, AND EXTENSIONS, RENEWALS, REFINANCINGS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF AND (IV) SUCH LIENS SECURE ONLY INDEBTEDNESS PERMITTED UNDER SECTION
6.01(C);


 


(G)           LIENS IN RESPECT OF THE FUNDS, EQUITY INTERESTS OR OTHER
PROPERTIES OR ASSETS HELD IN ESCROW IN CONNECTION WITH THE ACQUISITION AS
PROVIDED IN THE ESCROW AGREEMENT ENTERED INTO PURSUANT TO THE ACQUISITION
AGREEMENT;


 


(H)           LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISIONS RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF, NETTING OR SIMILAR
RIGHTS AND REMEDIES AS TO DEPOSIT, SECURITIES AND COMMODITIES ACCOUNTS;


 


(I)            LIENS OF SELLERS OF GOODS TO THE BORROWER AND ANY OF ITS
SUBSIDIARIES ARISING UNDER ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE OR SIMILAR
PROVISIONS OF APPLICABLE LAW IN THE ORDINARY COURSE OF BUSINESS SOLELY IN
CONNECTION WITH THE PURCHASE OF SUCH GOODS;


 


(J)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING BY
OPERATION OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;


 


(K)           LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS DESCRIBED UNDER CLAUSE (D) OF THE DEFINITION OF PERMITTED
INVESTMENTS;


 


(L)            LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE APPLICABLE STATE OR DISTRICT OF
COLUMBIA;


 


(M)          LIENS IN FAVOR OF ANY OBLIGOR SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(D) AND SECTION 6.01(F); PROVIDED THAT ANY SUCH LIENS ENCUMBERING
ASSETS OF AN OBLIGOR SHALL BE SUBORDINATED IN RIGHT OF PAYMENT TO THE
OBLIGATIONS OF SUCH OBLIGOR UNDER THE LOAN DOCUMENTS ON TERMS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

77

--------------------------------------------------------------------------------


 


(N)           LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS, OR BY WAY OF CONTRACT THAT SECURES
INDEBTEDNESS UNDER ANY AGREEMENT, FOR THE SALE OF GOODS AND SERVICES; AND


 


(O)           LIENS ON EQUITY INTERESTS CONSISTING OF PREFERRED EQUITY
CERTIFICATES OF DYNAMIC MATERIAL LUXEMBOURG 1 S.À R.L. AND DYNAMIC MATERIALS
LUXEMBOURG 2 S.À R.L., THAT (I) REQUIRE A HOLDER OF COMMON OR ORDINARY SHARES OF
SUCH ISSUERS TO HOLD SUCH PREFERRED EQUITY CERTIFICATES IN A SPECIFIED
PROPORTION, (II) REQUIRE A HOLDER OF SUCH PREFERRED EQUITY CERTIFICATES TO HOLD
COMMON OR ORDINARY SHARES OF SUCH ISSUERS IN A SPECIFIED PROPORTION, (III)
RESTRICT TRANSFERS OF SUCH PREFERRED EQUITY CERTIFICATES, COMMON SHARES OR
ORDINARY SHARES OF SUCH ISSUERS TO TRANSFERS THAT RESULT IN COMPLIANCE WITH THE
PRECEDING CLAUSES (I) AND (II) OR (IV) PERMIT SUCH ISSUERS TO CALL OR REDEEM
SUCH EQUITY INTERESTS.


 

Section 6.03           Fundamental Changes  No Borrower will, and will permit
any of its respective Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing and, if
such transaction involves the US Borrower, the US Borrower shall survive such
transaction:

 


(A)           ANY SUBSIDIARY OF THE US BORROWER MAY MERGE INTO OR CONSOLIDATE
WITH ANOTHER SUBSIDIARY OF THE US BORROWER AND ANY SUBSIDIARY OF THE US BORROWER
MAY MERGE INTO OR CONSOLIDATE WITH THE US BORROWER;


 


(B)           ANY SUBSIDIARY OF THE US BORROWER MAY MERGE INTO OR CONSOLIDATE
WITH ANY OTHER PERSON SO LONG AS SUCH SUBSIDIARY IS THE SURVIVING ENTITY OF SUCH
MERGER OR CONSOLIDATION TO THE EXTENT PERMITTED UNDER SECTION 6.10;


 


(C)           ANY SUBSIDIARY OF THE US BORROWER MAY LIQUIDATE OR DISSOLVE SO
LONG AS AN OBLIGOR ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH
SUBSIDIARY IN LIQUIDATION (OR IN THE CASE SUCH SUBSIDIARY IS NOT A WHOLLY OWNED
SUBSIDIARY, SUCH OBLIGOR RECEIVES ITS PRO RATA SHARE OF SUCH ASSETS IN
LIQUIDATION); AND


 


(D)           ANY OBLIGOR OR ANY OF ITS RESPECTIVE SUBSIDIARIES MAY CHANGE ITS
JURISDICTION OF ORGANIZATION SUBJECT TO COMPLIANCE WITH SECTION 6.11.


 

Section 6.04           Asset Sales  No Borrower will, nor will permit any of its
respective Subsidiaries to, make or permit any Disposition (whether in one or a
related series of transactions) of any property or assets (other than cash and
cash equivalents) or enter into any agreement to do so, except:

 


(A)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF ASSETS, PROPERTIES OR BUSINESSES TO ANY BORROWER
OR ANY OF ITS RESPECTIVE WHOLLY OWNED SUBSIDIARIES;


 


(C)           DISPOSITIONS OF EQUIPMENT AND OTHER PROPERTY WHICH IS OBSOLETE,
WORN OUT OR NO LONGER USED IN OR USEFUL TO SUCH PERSON’S BUSINESS, ALL IN THE
ORDINARY COURSE OF BUSINESS;

 

78

--------------------------------------------------------------------------------


 


(D)           DISPOSITIONS OCCURRING AS THE RESULT OF A CASUALTY EVENT,
CONDEMNATION OR EXPROPRIATION;


 


(E)           ANY DISPOSITION (EXCLUDING ANY DISPOSITION CONSISTING OF ANY
EQUITY INTEREST IN ANY OF THE SUBSIDIARIES OF THE US BORROWER) IF (I) THE
CONSIDERATION THEREFOR IS NOT LESS THAN THE FAIR MARKET VALUE OF THE RELATED
ASSET (AS DETERMINED IN GOOD FAITH BY THE FINANCIAL OFFICER OF THE US BORROWER)
AND (II) AFTER GIVING EFFECT THERETO, THE AGGREGATE FAIR MARKET VALUE OF THE
ASSETS AS REASONABLY DETERMINED BY THE BORROWER DISPOSED OF IN ALL DISPOSITIONS
WOULD NOT EXCEED $5,000,000 DURING ANY FISCAL YEAR AND $10,000,000 IN THE
AGGREGATE DURING THE TERM HEREOF; PROVIDED THAT THE CONSIDERATION FOR ANY
DISPOSITION SHALL CONSIST OF AT LEAST 75% CASH OR CASH EQUIVALENTS PAYABLE AT
CLOSING OR NOTES, TO THE EXTENT PERMITTED UNDER SECTION 6.05;


 


(F)            DISPOSITIONS BY ANY DOMESTIC SUBSIDIARY OF ITS ASSETS TO ANOTHER
DOMESTIC SUBSIDIARY THAT IS A WHOLLY OWNED SUBSIDIARY, AND DISPOSITIONS BY ANY
SUBSIDIARY OF THE EURO BORROWER OF ITS ASSETS TO ANY OTHER SUBSIDIARY OF THE
EURO BORROWER THAT IS A WHOLLY OWNED SUBSIDIARY;


 


(G)           DISPOSITIONS OF DELINQUENT ACCOUNTS RECEIVABLE IN THE ORDINARY
COURSE OF BUSINESS FOR PURPOSES OF COLLECTION ONLY (AND NOT FOR THE PURPOSE OF
ANY BULK SALE OR SECURITIZATION TRANSACTION);


 


(H)           THE SURRENDER OF CONTRACTUAL RIGHTS OR THE SETTLEMENT, RELEASE OR
SURRENDER OF ANY CONTRACT, TORT OR OTHER LITIGATION CLAIMS IN THE ORDINARY
COURSE OF BUSINESS;


 


(I)            THE ABANDONMENT OR DISPOSITION OF INTELLECTUAL PROPERTY OR OTHER
PROPRIETARY RIGHTS THAT ARE, IN THE REASONABLE BUSINESS JUDGMENT OF THE US
BORROWER, NO LONGER PRACTICABLE TO MAINTAIN OR USEFUL IN THE CONDUCT OF THE
BUSINESS OF ANY BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES;


 


(J)            DISPOSITIONS PERMITTED BY SECTION 6.03;


 


(K)           DISPOSITIONS OF INDEBTEDNESS FROM THE US BORROWER TO A SUBSIDIARY
THEREOF OR FROM A SUBSIDIARY OF THE US BORROWER TO THE US BORROWER OR ANOTHER
SUBSIDIARY THEREOF IN EXCHANGE FOR, UPON CONVERSION FOR, OR CONTRIBUTION IN
RESPECT OF, EQUITY INTERESTS IN SUCH SUBSIDIARY OF THE US BORROWER IN CONNECTION
WITH THE CAPITALIZATION OR RECAPITALIZATION FROM TIME TO TIME OF ANY SUCH
SUBSIDIARY;


 


(L)            PAYMENT OF RESTRICTED PAYMENT PERMITTED BY SECTION 6.07;


 


(M)          DISPOSITIONS OF PERMITTED INVESTMENTS; AND


 


(N)           ANY AGREEMENT TO DO ANY OF THE FOREGOING MATTERS DESCRIBED IN
CLAUSES (A) THROUGH (M) OF THIS SECTION.


 

Section 6.05           Investments   No Borrower will, and will permit any of
its Subsidiaries to, make or permit to exist any Investment in any other Person,
except:

 


(A)           PERMITTED INVESTMENTS;

 

79

--------------------------------------------------------------------------------


 


(B)           INVESTMENTS LISTED ON SCHEDULE 6.05 AND ANY EXTENSIONS, RENEWALS,
REPLACEMENTS OR REFINANCINGS THEREOF THAT DO NOT INCREASE THE AMOUNT OF SUCH
INVESTMENTS;


 


(C)           INVESTMENTS AND GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY
SECTION 6.01(D) AND SECTION 6.01(E);


 


(D)           INVESTMENTS PERMITTED BY SECTION 6.03 OR SECTION 6.06;


 


(E)           BUSINESS ACQUISITIONS PERMITTED BY SECTION 6.10;


 


(F)            INVESTMENTS BY ANY OBLIGOR IN ANY SUBSIDIARY OF ANY OBLIGOR;
PROVIDED THAT SUCH INVESTMENT IN ANY SUCH SUBSIDIARY THAT IS NOT AN OBLIGOR
SHALL BE LIMITED TO $10,000,000, NET OF ANY CASH RETURNED ON SUCH INVESTMENTS.
NOTWITHSTANDING THE FOREGOING, NO ADDITIONAL SUCH INVESTMENT IN ANY SUCH
SUBSIDIARY THAT IS NOT AN OBLIGOR SHALL BE MADE DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT;


 


(G)           INVESTMENTS BY ANY OBLIGOR IN ANY OTHER OBLIGOR;


 


(H)           INVESTMENTS RECEIVED IN SATISFACTION OF JUDGMENTS, SETTLEMENTS OF
ACCOUNTS, DEBTS OR COMPROMISES OF OBLIGATIONS OR AS CONSIDERATION FOR THE
SETTLEMENT, RELEASE OR SURRENDER OF A CONTRACT, TORT OR OTHER LITIGATION CLAIMS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS, INCLUDING PURSUANT TO ANY PLAN
OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR INSOLVENCY OF
ANY TRADE CREDITOR OR CUSTOMER;


 


(I)            PREPAID EXPENSES AND ADVANCES IN THE ORDINARY COURSE OF BUSINESS,
AND LEASE, UTILITY, WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR
DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;


 


(J)            DEPOSITS OF CASH WITH BANKS OR OTHER FINANCIAL INSTITUTIONS IN
THE ORDINARY COURSE OF BUSINESS SO LONG AS ANY SUCH DEPOSITS BY THE US BORROWER
AND ANY DOMESTIC SUBSIDIARY ARE SUBJECT TO PERFECTED LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT;


 


(K)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANTING OF TRADE
CREDIT IN THE ORDINARY COURSE OF BUSINESS;


 


(L)            INVESTMENTS BY ANY SUBSIDIARY THAT IS NOT A OBLIGOR IN, TO, OR
FOR THE BENEFIT OF ANY SUBSIDIARY THAT IS NOT AN OBLIGOR; AND


 


(M)          INVESTMENTS RECEIVED AS CONSIDERATION FROM ANY DISPOSITION
PERMITTED BY SECTION 6.04.


 


(N)           OTHER INVESTMENTS NOT OTHERWISE PERMITTED BY THIS SECTION 6.05 IN
AGGREGATE AMOUNTS NOT IN EXCESS OF $1,000,000 AT ANY TIME OUTSTANDING.


 

Section 6.06           Swap Agreements  No Borrower will, nor will permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate raw material and supply cost risks or other
risks to which any Borrower or any of its respective Subsidiaries has actual
exposure; (b) Swap Agreements entered into in order to

 

80

--------------------------------------------------------------------------------


 

effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or Investment of any Borrower or any
of its respective Subsidiaries; and (c) Swap Agreements to hedge foreign
exchange rate risks to which any Borrower or any of its respective Subsidiaries
has actual exposure. No Swap Agreement may be secured by a Lien except as
permitted by Section 6.02(c).

 

Section 6.07           Restricted Payments  No Borrower will, nor will permit
any of its respective Subsidiaries to, declare or make, or agree to pay or make,
any Restricted Payment, except:

 


(A)           RESTRICTED PAYMENTS BY ANY SUBSIDIARY OF THE US BORROWER RATABLY
WITH RESPECT TO THE EQUITY INTERESTS IN SUCH SUBSIDIARY;


 


(B)           RESTRICTED PAYMENTS TO ANY OBLIGOR;


 


(C)           TO PURCHASE, RETIRE, CANCEL OR OTHERWISE ACQUIRE ANY OF THE EQUITY
INTERESTS OF THE US BORROWER BEING DEPOSITED IN ESCROW IN CONNECTION WITH THE
ACQUISITION PURSUANT TO THE ESCROW AGREEMENT ENTERED INTO PURSUANT TO THE
ACQUISITION AGREEMENT;


 


(D)           RESTRICTED PAYMENTS BY THE US BORROWER PURSUANT TO AND IN
ACCORDANCE WITH ANY STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT
(INCLUDING NON-EMPLOYEE DIRECTORS) OR EMPLOYEES OF THE US BORROWER OR ANY OF ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT DURING ANY FISCAL YEAR NOT TO EXCEED
$5,000,000; AND


 


(E)           RESTRICTED PAYMENTS DURING ANY FISCAL YEAR THAT DO NOT EXCEED THE
LESSER OF (I) $5,000,000 OR (II) FIFTY PERCENT (50%) OF NET INCOME MINUS
PAYMENTS MADE FROM EXCESS CASH FLOW PURSUANT TO SECTION 2.10(B) OF THE US
BORROWER FOR THE IMMEDIATELY PRIOR FISCAL YEAR; PROVIDED THAT FOR PURPOSES OF
THIS CLAUSE (D) NO EVENT OF DEFAULT EXISTS OR IS CREATED THEREBY.


 

Section 6.08           Transactions with Affiliates  No Borrower will, and will
not permit any of its respective Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with any
of its Affiliates, except:

 


(A)           AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO SUCH
BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES;


 


(B)           ANY TRANSACTION BETWEEN OR AMONG ANY OF THE OBLIGORS;


 


(C)           TRANSACTIONS BETWEEN OR AMONG ANY SUBSIDIARY OF THE US BORROWER
THAT IS NOT AN OBLIGOR AND ONE OR MORE OTHER SUBSIDIARIES OF THE US BORROWER
THAT ARE NOT OBLIGORS;


 


(D)           INDEBTEDNESS PERMITTED BY CLAUSES (D) AND (E) OF SECTION 6.01;


 


(E)           TRANSACTIONS PERMITTED BY SECTION 6.03;

 

81

--------------------------------------------------------------------------------


 


(F)            ANY TRANSACTION PERMITTED BY CLAUSES (A) THROUGH (N) OF SECTION
6.04;


 


(G)           INVESTMENTS PERMITTED BY SECTION 6.05;


 


(H)           ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.07;


 


(I)            THE PAYMENT OF REASONABLE FEES, EXPENSES AND COMPENSATIONS TO
OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES AND CONSULTANTS OF ANY BORROWER OR ANY
OF ITS RESPECTIVE SUBSIDIARIES AND CUSTOMARY INDEMNIFICATION AND INSURANCE
ARRANGEMENTS IN FAVOR OF ANY SUCH OFFICER, DIRECTOR, MANAGER, EMPLOYEE OR
CONSULTANT, AND ANY AGREEMENT RELATED TO ANY OF THE FOREGOING ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS; AND


 


(J)            ANY AGREEMENTS IN EXISTENCE ON THE EFFECTIVE DATE, AS SET FORTH
ON SCHEDULE 6.08(J), AS SUCH AGREEMENTS MAY BE RENEWED, REPLACED OR OTHERWISE
MODIFIED AFTER THE CLOSING DATE UPON TERMS WHICH TAKEN AS A WHOLE ARE NOT LESS
FAVORABLE TO THE US BORROWER AND ITS SUBSIDIARIES THAN THE ORIGINAL TERMS OF
SUCH AGREEMENTS.


 

Section 6.09           Restrictive Agreements  No Borrower will, and will permit
any of its respective Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Borrower or any of its
respective Subsidiaries to create, incur or permit to exist any Lien upon any of
its or their property or assets, or (b) the ability of any Obligor to pay
dividends or other distributions with respect to any shares of its capital stock
(to the extent the holder of such shares is another Obligor) or to make or repay
loans or advances to such Borrower or any Guarantor or to guarantee Indebtedness
of such Borrower or any Guarantor; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
Subsidiary of the US Borrower pending such sale, provided such restrictions and
conditions apply only to the Subsidiary of the US Borrower that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (vi) clause (a) of the
foregoing shall not apply to the provisions of the escrow agreement entered into
pursuant to the Acquisition Agreement.

 

Section 6.10           Business Acquisitions   Except as otherwise permitted by
Section 6.05, no Borrower will, nor will permit any of its respective
Subsidiaries to, make any Business Acquisitions; provided that each Borrower and
any of its respective Subsidiaries may make Business Acquisitions provided that
(a) the sum of the aggregate cash consideration paid therefor (excluding any
amounts financed with new equity) shall not exceed $10,000,000 or the equivalent
in such other currency used in connection with such Business Acquisition,
and the total consideration paid therefor (excluding any amounts financed with
the new equity) shall not

 

82

--------------------------------------------------------------------------------


 

exceed $25,000,000 or the equivalent in such other currency used in connection
with such Business Acquisition in the aggregate during any trailing four quarter
period; (b) the Leverage Ratio calculated on a pro forma basis for the most
recently ended trailing four-quarter period for which financial statements are
required to be delivered pursuant to Section 5.01(b) giving effect to any such
Business Acquisition as if such Business Acquisition were consummated at the
commencement of such four-quarter period shall not be greater than the maximum
permitted Leverage Ratio as set forth in Section 6.16 at such time minus 0.25;
(c) the acquired business or assets are in the same or similar line of business
as any Borrower or any of its respective Subsidiaries; (d) for any Business
Acquisition with total consideration in excess of $50,000,000 or the equivalent
in such other currency used in connection with such Business Acquisition,
Borrower shall have received the written approval of the Administrative Agent
having received the written approval of the Required Lenders, which approval
shall not be unreasonably withheld and, in connection therewith, the Borrower
shall have given the Administrative Agent and the Lenders at least ten (10)
Business Days prior written notice of any such proposed Business Acquisition
(each of such notices, a “Permitted Acquisition Notice”), which notice must be
timely provided and must be accompanied by all of the information required in
this Section 6.10 and shall (i) contain the estimated date such proposed
Business Acquisition is scheduled to be consummated, (ii) attach a true and
correct copy of the draft purchase agreement (if available), letter of intent,
description of material terms or similar agreements executed by the parties
thereto in connection with such proposed Business Acquisition, (iii) contain the
estimated aggregate purchase price of such proposed Business Acquisition and the
estimated amount of related costs and expenses and the intended method of
financing thereof, and (iv) contain the estimated amount of Loans required to
effect such proposed Business Acquisition; (e) no Default shall exist before or
immediately after giving effect to such Business Acquisition; (f) prior to the
consummation of the proposed Business Acquisition with a total consideration
paid therefor in excess of $10,000,000 or the equivalent in such other currency
used in connection with such Business Acquisition the US Borrower shall furnish
the Administrative Agents and the Lenders an officer’s certificate executed by a
Financial Officer of the US Borrower, certifying as to compliance with the
requirements of the applicable preceding Section 6.10(a) through Section 6.10
(e), containing the calculations required in this Section 6.10; and (g) the
consummation of each Business Acquisition shall be deemed to be a representation
and warranty by the US Borrower that all conditions thereto under this Section
6.10 have been satisfied and that same is permitted in accordance with the terms
of this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder.

 

Section 6.11           Constituent Documents  No Obligor will amend its charter
or by-laws or other constitutive documents in any manner which could adversely
and materially affect the rights of the Lenders under this Agreement or their
ability to enforce the same; provided, however, any Obligor shall be permitted
after the date hereof to amend its constitutive documents for the purpose of
changing its jurisdiction of organization so long as the Administrative Agent is
given 30 days’ prior written notice of such change.

 

Section 6.12           Sales and Leasebacks  No Borrower shall, nor shall permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, that (i) any Borrower or any of its respective Subsidiaries has sold
or transferred or is to sell or transfer to any other Person (other than any
Borrower or any of its

 

83

--------------------------------------------------------------------------------


 

respective Subsidiaries) or (ii) any Borrower or any of its respective
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by such Borrower or such
Subsidiary to any Person (other than any other Borrower or any of other
Subsidiaries of such Borrower) in connection with such lease; except for any
such arrangement whereby any such sale or transfer of any assets that is made
for cash consideration in an amount not less than the cost of such asset and is
consummated within 180 days after such Borrower or such Subsidiary acquires or
completes construction of such asset.

 

Section 6.13           Capital Expenditures  No Borrower will, nor will permit
any of its Subsidiaries to, make Capital Expenditures in the aggregate
(including any Capital Lease Obligations) in any fiscal year which result in all
Capital Expenditures made during such fiscal year by the US Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP to exceed: (i) for
the year ended December 31, 2008, $10,000,000 and (ii) thereafter, $8,000,000,
in each case, plus, beginning in the fiscal year ended December 31, 2009, the
unused amount of such cap during the immediately prior year (but only for such
immediately prior year and not any earlier periods).

 

Section 6.14           Changes in Fiscal Year  The US Borrower shall not change
the end of its fiscal year to a date other than December 31.

 

Section 6.15           Fixed Charge Coverage Ratio  The US Borrower shall not
permit the Fixed Charge Coverage Ratio (i) from January 1, 2008 through December
31, 2008, measured quarterly as of the last day of each fiscal quarter, to be
less than 1.35 to 1.0 and (ii) thereafter, for any trailing four quarter period
measured as of the last day of any fiscal quarter, to be less than 1.50 to 1.0.

 

Section 6.16           Leverage Ratio  The Borrowers shall not permit the
Leverage Ratio for any trailing four-quarter period measured as of the last day
of each fiscal quarter to exceed (i) 2.0 to 1.0 for the period from the
Effective Date through December 31, 2008, (ii) 1.50 to 1.0 for the period from
January 1, 2009 through December 31, 2009, (iii) 1.25 to 1.0 for the period from
January 1, 2010 through December 31, 2010 and (iv) 1.0 to 1.0 thereafter.

 


ARTICLE VII

 


EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01           Events of Default  If any of the following events
(“Events of Default”) shall occur:

 


(A)           THE US BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY TERM LOAN
OR REVOLVING LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENTS, OR THE EURO BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY
EUROCURRENCY LOAN, IN EACH CASE WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT
THEREOF OR OTHERWISE;


 


(B)           THE US BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY TERM LOAN OR
REVOLVING LOAN OR ANY FEE OR OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS SECTION

 

84

--------------------------------------------------------------------------------


 

7.01) payable under this Agreement or the other Loan Documents in respect of any
Term Loan or Revolving Loan or the Euro Borrower shall fail to pay any interest
on any Eurocurrency Loan or any fee or other amount (other than an amount
referred to in clause (a) of this Section 7.01) payable under this Agreement or
the other Loan Documents in respect of any Eurocurrency Loan, in each case when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF ANY BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES IN OR IN CONNECTION WITH
THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR
WAIVER HEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT, OR OTHER
DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, SHALL PROVE TO HAVE BEEN
INCORRECT WHEN MADE OR DEEMED MADE;


 


(D)           ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, SECTION 5.03 (WITH RESPECT TO
THE US BORROWER’S EXISTENCE) OR SECTION 5.08 OR IN ARTICLE VI (OTHER THAN THOSE
REFERENCED IN (E) AND (F), BELOW);


 


(E)           ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE VII) OR IN ANY OTHER LOAN DOCUMENT,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE
OF SUCH FAILURE FROM ADMINISTRATIVE AGENT TO THE US BORROWER;


 


(F)            ANY BORROWER OR ANY OF THEIR SUBSIDIARIES SHALL FAIL TO MAKE ANY
PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT
OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (IN EACH CASE, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR NOTICE
PERIOD) THE HOLDER OR HOLDERS OF SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE SUCH MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY, PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR FOR A
SUBSTANTIAL PART OF ITS ASSETS (INDIVIDUALLY, OR IN THE AGGREGATE), AND, IN ANY
SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR
AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)            ANY BORROWER OR ANY OF ITS SUBSIDIARIES, SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN

 

85

--------------------------------------------------------------------------------


 

effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any of its Subsidiaries or for a substantial part of their
(individually, or in the aggregate) assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;


 


(J)            ANY BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY, OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY THAT IS NOT COVERED
BY INSURANCE IN AN AGGREGATE AMOUNT IN EXCESS OF $2,000,000 SHALL BE RENDERED
AGAINST ANY BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES OR ANY COMBINATION
THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60
CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY
ATTACHMENT OR LEVY SHALL BE ENTERED UPON ANY ASSETS OF SUCH BORROWER OR
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)          A PROCEEDING SHALL BE COMMENCED BY ANY OBLIGOR SEEKING TO ESTABLISH
THE INVALIDITY OR UNENFORCEABILITY OF ANY LOAN DOCUMENT (EXCLUSIVE OF QUESTIONS
OF INTERPRETATION THEREOF), OR ANY OBLIGOR SHALL REPUDIATE OR DENY THAT IT HAS
ANY LIABILITY OR OBLIGATION FOR THE PAYMENT OF PRINCIPAL OR INTEREST OR OTHER
OBLIGATIONS PURPORTED TO BE CREATED UNDER ANY LOAN DOCUMENT;


 


(N)           ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL AT ANY
TIME FAIL TO CONSTITUTE A VALID AND (TO THE EXTENT REQUIRED BY THE SECURITY
DOCUMENTS) PERFECTED LIEN ON ANY MATERIAL PORTION OF THE COLLATERAL PURPORTED TO
BE SUBJECT THERETO, SECURING THE OBLIGATIONS PURPORTED TO BE SECURED THEREBY,
WITH THE PRIORITY REQUIRED BY THE LOAN DOCUMENTS, OR ANY OBLIGOR SHALL SO ASSERT
IN WRITING, IN EACH CASE (I) OTHER THAN AS A RESULT OF ACTION OR INACTION OF THE
ADMINISTRATIVE AGENTS OR ANY LENDER, INCLUDING THE EXPIRATION OF AN UCC
FINANCING STATEMENTS OR OTHER INSTRUMENTS NECESSARY TO PERFECT THE
ADMINISTRATIVE AGENT’S LIEN IN THE COLLATERAL OR (II) AS A RESULT OF ANY
DISPOSITION OF ANY COLLATERAL PERMITTED UNDER THE APPLICABLE LOAN DOCUMENTS OR
AS OTHERWISE PERMITTED THEREUNDER; OR


 


(O)           A CHANGE IN CONTROL OCCURS;


 

then, and in every such event (other than an event with respect to either
Borrower described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the US Borrower,
take any or all of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and

 

86

--------------------------------------------------------------------------------


 

payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each of them; and in case of any event
described in clause (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by each of them,
and (iii) exercise any or all of the remedies available to it under any of the
Loan Documents, at Law or in equity (including, without limitation, conducting a
foreclosure sale of any of the Collateral).

 

Section 7.02           Cash Collateral  In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Administrative Agents shall have the remedies available to them under Section
2.05(j) and Section 2.06(j), respectively.

 


ARTICLE VIII

 


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent and the Euro Administrative Agent as its agents and
authorizes the Administrative Agent and the Euro Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agents by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

 

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Affiliates thereof as if
it were not the Administrative Agent hereunder.

 

The Administrative Agents shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agents shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agents required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Subsidiaries that is communicated to or obtained by the Administrative Agents or
any of their Affiliates in any capacity. The Administrative Agents shall not be
liable for any action taken or not taken by them with the consent or at the
request of the Required Lenders (or such other number or

 

87

--------------------------------------------------------------------------------


 

percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agents shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agents by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agents.

 

The Administrative Agents shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agents
also may rely upon any statement made to them orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agents may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agents may perform any and all their duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agents. The Administrative Agents and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agents.

 

In addition, each of the Lenders, the Issuing Lender and the Euro Issuing Lender
hereby indemnifies the Agents (to the extent not reimbursed by the Borrowers),
ratably according to its respective pro rata share of the total of the
Commitments, or if no Commitments are outstanding, the respective pro rata share
of the total of the Commitments immediately prior to the time Commitments ceased
to be outstanding held by each of them, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agents (or
either of them) in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agents under this Agreement or the
other Loan Documents (including any action taken or omitted under Article II of
this Agreement). Without limitation of the foregoing, each Lender, the Issuing
Lender and the Euro Issuing Lender agrees to reimburse each of the
Administrative Agents promptly upon demand for its respective pro rata share of
the total of the Commitments of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agents (or either of them) in
connection with the preparation, execution, administration or

 

88

--------------------------------------------------------------------------------


 

enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement or the other Loan Documents to the extent that such
Administrative Agent is not reimbursed for such expenses by the Borrower. The
provisions of this section shall survive the termination of this Agreement and
the payment of the Obligations.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, either of the Administrative Agents may resign at
any time by notifying the Lenders, the Issuing Lender, the Euro Issuing Lender
and the US Borrower. Upon any such resignation, the Required Lenders shall have
the right, with the approval of US Borrower, which shall not be unreasonably
withheld, conditioned or delayed, and shall not be required during the existence
of an Event of Default, to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agents or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 


ARTICLE IX

 


GUARANTEE

 

Section 9.01           The Guarantee  (a)(i)  Each US Guarantor the assets of
which are all or substantially all comprised of stock or securities in one or
more Foreign Subsidiaries hereby jointly, severally, unconditionally and
irrevocably with every other such US Guarantor guarantees the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Euro Revolving Loans and the Euro Term Loans,
and the full and punctual payment of all other Obligations payable by the Euro
Borrower and any Euro Guarantor under the Loan Documents. Upon failure by the
Euro Borrower or any

 

89

--------------------------------------------------------------------------------


 

Euro Guarantor to pay punctually any such amount, each such US Guarantor shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement or the other Loan Documents.

 

(II)           EACH US GUARANTOR THE ASSETS OF WHICH ARE NOT ALL OR
SUBSTANTIALLY ALL COMPRISED OF STOCK OR SECURITIES IN ONE OR MORE FOREIGN
SUBSIDIARIES HEREBY JOINTLY, SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY WITH
EVERY OTHER SUCH US GUARANTOR GUARANTEES THE FULL AND PUNCTUAL PAYMENT (WHETHER
AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE) OF THE PRINCIPAL OF AND
INTEREST ON THE REVOLVING CREDIT LOANS, THE TERM LOANS, THE EURO REVOLVING LOANS
AND THE EURO TERM LOANS, AND THE FULL AND PUNCTUAL PAYMENT OF ALL OTHER
OBLIGATIONS PAYABLE BY THE US BORROWER, THE EURO BORROWER, ANY EURO GUARANTOR OR
ANY OTHER US GUARANTOR UNDER THE LOAN DOCUMENTS. UPON FAILURE BY THE US
BORROWER, THE EURO BORROWER, ANY EURO GUARANTOR OR ANY OTHER US GUARANTOR TO PAY
PUNCTUALLY ANY SUCH AMOUNT, EACH SUCH US GUARANTOR SHALL FORTHWITH ON DEMAND PAY
THE AMOUNT NOT SO PAID AT THE PLACE AND IN THE MANNER SPECIFIED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

(III)          THE GUARANTEE CONTAINED IN CLAUSES (I) AND (II) OF THIS PARAGRAPH
IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. THE LENDERS SHALL NOT BE
REQUIRED TO EXHAUST ANY RIGHT OR REMEDY OR TAKE ANY ACTION AGAINST THE US
BORROWER, THE EURO BORROWER, THE EURO GUARANTORS, THE US GUARANTORS OR ANY OTHER
PERSON OR ANY COLLATERAL. EACH US GUARANTOR AGREES THAT, AS BETWEEN SUCH US
GUARANTOR AND THE LENDERS, THE OBLIGATIONS OF THE US BORROWER, THE EURO
BORROWER, THE EURO GUARANTORS AND THE OTHER US GUARANTORS MAY BE DECLARED TO BE
DUE AND PAYABLE FOR THE PURPOSES OF THIS GUARANTEE NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION WHICH MAY PREVENT, DELAY OR VITIATE ANY
DECLARATION AS REGARDS THE US BORROWER OR THE EURO BORROWER AND THAT IN THE
EVENT OF A DECLARATION OR ATTEMPTED DECLARATION, THE OBLIGATIONS OF THE US
BORROWER, THE EURO BORROWER, THE EURO GUARANTORS AND THE OTHER US GUARANTORS
SHALL IMMEDIATELY BECOME DUE AND PAYABLE BY EACH US GUARANTOR FOR THE PURPOSES
OF THIS GUARANTEE.

 


(B)           EACH EURO GUARANTOR HEREBY JOINTLY, SEVERALLY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES THE FULL AND PUNCTUAL PAYMENT (WHETHER AT STATED
MATURITY, UPON ACCELERATION OR OTHERWISE) OF THE PRINCIPAL OF AND INTEREST ON
THE EUROCURRENCY LOANS, AND THE FULL AND PUNCTUAL PAYMENT OF ALL OTHER
OBLIGATIONS PAYABLE BY THE EURO BORROWER OR ANY OTHER EURO GUARANTOR UNDER THE
LOAN DOCUMENTS. UPON FAILURE BY THE EURO BORROWER OR ANY OTHER EURO GUARANTOR TO
PAY PUNCTUALLY ANY SUCH AMOUNT, EACH EURO GUARANTOR SHALL FORTHWITH ON DEMAND
PAY THE AMOUNT NOT SO PAID AT THE PLACE AND IN THE MANNER SPECIFIED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS. THIS GUARANTEE IS A GUARANTY OF PAYMENT
AND NOT OF COLLECTION. THE LENDERS SHALL NOT BE REQUIRED TO EXHAUST ANY RIGHT OR
REMEDY OR TAKE ANY ACTION AGAINST THE BORROWERS, THE GUARANTORS, OR ANY OTHER
PERSON OR ANY COLLATERAL. THE EURO GUARANTORS AGREE THAT, AS BETWEEN THE EURO
GUARANTORS AND THE LENDERS, THE OBLIGATIONS OF THE EURO BORROWER AND THE OTHER
EURO GUARANTORS MAY BE DECLARED TO BE DUE AND PAYABLE FOR THE PURPOSES OF THIS
GUARANTEE NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION WHICH MAY
PREVENT, DELAY OR VITIATE ANY DECLARATION AS REGARDS THE EURO BORROWER AND THAT
IN THE EVENT OF A DECLARATION OR ATTEMPTED DECLARATION, THE OBLIGATIONS OF THE
EURO BORROWER AND THE OTHER EURO GUARANTORS SHALL IMMEDIATELY BECOME DUE AND
PAYABLE BY EACH EURO GUARANTOR FOR THE PURPOSES OF THIS GUARANTEE.

 

90

--------------------------------------------------------------------------------



 


(C)           THE US BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY GUARANTEES
THE FULL AND PUNCTUAL PAYMENT (WHETHER AT STATED MATURITY, UPON ACCELERATION OR
OTHERWISE) OF THE PRINCIPAL OF AND INTEREST ON THE EUROCURRENCY LOANS, AND THE
FULL AND PUNCTUAL PAYMENT OF ALL OTHER OBLIGATIONS PAYABLE BY THE EURO BORROWER
OR ANY EURO GUARANTOR UNDER THE LOAN DOCUMENTS. UPON FAILURE BY THE EURO
BORROWER OR ANY EURO GUARANTOR TO PAY PUNCTUALLY ANY SUCH AMOUNT, THE US
BORROWER SHALL FORTHWITH ON DEMAND PAY THE AMOUNT NOT SO PAID AT THE PLACE AND
IN THE MANNER SPECIFIED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. THIS
GUARANTEE IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. THE LENDERS SHALL NOT
BE REQUIRED TO EXHAUST ANY RIGHT OR REMEDY OR TAKE ANY ACTION AGAINST THE EURO
BORROWER, THE GUARANTORS, OR ANY OTHER PERSON OR ANY COLLATERAL. THE US BORROWER
AGREES THAT, AS BETWEEN THE US BORROWER AND THE LENDERS, THE OBLIGATIONS OF THE
EURO BORROWER AND THE EURO GUARANTORS MAY BE DECLARED TO BE DUE AND PAYABLE FOR
THE PURPOSES OF THIS GUARANTEE NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER
PROHIBITION WHICH MAY PREVENT, DELAY OR VITIATE ANY DECLARATION AS REGARDS THE
EURO BORROWER AND THAT IN THE EVENT OF A DECLARATION OR ATTEMPTED DECLARATION,
THE OBLIGATIONS OF THE EURO BORROWER AND THE EURO GUARANTORS SHALL IMMEDIATELY
BECOME DUE AND PAYABLE BY THE US BORROWER FOR THE PURPOSES OF THIS GUARANTEE.


 

Section 9.02           Guarantee Unconditional  The obligations of each of the
Guarantors and the US Borrower under this Article IX shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 


(A)           ANY EXTENSION, RENEWAL, SETTLEMENT, COMPROMISE, WAIVER OR RELEASE
IN RESPECT OF ANY OBLIGATION OF EITHER OF THE BORROWERS OR ANY OTHER GUARANTOR
UNDER THE LOAN DOCUMENTS, BY OPERATION OF LAW OR OTHERWISE;


 


(B)           ANY MODIFICATION, AMENDMENT OR WAIVER OF OR SUPPLEMENT TO THE LOAN
DOCUMENTS;


 


(C)           ANY RELEASE, IMPAIRMENT, NON-PERFECTION OR INVALIDITY OF ANY
DIRECT OR INDIRECT SECURITY FOR ANY OBLIGATION OF EITHER OF THE BORROWERS OR ANY
OTHER GUARANTOR UNDER THE LOAN DOCUMENTS;


 


(D)           ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
THE EITHER OF THE BORROWERS OR ANY OTHER GUARANTOR, OR ANY INSOLVENCY,
BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR PROCEEDING AFFECTING EITHER OF THE
BORROWERS, ANY OTHER GUARANTOR OR THEIR RESPECTIVE ASSETS OR ANY RESULTING
RELEASE OR DISCHARGE OF ANY OBLIGATION OF EITHER OF THE BORROWERS OR ANY OTHER
GUARANTOR CONTAINED IN THE LOAN DOCUMENTS;


 

(e)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against either of the Borrowers, any other
Guarantor, any of the Administrative Agents, any Lender or any other Person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;


 


(F)            ANY INVALIDITY OR UNENFORCEABILITY RELATING TO OR AGAINST EITHER
OF THE BORROWERS OR ANY OTHER GUARANTOR FOR ANY REASON OF THE LOAN DOCUMENTS, OR
ANY PROVISION OF APPLICABLE LAW OR REGULATION PURPORTING TO PROHIBIT THE PAYMENT
BY EITHER OF THE BORROWERS OR ANY OTHER

 

91

--------------------------------------------------------------------------------


 

Guarantor of the principal of or interest on any Loan or any other amount
payable by either of the Borrowers or any other Guarantor under the Loan
Documents; or


 


(G)           ANY OTHER ACT OR OMISSION OR DELAY OF ANY KIND BY EITHER OF THE
BORROWERS, ANY OTHER GUARANTOR, THE ADMINISTRATIVE AGENTS, ANY LENDER OR ANY
OTHER PERSON OR ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF THE
GUARANTOR’S OBLIGATIONS HEREUNDER.


 

Furthermore, notwithstanding that the Borrowers may not be obligated to the
Administrative Agents and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which such Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against such Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders from and after the Petition Date in connection with the Obligations.

 

Section 9.03           Discharge Only upon Payment in Full; Reinstatement In
Certain Circumstances  The obligations of each of the Guarantors and the US
Borrower under this Article IX shall remain in full force and effect until the
Commitments shall have terminated and the principal of and interest on the Loans
and all other amounts payable by the Obligors under the Loan Documents shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, the
obligations of each of the Guarantors and the US Borrower under this Article IX
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time. The US Guarantors under Section
9.01(a)(i) jointly and severally agree to indemnify each Euro Revolving Credit
Lender and each Euro Term Lender, the US Guarantors under Section 9.01(a)(ii)
jointly and severally agree to indemnify each Revolving Credit Lender and each
Term Lender and the Euro Guarantors jointly and severally agree to indemnify
each Euro Revolving Credit Lender and each Euro Term Lender on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the bad faith or willful misconduct of such Lender.

 

Section 9.04           Waiver by Each Guarantor  Each Guarantor irrevocably
waives acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article IX, as well as any requirement that at any time any action be
taken by any Person against the Borrowers or any other Guarantor or any other
Person.

 

92

--------------------------------------------------------------------------------


 

Section 9.05           Subrogation  Each US Guarantor under Section 9.01(a)(ii)
shall be subrogated to all rights of the Revolving Credit Lenders and the Term
Lenders, the Administrative Agent and the holders of the Revolving Credit Loans
and the Term Loans against the US Borrower in respect of any amounts paid by
such US Guarantor pursuant to the provisions of this Article IX, and each of the
US Guarantors under Section 9.01(a)(i), the Euro Guarantors and the US Borrower
shall be subrogated to all rights of the Euro Revolving Credit Lenders and the
Euro Term Lenders, the Euro Administrative Agent and the holders of the Euro
Revolving Loans and the Euro Term Loans against the Euro Borrower; provided that
such Guarantor or the US Borrower, as applicable, shall not be entitled to
enforce or to receive any payments arising out of or based upon such right of
subrogation until the principal of and interest on the Loans and all other sums
at any time payable by the Borrowers under the Loan Documents shall have been
paid in full. If any amount is paid to any Guarantor or the US Borrower, as
applicable, on account of subrogation rights under these Guarantees at any time
when all the Obligations have not been indefeasibly paid in full, the amount
shall be held in trust for the benefit of the Revolving Credit Lenders, the Term
Lenders, the Euro Revolving Credit Lenders or the Euro Term Lenders, as
applicable, and shall be promptly paid to the Administrative Agents to be
credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.

 

Section 9.06           Stay of Acceleration  (a) If acceleration of the time for
payment of any amount payable by any Obligor under the Loan Documents is stayed
upon insolvency, bankruptcy or reorganization of the US Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by each US Guarantor under Section 9.01(a)(ii) for
its respective Obligations as described in this Article IX promptly following
demand by either of the Administrative Agent made at the request of the
requisite proportion of the Lenders specified in Article X of this Agreement.

 


(B)           IF ACCELERATION OF THE TIME FOR PAYMENT OF ANY AMOUNT PAYABLE BY
ANY OBLIGOR UNDER THE LOAN DOCUMENTS IS STAYED UPON INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF THE EURO BORROWER, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO
ACCELERATION UNDER THE TERMS OF THIS AGREEMENT SHALL NONETHELESS BE PAYABLE BY
EACH US GUARANTOR UNDER SECTION 9.01(A)(I), EACH EURO GUARANTOR AND THE US
BORROWER HEREUNDER FOR ITS RESPECTIVE OBLIGATIONS AS DESCRIBED IN THIS ARTICLE
IX PROMPTLY FOLLOWING DEMAND BY EITHER OF THE EURO ADMINISTRATIVE AGENT MADE AT
THE REQUEST OF THE REQUISITE PROPORTION OF THE LENDERS SPECIFIED IN ARTICLE X OF
THIS AGREEMENT.


 

Section 9.07           Limit of Liability  Notwithstanding any other provision
of this Article IX, the obligations of each of the Guarantors and the US
Borrower under this Article IX shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

 

Section 9.08           Release upon Sale  Upon any sale of any Guarantor
permitted by this Agreement, and, if required hereunder, payment to the
Administrative Agents, as applicable, for the pro rata benefit of the applicable
Lenders, of the proceeds of such sale, such Guarantor shall (a) be released from
its obligations as a Guarantor hereunder, (b) all Liens, if any, securing such
Guarantee shall automatically be terminated and released and (c) the
Administrative Agent will, at the expense of said Guarantor, execute and deliver
such documents as are reasonably

 

93

--------------------------------------------------------------------------------


 

necessary to evidence said releases and terminations, following written request
from the applicable Borrower and receipt by the Administrative Agents of a
certificate from the applicable Borrower certifying no Default or Event of
Default exists.

 

Section 9.09           Benefit to Guarantor  Each Guarantor acknowledges that
the Loans made to the Borrowers may be, in part, re-loaned to, or used for the
benefit of, such Guarantor and its Affiliates, that each Guarantor, because of
the utilization of the proceeds of the Loans, will receive a direct benefit from
the Loans and that, without the Loans, such Guarantor would not be able to
continue its operations and carry on its business as presently conducted.

 

Section 9.10           Jurisdiction Specific Provisions  The provisions of this
Article IX are subject to the limitations contained in the jurisdiction specific
provisions contained in Schedule 9.10 attached hereto.

 


ARTICLE X

MISCELLANEOUS

 

Section 10.01         Notices  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(I)            IF TO THE US BORROWER OR THE EURO BORROWER, TO:

 

5405 Spine Road

Boulder, Colorado  80301

Attention:  Chief Financial Officer

Telecopy No.: (303) 604-1897

Telephone No.: (303) 655-5700

 

with a copy to:

 

Holme Roberts & Owen LLP

1700 Lincoln Street, Suite 4100

Denver, Colorado  80203

Attention:  Paul G. Thompson

Telecopy No.:  (303) 866-0200

Telephone No.:  (303) 861-7000

 

(II)           IF TO A GUARANTOR, TO IT IN CARE OF THE US BORROWER;

 

94

--------------------------------------------------------------------------------


 

(III)          IF TO THE ADMINISTRATIVE AGENT  TO

 

JP Morgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Telecopy No.:  (312) 385-7102

Telephone No.:  (312) 732-2009

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1125 17th Street, Suite 300

Denver, Colorado  80202

Attention:  Brennon J. Crist

Telecopy No.: (303) 244-3351

Telephone No.: (303) 244-3220

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Thomas J. Perich

Telecopy No.:  713-220-4285

Telephone No.: 713-220-4268

 

(IV)          IF TO THE EURO ADMINISTRATIVE AGENT:

 

J.P. Morgan Europe Limited

125 London Wall

London

England EC2Y 5AJ

Telecopy No:  44 207 777 2360

Telephone No.:  44 207 777 2352/2355

Attn:  Agency

 

(V)           IF TO THE ISSUING LENDER, TO

 

JP Morgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Telecopy No.:  (312) 385-7102

Telephone No.:  (312) 732-2009

 

95

--------------------------------------------------------------------------------


 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1125 17th Street, Suite 300

Denver, Colorado  80202

Attention:  Brennon J. Crist

Telecopy No.: (303) 244-3351

Telephone No.: (303) 244-3220

 

(VI)          IF TO THE SWINGLINE LENDER, TO

 

JP Morgan Loan Services

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Telecopy No.:  (312) 385-7102

Telephone No.:  (312) 732-2009

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1125 17th Street, Suite 300

Denver, Colorado  80202

Attention:  Brennon J. Crist

Telecopy No.: (303) 244-3351

Telephone No.: (303) 244-3220

 

(VII)         IF TO THE EURO ISSUING LENDER TO:

 

J. P. Morgan Europe Limited

125 London Wall

London

EC2Y 5AJ

England

Telecopy No.:  (44) 207 777 2360

Telephone No.: (44) 207 777 2352/2355

Attn:  Agency Department

 

with a copy to:

 

Global Trade Solutions

1 Chaseside (DB01-0365)

Bournemouth, BH 7 7DA

Attn:  Fiona Hallam

 

96

--------------------------------------------------------------------------------


 

Telecopy No.:  (44) 1202 343730

Telephone No.: (44) 1202 347744

 

(VIII)        IF TO THE EURO SWINGLINE LENDER TO:

 

J. P. Morgan Europe Limited

125 London Wall

London

EC2Y 5AJ

England

Telecopy No.:  (44) 207 777 2360

Telephone No.: (44) 207 777 2352/2355

Attn:  Agency Department

 

(IX)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT OR THE EURO ADMINISTRATIVE AGENT, AS
APPLICABLE; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO
ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT OR THE EURO
ADMINISTRATIVE AGENT, AS APPLICABLE, AND THE APPLICABLE LENDER. EACH OF THE
ADMINISTRATIVE AGENTS OR THE BORROWERS MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO. ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 

Section 10.02         Waivers; Amendments  (a) No failure or delay by the
Administrative Agent, the Euro Administrative Agent, the Issuing Lender, the
Euro Issuing Lender or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Euro Administrative Agent, the Issuing Lender, the
Euro Issuing Lender and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the

 

97

--------------------------------------------------------------------------------


 

foregoing, the making of a Loan or issuance of a Letter of Credit or Euro Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, the Euro Administrative Agent, any Lender, the
Issuing Lender or the Euro Issuing Lender may have had notice or knowledge of
such Default at the time.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR BY THE BORROWERS AND
THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT
NO SUCH AGREEMENT SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, OR
LC DISBURSEMENT OR THE EURO LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST
THEREON (INCLUDING ANY AGREEMENT TO AMEND OR MODIFY THE DEFINITION OF LEVERAGE
RATIO THAT WOULD HAVE THE EFFECT OF REDUCING SUCH RATE OF INTEREST), OR REDUCE
ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN, LC DISBURSEMENT OR EURO LC DISBURSEMENT, OR ANY INTEREST
THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE SECTION 2.18(B) OR SECTION 2.18(C) IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION 10.02
(B) OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF EACH LENDER, (VI) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, PROVIDED, THAT NOTHING HEREIN SHALL
PROHIBIT THE ADMINISTRATIVE AGENTS FROM RELEASING ANY COLLATERAL, OR REQUIRE THE
CONSENT OF THE OTHER LENDERS FOR SUCH RELEASE, IN RESPECT OF ITEMS SOLD, LEASED,
CONVEYED OR OTHERWISE DISPOSED TO THE EXTENT SUCH SALE, LEASE, CONVEYANCE OR
OTHER DISPOSITION IS PERMITTED OR NOT PROHIBITED HEREUNDER, OR (VII) RELEASE ALL
OR SUBSTANTIALLY ALL OF THE GUARANTEES (OTHER THAN IN CONNECTION WITH ANY
TRANSACTION PERMITTED OR NOT PROHIBITED HEREUNDER), WITHOUT THE WRITTEN CONSENT
OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE EURO
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENTS, THE ISSUING
LENDER OR THE SWINGLINE LENDER, AS APPLICABLE.


 

Section 10.03         Expenses; Indemnity; Damage Waiver  (a) The US Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (other than the Euro Administrative
Agent, any Euro Revolving Credit Lender, any Euro Term Lender, the Euro Issuing
Lender or the Euro Swingline Lender), including the reasonable fees, charges and
disbursements of counsel and consultants for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
due diligence undertaken by the Administrative Agent with respect to the
financing contemplated by this Agreement, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket

 

98

--------------------------------------------------------------------------------


 

expenses incurred by the Administrative Agent, the Issuing Lender, any Revolving
Credit Lender, Term Lender, including the fees, charges and disbursements of one
primary law firm as counsel, local counsel as needed and consultants for the
Administrative Agent, the Issuing Lender or any Revolving Credit Lender or Term
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Revolving Credit Loans and Term Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. The Euro Borrower shall pay (x) all reasonable out-of-pocket
expenses incurred by the Euro Administrative Agent and its Affiliates (other
than the Administrative Agent, the Arranger, the Issuing Lender or any Revolving
Credit Lender, Term Lender or Swingline Lender), including the reasonable fees,
charges and disbursements of counsel and consultants for the Euro Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, due diligence undertaken by the Euro Administrative Agent with respect
to the financing contemplated by this Agreement, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (y) all reasonable out-of-pocket expenses
incurred by the Euro Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Euro Letter of Credit or any demand for payment
therefor and (z) all reasonable out-of-pocket expenses incurred by the Euro
Administrative Agent, the Euro Issuing Lender, any Euro Revolving Credit Lender
or any Euro Term Lender, including the fees, charges and disbursements of one
primary law firm as counsel, local counsel as needed and consultants for the
Euro Administrative Agent, the Euro Issuing Lender, the Euro Revolving Credit
Lenders or the Euro Term Lenders, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Euro Revolving Loans or the Euro
Term Loans made or Euro Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Euro Letters of Credit.

 


(B)           (I)  THE US BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND EACH REVOLVING CREDIT LENDER AND TERM LENDER, AND EACH
RELATED PARTY (OTHER THAN THE EURO ADMINISTRATIVE AGENT, ANY EURO REVOLVING
CREDIT LENDER OR ANY EURO TERM LENDER) OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “US INDEMNITEE”) AGAINST, AND HOLD EACH US
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY US INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY US
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (A) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (B) ANY LOAN MADE OR LETTER OF CREDIT ISSUED
BY ANY REVOLVING CREDIT LENDER OR TERM LENDER OR THE ISSUING LENDER, AS
APPLICABLE, OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE
ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (C) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
US BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE US BORROWER OR ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL
CLAIM, LITIGATION, INVESTIGATION OR

 

99

--------------------------------------------------------------------------------


 

proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any US Indemnitee is a party thereto;
and whether or not caused by the ordinary, sole or contributory negligence of
any Indemnitee, provided further that such indemnity shall not, as to any US
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such US Indemnitee. It is agreed by the parties hereto that the
indemnity obligations of the US Borrower under the Commitment Letter are
superseded to the extent described in this Agreement.


 

(II)           THE EURO BORROWER SHALL INDEMNIFY THE EURO ADMINISTRATIVE AGENT,
THE EURO ISSUING LENDER, EACH EURO REVOLVING CREDIT LENDER AND EACH EURO TERM
LENDER AND EACH RELATED PARTY (OTHER THAN THE ADMINISTRATIVE AGENT, THE
ARRANGER, THE ISSUING LENDER OR ANY REVOLVING CREDIT LENDER, TERM LENDER OR
SWINGLINE LENDER) OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED
AN “EURO INDEMNITEE”) AGAINST, AND HOLD EACH EURO INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY EURO
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY EURO INDEMNITEE ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (A) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (B) ANY LOAN
MADE OR EURO LETTER OF CREDIT ISSUED BY ANY EURO REVOLVING CREDIT LENDER OR ANY
EURO TERM LENDER OR THE EURO ISSUING LENDER OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE EURO ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT
UNDER A EURO LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH EURO LETTER OF CREDIT), (C)
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE EURO BORROWER OR ANY OF ITS SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE EURO BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (D) ANY ACTUAL CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY EURO INDEMNITEE IS A PARTY
THERETO; AND WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF ANY INDEMNITEE, PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY EURO INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH EURO INDEMNITEE.

 


(C)           (I)  TO THE EXTENT THAT THE US BORROWER FAILS TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE
SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH REVOLVING
CREDIT LENDER AND TERM LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER, AS APPLICABLE, SUCH LENDER’S
PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS APPLICABLE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH. FOR
PURPOSES HEREOF, A REVOLVING CREDIT LENDER’S OR A TERM LENDER’S “PRO RATA SHARE”
SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL REVOLVING
CREDIT EXPOSURE, OUTSTANDING TERM LOANS, AND UNUSED COMMITMENTS AT THE TIME.

 

100

--------------------------------------------------------------------------------


 

(II)           TO THE EXTENT THAT THE EURO BORROWER FAILS TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO THE EURO ADMINISTRATIVE AGENT, THE EURO ISSUING
LENDER OR THE EURO SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH EURO REVOLVING CREDIT LENDER AND EURO TERM LENDER SEVERALLY AGREES TO PAY
TO THE EURO ADMINISTRATIVE AGENT, THE EURO ISSUING LENDER OR THE EURO SWINGLINE
LENDER, AS APPLICABLE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME
THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS APPLICABLE, WAS INCURRED BY OR
ASSERTED AGAINST THE EURO ADMINISTRATIVE AGENT, THE EURO ISSUING LENDER OR THE
EURO SWINGLINE LENDER IN ITS CAPACITY AS SUCH. FOR PURPOSES HEREOF, A EURO
REVOLVING CREDIT LENDER’S OR A EURO TERM LENDER’S “PRO RATA SHARE” SHALL BE
DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL EURO REVOLVING CREDIT
EXPOSURE, OUTSTANDING EURO TERM LOANS, AND UNUSED COMMITMENTS AT THE TIME.

 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OBLIGOR SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN, LETTER OF CREDIT OR EURO LETTER OF CREDIT OR THE USE OF
THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NO LATER THAN
TEN (10) BUSINESS DAYS FROM DEMAND THEREFOR.


 

Section 10.04         Successors and Assigns   (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender or the Euro Issuing Lender that issues any
Letter of Credit or Euro Letter of Credit), except that (i) no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by such Borrower without such consent shall be null and void), except
pursuant to a merger in accordance with Section 6.03; (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section; and (iii) no Eurocurrency Lender may assign or otherwise
transfer its rights or obligations hereunder to any natural person. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender or the Euro
Issuing Lender that issues any Letter of Credit or Euro Letter of Credit),
Indemnitees, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agents, the Issuing Lender, the Euro Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.


 


(B)           (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) OF
THIS SECTION, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN
CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

 

101

--------------------------------------------------------------------------------


 

(A)          THE US BORROWER, PROVIDED THAT NO CONSENT OF THE US BORROWER SHALL
BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, OR AN
APPROVED FUND OR, IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY
OTHER ASSIGNEE; AND

 

(B)           THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE SWINGLINE
LENDER, PROVIDED THAT NO SUCH CONSENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF
(X) ANY REVOLVING LOAN COMMITMENT TO AN ASSIGNEE THAT IS A LENDER WITH A
REVOLVING LOAN COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT
(Y) ANY EURO REVOLVING LOAN COMMITMENT TO AN ASSIGNEE THAT IS A LENDER WITH A
EURO REVOLVING LOAN COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT OR (Z) ALL OR ANY PORTION OF A TERM LOAN OR A EURO TERM LOAN TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 (OR €5,000,000 IN
THE CASE OF A EUROCURRENCY LOAN) AND AFTER GIVING AFFECT TO SUCH ASSIGNMENT, THE
ASSIGNING LENDER COMMITMENT OR LOANS SHALL NOT BE LESS THAN $5,000,000 (OR
€5,000,000 IN THE CASE OF A EUROCURRENCY LOAN) UNLESS EACH OF THE US BORROWER
AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH CONSENT OF
THE US BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT UNDER CLAUSE (A), (B),
(H) OR (I) OF SECTION 7.01 HAS OCCURRED AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 (WHICH FEE SHALL NOT BE PAYABLE BY OR DUE OR OWING
FROM ANY OBLIGOR);

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL SYNDICATE-LEVEL INFORMATION
(WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE
GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) WILL BE
MADE AVAILABLE AND WHO MAY RECEIVE SUCH INFORMATION IN ACCORDANCE WITH THE
ASSIGNEE’S COMPLIANCE PROCEDURES AND APPLICABLE LAWS, INCLUDING FEDERAL AND
STATE SECURITIES LAWS; AND

 

(E)           NO ASSIGNMENT SHALL BE MADE THAT RESULTS IN AN INCREASE TO THE
MANDATORY COST OR INCREASED LIABILITY OF ANY OBLIGOR UNDER SECTION 2.15 OR
SECTION 2.17.

 

Section 10.04 (b) (ii) (C) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.

 

102

--------------------------------------------------------------------------------


 

For the purposes of this Section 10.04(b), “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is owned, administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTION
2.15, SECTION 2.16, SECTION 2.17 AND SECTION 10.03). ANY ASSIGNMENT OR TRANSFER
BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A
SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)          EACH OF THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN
AGENT OF THE US BORROWER, AND THE EURO ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE EURO BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS, LC DISBURSEMENTS AND EURO LC DISBURSEMENTS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS,
THE ADMINISTRATIVE AGENTS, THE ISSUING LENDER AND THE LENDERS MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO
THE CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH BORROWER,
EACH OF THE ADMINISTRATIVE AGENTS, THE ISSUING LENDER AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND,
WITH RESPECT TO THE ASSIGNMENT OF ANY EURO TERM LOAN OR ANY EURO REVOLVING LOAN,
SHALL NOTIFY THE EURO ADMINISTRATIVE AGENT THEREOF. NO ASSIGNMENT SHALL BE
EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS, THE
ADMINISTRATIVE AGENTS, THE ISSUING LENDER, THE EURO ISSUING LENDER, THE EURO
SWINGLINE LENDER OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A

 

103

--------------------------------------------------------------------------------


 

portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative
Agents, the Issuing Lender, the Euro Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, each
Participant shall be entitled to the benefits and subject to the limitations of
Section 2.15, Section 2.16, and Section 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 (c) as though it were a
Lender.


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.15, SECTION 2.16, OR SECTION 2.17 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE US BORROWER’S PRIOR WRITTEN CONSENT (WHICH CONSENT
EXPRESSLY ACKNOWLEDGES ANY ADDITIONAL OBLIGATIONS OF THE BORROWERS IN RESPECT OF
INDEMNIFIED TAXES OR OTHER TAXES). A PARTICIPANT SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 

Section 10.05         Survival  All covenants, agreements, representations and
warranties made by any of the Borrowers and Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit and Euro Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Lender,
the Euro Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
or Euro Letter of

 

104

--------------------------------------------------------------------------------


 

Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit,
the Euro Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.06         Counterparts; Integration; Effectiveness  This Agreement
may be executed in counterparts and may be delivered in original or facsimile
form (and by different parties hereto on different counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07         Severability  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08         Right of Setoff  (a)  Each Revolving Credit Lender, Term
Lender, and Swingline Lender and the Issuing Lender and each of its Affiliates
(other than any Euro Revolving Credit Lender, any Euro Term Lender, the Euro
Administrative Agent, the Euro Issuing Lender or the Euro Swingline Lender) is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the US
Borrower or any US Guarantor under Section 9.01(a)(ii) against any and all of
the obligations of the US Borrower and each such US Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each such Lender under
paragraph (a) of this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 


(B)           EACH EUROCURRENCY LENDER AND EACH OF ITS AFFILIATES (OTHER THAN
THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING LENDER OR ANY REVOLVING
CREDIT LENDER, TERM LENDER OR SWINGLINE LENDER) IS HEREBY AUTHORIZED AT ANY TIME
THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING AND FROM TIME TO
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO

 

105

--------------------------------------------------------------------------------


 

set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Euro
Borrower or any Euro Guarantor against any and all of the obligations of the
Euro Borrower and each Euro Guarantor now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each such Lender under paragraph (b) of this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


 


(C)           NOTWITHSTANDING THE FOREGOING, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, LONDON BRANCH, IN ITS CAPACITY AS ESCROW AGENT UNDER THE ESCROW
AGREEMENT ENTERED INTO PURSUANT TO THE ACQUISITION AGREEMENT SHALL HAVE NO RIGHT
TO SET OFF AND APPLY ANY DEPOSITS AND OTHER OBLIGATIONS AT ANY TIME OWING BY IT
TO OR FOR THE CREDIT OR ACCOUNT OF ANY OBLIGOR UNDER SUCH ESCROW AGREEMENT
AGAINST ANY OF THE OBLIGATIONS OF SUCH OBLIGOR HEREUNDER.


 

Section 10.09         Governing Law; Jurisdiction; Consent to Service of Process

 


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


 


(B)           EACH OF THE BORROWERS AND GUARANTORS HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENTS, THE ISSUING LENDER OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE ANY OF THE
BORROWERS OR GUARANTORS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

106

--------------------------------------------------------------------------------


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 

Section 10.10         WAIVER OF JURY TRIAL  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11         Headings  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12         Confidentiality.  Each of the Administrative Agents, the
Issuing Lender, the Euro Issuing Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that in the case of Information
required to be disclosed by a Person pursuant to a subpoena or similar legal
process, such Person shall use reasonable efforts to provide the US Borrower
with prior notice of such required disclosure and the opportunity to obtain a
protective order in respect thereof if no conflict exists with such Peron’s
governmental, regulatory or legal requirements), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations under the Loan Documents, (g) with the consent
of the US Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agents, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than any Borrower or any of its
respective Subsidiaries. For the purposes of this Section, “Information” means
all information received from any Borrower or any of its respective Subsidiaries
relating to any Borrower, any such Subsidiary or its respective business, other
than any such information that is available to the Administrative Agents, the
Issuing Lender or any Lender on a nonconfidential basis prior to

 

107

--------------------------------------------------------------------------------


 

disclosure by such Borrower or such Subsidiary, as applicable; provided that, in
the case of information received from such Borrower or such Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 


(A)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE US BORROWER AND  ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


 


(B)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND
GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 10.12(A), OR ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT, EACH OF THE ADMINISTRATIVE
AGENTS, THE ISSUING LENDER, THE EURO ISSUING LENDER, THE LENDERS AND THE
OBLIGORS MAY DISCLOSE TO ANY AND ALL PERSONS GENERAL INFORMATION THAT IS
RELEVANT IN ORDER TO UNDERSTAND THE TAX TREATMENT AND TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY LOAN DOCUMENT. FOR THE
AVOIDANCE OF DOUBT, THE PRECEDING SENTENCE DOES NOT ALLOW FOR THE DISCLOSURE OF
ANY SPECIFIC INFORMATION THAT IS NOT OTHERWISE DISCLOSEABLE BY REASON OF SECTION
10.12(A) AND THAT IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SUCH AS (I) THE
SPECIFIC IDENTITY OF THE BORROWERS OR ANY OF ITS CURRENT OR FUTURE AFFILIATES OR
(II) ANY SPECIFIC PRICING TERMS OR ANY OTHER SPECIFIC NONPUBLIC BUSINESS OR
FINANCIAL INFORMATION. FOR PURPOSES OF THIS SECTION 10.12(C), THE TERMS “TAX
TREATMENT” AND “TAX STRUCTURE” SHALL HAVE THE MEANING PROVIDED BY TREASURY
REGULATION SECTION 1.6011-4.


 

Section 10.13         Interest Rate Limitation  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful

 

108

--------------------------------------------------------------------------------


 

rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender.

 

Section 10.14         USA Patriot Act  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

 

Section 10.15         Joint and Several Liability; Limitation.  Except as
otherwise expressly provided herein, the Obligations of the Obligors hereunder
and under the Loan Documents for payment obligations with respect to the Loans
shall be several and not joint. Notwithstanding anything to the contrary herein
or under any Loan Documents, no Foreign Subsidiary or Domestic Subsidiary the
assets of which are all or substantially all comprised of stock or securities in
one or more Foreign Subsidiaries shall have any liability whatsoever in respect
of any Obligations of the US Borrower or any Domestic Subsidiary.

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

US BORROWER:

DYNAMIC MATERIALS CORPORATION, a

 

Delaware corporation

 

 

 

 

By

: /s/ Richard A. Santa

 

 

Name:

Richard A. Santa

 

Title:

Chief Financial Officer

 

 

 

 

 

 

EURO BORROWER:

DYNAMIC MATERIALS LUXEMBOURG

 

2 S.Â R.L.

 

 

 

 

By

: /s/ Richard A. Santa

 

 

Name:

Richard A. Santa

 

Title:

Chief Financial Officer

 

 

 

 

 

 

EURO GUARANTOR:

DYNAMIC MATERIALS LUXEMBOURG

 

1 S.Â R.L.

 

 

 

 

By

: /s/ Richard A. Santa

 

 

Name:

Richard A. Santa

 

Title:

Chief Financial Officer

 

 

 

 

 

EURO GUARANTOR:

BLITZ F07-DREIHUNDERT-VIERZEHN GMBH

 

(IN THE FUTURE: DYNAENERGETICS

 

HOLDING GMBH)

 

 

 

 

By

: /s/ Christian Becker

 

 

Name:

Christian Becker

 

Title:

Managing Director

 

 

 

 

 

 

ADMINISTRATIVE AGENT,

JPMORGAN CHASE BANK, N.A.

ISSUING BANK, SWINGLINE

 

 

LENDER AND LENDER:

 

 

 

By

: /s/ Brennon J. Crist

 

 

Name:

Brennon J. Crist

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EURO ADMINISTRATIVE AGENT,

 

J.P. MORGAN EUROPE LIMITED

EURO ISSUING BANK, EURO

 

 

SWINGLINE LENDER AND LENDER:

 

 

 

By

: /s/ Kathryn Jepson

 

 

Name:

Kathryn Jepson

 

Title:

Vice President

 

 

 

 

 

 

SOLE BOOKRUNNER,

JPMORGAN SECURITIES INC.

AND LEAD ARRANGER:

 

 

 

By

: /s/ Keith Winzenried

 

 

Name:

Keith Winzenried

 

Title:

Executive Director

 

 

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

By

: /s/ David R. Barney

 

 

Name:

David R. Barney

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDER:

BANK OF THE WEST

 

 

 

 

By

: /s/ Mark Francis

 

 

Name:

Mark Francis

 

Title:

Senior Portfolio Manager

 

 

 

 

 

 

LENDER:

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

By

: /s/ Michelle Bushey

 

 

Name:

Michelle Bushey

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDER:

U.S. BANK, N.A.

 

 

 

 

By

: /s/ Gregory J. Blanchard

 

 

Name:

Gregory J. Blanchard

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

VECTRA BANK COLORADO,

 

NATIONAL ASSOCIATION

 

 

 

 

By

: /s/ Bradley D. Elliot

 

 

Name:

Bradley D. Elliot

 

Title:

Assistant Vice President

 

 

 

 

 

 

LENDER:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

By

: /s/ Kenneth D. Brown

 

 

Name:

Kenneth D. Brown

 

Title:

Vice President

 

--------------------------------------------------------------------------------